EXECUTION COUNTERPART

 

AGREEMENT OF LEASE

﻿

Stamford Washington Office LLC

Landlord

- and -

WORLD WRESTLING ENTERTAINMENT, INC.

Tenant

﻿

677 and 707 WASHINGTON BOULEVARD,

STAMFORD, CONNECTICUT

﻿

﻿

﻿

﻿

﻿

Dated as of March 7, 2019

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

﻿

Page

﻿ARTICLE 1 Definitions

1

﻿ARTICLE 2 Demise; Premises; Term; Renewal Options

5

﻿ARTICLE 3 As-is Condition of the Premises

12

﻿ARTICLE 4 Rent

13

﻿ARTICLE 5 Use

16

﻿ARTICLE 6 Escalations

19

﻿ARTICLE 7 Insurance

29

﻿ARTICLE 8 Compliance with Laws

32

﻿ARTICLE 9 Alterations; Improvements

33

﻿ARTICLE 10 Repairs

36

﻿ARTICLE 11 Utilities and Services

38

﻿ARTICLE 12 Damage to or Destruction of the Premises

50

﻿ARTICLE 13 Eminent Domain

52

﻿ARTICLE 14 Default

54

﻿ARTICLE 15 Landlord Remedies

55

﻿ARTICLE 16 Curing Tenant's Defaults; Fees and Expenses

57

﻿ARTICLE 17 Non-Liability and Indemnification

58

﻿ARTICLE 18 Surrender

59

﻿ARTICLE 19 Assignment, Mortgaging and Subletting

61

﻿ARTICLE 20 Subordination and Attornment

65

﻿ARTICLE 21 Access; Change in Facilities

67

﻿ARTICLE 22 Inability to Perform

68

﻿ARTICLE 23 Waiver

69

﻿ARTICLE 24 No Other Waiver

69

﻿ARTICLE 25 Arbitration

70

﻿ARTICLE 26 Quiet Enjoyment

70

﻿ARTICLE 27 Rules and Regulations

70

﻿ARTICLE 28 Shoring

71

﻿ARTICLE 29 Notice of Accidents

71

﻿ARTICLE 30 Brokerage

71

﻿

﻿

﻿

i



--------------------------------------------------------------------------------

 

﻿

 

﻿ARTICLE 31 Window Cleaning

72

﻿ARTICLE 32 Notices

72

﻿ARTICLE 33 Estoppel Certificate; Memorandum

73

﻿ARTICLE 34 Intentionally Omitted

73

﻿ARTICLE 35 Parties Bound

73

﻿ARTICLE 36 Right of First Offer

74

﻿ARTICLE 37 No Relocation

77

﻿ARTICLE 38 Tenant Expansion Options

77

﻿ARTICLE 39 Entire Agreement; No Other Representations; Governing Law;
Separability; Incentives

81

﻿ARTICLE 40 Tenant Roof Rights

82

﻿ARTICLE 41 (Intentionally Omitted)

84

﻿ARTICLE 42 Confidentiality

84

﻿ARTICLE 43 Right of First Offer to Purchase

84

﻿

EXHIBITS

﻿

 

 

EXHIBIT A

 

The Premises

EXHIBIT B

 

The Land

EXHIBIT C

 

Rules and Regulations

EXHIBIT D

 

Cleaning Specifications

EXHIBIT E

 

Office Tower HVAC Specifications

EXHIBIT F

 

Landlord's Work

EXHIBIT G

 

Tenant's Work Letter

EXHIBIT H

 

Intentionally Omitted

EXHIBIT I

 

Form of Landlord Consent to Transfer

EXHIBIT J

 

(Intentionally Omitted)

EXHIBIT L

 

Pavilion Lobby Mezzanine Work

EXHIBIT M

 

(Intentionally Omitted)

EXHIBIT O

 

Pavilion Building Directional Signage

EXHIBIT Q

 

Cafeteria Plans

EXHIBIT R

 

Reserved Parking Plans

EXHIBIT S

 

Fitness Center and Conference Center Plans

EXHIBIT T

 

Notice of Lease/Release of Notice of Lease

﻿

ii

 

--------------------------------------------------------------------------------

 

 

This AGREEMENT OF LEASE (this "Lease"), is dated as of March 7, 2019, between
Stamford Washington Office LLC, a Delaware limited liability company, with an
office at c/o George Comfort  & Sons, Inc., 200 Madison Avenue, New York, New
York  10016 ("Landlord"), and WORLD WRESTLING ENTERTAINMENT, INC., a Delaware
corporation, with an office at 1241 East Main Street, Stamford, Connecticut
06902 ("Tenant").

WI T N E S S E T H:

Landlord and Tenant hereby covenant and agree as follows:

ARTICLE 1
Definitions

Section 1.01    Definitions.  For the purposes of this Lease, unless the context
otherwise requires:

(a)    "Alterations" shall mean alterations, installments, improvements,
additions or other changes (other than temporary partition walls and
decorations), in the Premises, or, to the extent expressly permitted pursuant to
the terms of this Lease, outside of the Premises, including, without limitation,
Tenant's Alterations.

(b)    "Building" shall mean, collectively, the Tower Building and the Pavilion
Building.

(c)    "Building Common Areas" shall mean all of the non-rentable areas in the
interior and exterior of the Building designated by Landlord as available in
common for or for the common benefit of, the tenants of the Building, including,
without limitation, restrooms on multitenant floors, fire stairs, common space
on the ground floor of the Tower Building (the "Plaza"), any common loading
docks, and the Complex Garages.

(d)    "Building Systems" shall mean the mechanical, gas, electrical, sanitary,
heating, air-conditioning, ventilating, elevator, plumbing, life-safety, roof
and balcony drainage and other service systems of the Building, located in the
Building Common Areas and the Premises or serving the Premises or Building
Common Areas.

(e)    "City" shall mean Stamford, Connecticut.

(f)    "Complex" shall mean the Tower Building, the Pavilion Building, and the
related facilities, parking areas, interconnected garages, roadways and any
other buildings or improvements constructed on the Land and currently known as
and having an address at 677 and (subject to approval of Governmental
Authorities) 707 Washington Boulevard. Landlord and Tenant have agreed that for
the purpose of this Lease, as of the date hereof, the rentable square footage of
the Complex is deemed to be 633,156 rentable square feet.  Said Complex rentable
square footage shall be subject to change, from time to time, based on any
actual, physical additions or deletions of rentable square footage (and/or
amenities) to the Complex, or pursuant to the terms of this Lease. 
Notwithstanding anything to the contrary contained in this Lease, from and after
the date Landlord actually commences development construction or re-development
construction to either Development Parcel for purposes of non-Complex amenities



1

--------------------------------------------------------------------------------

 

 



or uses, such Development Parcel shall be excluded from the Complex and
appropriate adjustments shall be made to Tenant's Additional Rent payable under
Article 6 hereof, including equitable adjustments to Base Taxes, Cost of
Operation and Maintenance, Complex Operating Expenses, Base Expenses, Tax
Payments, Cost Increases, and applicable proportionate shares relating thereto,
for the balance of the Term.  Any disputes between the parties under the
immediately preceding sentence shall be subject to arbitration pursuant to
Article 25 hereof, initiated by either party.

(g)    "Complex Common Areas" shall mean all of the areas in and around the
buildings comprising the Complex which are designated by Landlord as being
available for common use by or the common benefit of all tenants of the Complex,
subject to such commercially reasonable access restrictions which Landlord may
impose, including, without limitation, the Complex Garages (hereinafter
defined); the exterior parking areas located adjacent to the buildings
comprising the Complex; Complex common parking spaces; any Complex common
loading and unloading areas; any common facilities which are designated for the
use of tenants of the Complex; and the Land and the roadways located adjacent to
the buildings in the Complex. Complex Common Areas shall not include (i) the
buildings within the Complex, and (ii) parking spaces reserved for the exclusive
use by Landlord.

(h)    "Complex Garages" shall mean all of the motor vehicle parking garages
which are located in or underneath the buildings comprising the Complex,
currently comprised of the parking garage facilities located under the Pavilion
Building.  In addition to the Complex Garages, Complex parking facilities
include outdoor parking lots off of Atlantic Street and Washington Boulevard. 

(i)    "Complex Standard" shall mean the customary standard then maintained at
comparable, first-class, multi-tenant, investor-owned office complexes in
Stamford, Connecticut. 

(j)    "Control" shall mean ownership of more than fifty percent (50%) of the
outstanding voting stock of a corporation or other majority equity and/or
control interest if not a corporation and/or the possession of power to direct
or cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities or interests or by
statute.

(k)    "Controllable Operating Expenses" shall mean Landlord's Costs of
Operation and Maintenance and Complex Operating Expenses other than utility
expenses, Taxes, snow and ice removal, insurance premiums and any other costs or
expenses incurred for the Complex and permitted under Article 6 which are
genuinely beyond Landlord's reasonable control.  Any disputes between the
parties concerning the determination of Controllable Operating Expenses shall be
determined by arbitration pursuant to Article 25 hereof initiated by either
party.

(l)    "Development Parcel(s)" shall mean, individually or together, the East
Development Parcel off of Atlantic Street and the Northwest Development Parcel
off of Washington Boulevard.



2

--------------------------------------------------------------------------------

 

 



(m)    "East Development Parcel" shall mean the portion of the Land shown and
designated on Exhibit B-1 attached hereto as the East Development Parcel.

(n)    "Environmental Laws" shall mean all applicable Federal, state, county,
and local statutes, laws, regulations, rules, ordinances, codes, standards,
guidelines, orders, licenses and permits of any Governmental Authorities
relating to environmental, health or safety matters, including by way of
illustration and not by way of limitation, the Clean Air Act, the Federal Water
Pollution Control Act of 1972, the Solid Waste Disposal Act of 1970, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1970, the Toxic Substances Control
Act and any state and local equivalents of all for the preceding laws,
including, but not limited to Connecticut General Statutes §22a-1 et seq.,
including any amendments or extensions thereof and all future similar statutes,
laws, rules, regulations, and directives and any rules, regulations, standards
or guidelines issued pursuant to any of said Environmental Laws.

(o)    "Governmental Authorities" or a "Governmental Authority" shall mean any
federal, state, county, municipal or local government or any quasi-governmental
authority, now or hereafter created and all departments, commissions, boards,
bureaus and offices thereof having or claiming jurisdiction over the Building or
Complex or any portion thereof.

(p)    "Hazardous Materials" shall mean any hazardous or toxic chemical, waste,
byproduct, pollutant, contaminant, compound, product, or substance, including,
without limitation, asbestos, mold, polychlorinated biphenyls, lead, petroleum
(including crude oil or any fraction thereof), and any material the exposure to,
or manufacture, possession, presence, use, generation, storage, transportation,
treatment, release, disposal, abatement, cleanup, removal, remediation, or
handling of which is now, or may in the future be, prohibited, controlled or
regulated by Environmental Laws.

(q)    "Land" shall mean the parcel or parcels of land situated in the County of
Fairfield, State of Connecticut and the City upon which the Complex stands.

(r)    "Lease Year" shall mean every period of twelve (12) consecutive months
during the Term of this Lease commencing on the Rent Commencement Date (as
hereinafter defined) and with the first Lease Year ending on the last day of the
calendar month which includes the first anniversary of the Rent Commencement
Date, and each subsequent twelve (12) month period, provided that the last Lease
Year shall end on the Expiration Date (as hereinafter defined).

(s)    "Northwest Development Parcel" shall mean the portion of the Land shown
and designated on Exhibit B-1 attached hereto as the Northwest Development
Parcel.

(t)    "Occupancy Date" shall mean the date on which Tenant commences its
business operations in the Premises following the substantial completion of
Tenant's Work.

(u)    "Pavilion Building" shall mean the pavilion building (distinct from the
Tower Building) being a part of the Complex located at 707 Washington Boulevard,
Stamford, Connecticut (such 707 Washington Boulevard street number being subject
to approval by Governmental Authorities).



3

--------------------------------------------------------------------------------

 

 



(v)    "Possession Date" shall mean the date which is the later to occur of (i)
July 1, 2019,  and (ii) the date on which Landlord delivers the Premises to
Tenant with Landlord's Delivery Work (as hereinafter defined) substantially
complete in accordance with Exhibit F.

(w)    "Requirements" shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders,
extraordinary as well as ordinary, of all Governmental Authorities now existing
or hereafter created, and of any and all of their departments and bureaus
affecting the Complex or the Building, as applicable, or any respective portion
thereof, or any street, avenue or sidewalk comprising a part of or in front
thereof.

(x)    "Superior Lease" shall mean all ground or underlying leases of the Land,
Complex or the Building and all renewals, extensions, supplements, amendments
and modifications thereof.

(y)    "Superior Mortgages" shall mean any trust indenture or mortgage which may
now or hereafter affect the Land, the Complex or the Building or any Superior
Lease and the leasehold interest created thereby or any condominium declaration
or similar common interest ownership structure, and all renewals, extensions,
supplements, amendments, modifications, consolidations and replacements thereof
or thereto, substitutions therefor and advances made thereunder. 

(z)    "Tenant's Alterations" shall mean the improvements and Alterations made
by Tenant to the Premises, excluding Tenant's Property, during the Term of this
Lease, including, without limitation, improvements to the any Mezzanine
Expansion Space, ROFO Space, ROFR Space, First Expansion Space and Second
Expansion Space, if any.

(aa)    "Tenant's Property" shall mean Tenant's moveable trade fixtures and
moveable partitions, telephone, computers and other equipment, furniture,
furnishings, work stations, decorations and other items of personal property.

(bb)    "Tower Building" shall mean the office tower building (distinct from the
Pavilion Building) being a part of the Complex located at 677 Washington
Boulevard, Stamford, Connecticut.

(cc)    "Unavoidable Delays" shall mean any and all delays beyond the reasonable
control of a party, including, without limitation, delays caused by the other
party hereto, governmental restrictions, governmental regulations, governmental
controls, order of civil, military or naval authority, governmental preemption,
strikes, labor disputes, lock-outs, shortage of labor or materials, inability to
obtain materials or reasonable substitutes therefor, Acts of God, earthquake,
floods, explosions, actions of the elements, extreme weather conditions, enemy
action, civil commotion, riot or insurrection, fire or other unavoidable
casualty or any other cause beyond such party's reasonable control.
Notwithstanding the foregoing, (i) lack of funds shall not be deemed a cause
beyond either party's reasonable control, and (ii) the provisions of this
Section 1.01(cc) shall not excuse Tenant from its obligation to pay Fixed Rent
and/or Additional Rent as and when due.



4

--------------------------------------------------------------------------------

 

 



ARTICLE 2
Demise; Premises; Term; Renewal Options

Section 2.01    Demise; Premises; Pavilion Mezzanine Expansion; Sixth Floor of
Pavilion Building; Tower Expansion; Terraces; Master Plan and Site Plan. 

(a)    Demise; Premises. Landlord hereby leases to Tenant, and Tenant hereby
hires from Landlord, (a) the interior area comprising the lobby and the interior
rentable areas comprising the entire fifth (5th), sixth (6th), and seventh (7th)
floors of the Pavilion Building (collectively, the "Pavilion Premises"), and (b)
the interior rentable areas comprising the entire sixth (6th), seventh (7th),
twelfth (12th), and thirteenth (13th) floors of the Tower Building
(collectively, the "Tower Premises"; which Tower Premises, together with the
Pavilion Premises, are collectively referred to herein as the "Premises"), all
as more particularly outlined on Exhibit A attached hereto and made a part
hereof, situated on a portion of the Land as more particularly described on
Exhibit B attached hereto and made a part hereof, for the Term hereinafter
stated, and for the rents, covenants and conditions (including limitations,
restrictions and reservations) hereinafter provided.

(b)    Pavilion Mezzanine Expansion. Tenant, at Tenant's sole option and
expense, shall have the right, exercisable (and to be performed) subject to the
terms hereof, to expand the existing mezzanine on the seventh (7th) floor in the
Pavilion Building (along with modifying the Pavilion lobby in connection
therewith, as conceptually shown on the Gensler renderings attached hereto as
Exhibit L) by up to an additional fifty thousand (50,000) rentable square feet
in the aggregate (the "Mezzanine Expansion Space"), which expansion work shall
be performed by Tenant in accordance with (i) the standards set forth in Exhibit
G for Tenant's Work, (ii) all applicable Requirements, and (iii) final plans and
specifications to be approved by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed.  If Tenant elects to expand the mezzanine on
the seventh (7th) floor (and/or the Pavilion lobby) in accordance with this
Section 2.01(b), then (i) Tenant shall not be obligated to pay any Fixed Rent
with respect to the Mezzanine Expansion Space for the initial Term hereunder
and, to the extent applicable, for each of the first three (3) Extended Terms,
and (ii) Tenant shall be responsible, throughout the Term, for the payment of
one hundred percent (100%) of all Taxes that may be allocable to the Mezzanine
Expansion Space.  For purposes of clarification, Tenant shall pay Fixed Rent, as
determined in accordance with Section 2.05 below, with respect to the Mezzanine
Expansion Space for any Extended Term after the first three (3) Extended
Terms.  Landlord hereby represents to Tenant that: (i) to Landlord's  actual
knowledge, the Building and the Complex have sufficient available FAR, as of the
date hereof, to permit Tenant's construction of the Mezzanine Expansion Space;;
and (ii) Landlord has no actual knowledge of any title encumbrances or
restrictive covenants that will prevent Tenant from constructing the Mezzanine
Expansion Space;  however, to the extent Tenant elects to construct such
Mezzanine Expansion Space, Tenant shall do so subject to and in compliance with
all applicable Requirements.  Landlord hereby agrees not to take any actions
with respect to its operation, construction or development of the Complex which
will reduce the available Complex FAR below that necessary for Tenant to
exercise its rights hereunder to construct the Mezzanine Expansion Space.  At
any time following the last day of the fifth (5th) Lease Year, if Tenant has not
commenced construction on all of the available 50,000 rentable square feet of
Mezzanine Expansion Space, Landlord may provide Tenant with written notice of
Landlord's desire to



5

--------------------------------------------------------------------------------

 

 



terminate Tenant's right to construct the Mezzanine Expansion Space in addition
to that which has then been completed or with respect to which Tenant has
submitted plans to Landlord for Landlord’s approval (the "Unused Mezzanine
Expansion Space").  Within sixty (60) days following Tenant's receipt of said
notice, Tenant may elect to proceed with construction of the Unused Mezzanine
Expansion Space, in which case Tenant must actually commence construction of the
Unused Mezzanine Expansion Space within twelve (12) months following said notice
from Landlord and thereafter diligently perform such work until completion.  If
Tenant fails to respond within said sixty (60) day period or responds in writing
confirming that Tenant does not plan on building the Unused Mezzanine Expansion
Space or fails to timely commence construction the Unused Mezzanine Expansion
Space, then Tenant's right under this Section 2.01(b) to build the Unused
Mezzanine Expansion Space shall be terminated and of no further force or effect.

(c)    Sixth Floor of Pavilion Building. Tenant, at Tenant's sole option and as
part of Tenant's Work subject to the Tenant Improvement Allowance, shall have
the right, exercisable (and to be performed) at any time during the Term, to
remove portions of the sixth (6th) floor of the Pavilion Premises to accommodate
Tenant's occupancy, architectural and access plans, which work shall be
performed by Tenant in accordance with (i) the standards set forth in Exhibit G
for Tenant's Work and (ii) final plans and specifications to be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or
delayed.  Notwithstanding anything to the contrary contained in this Lease, each
of Landlord and Tenant hereby acknowledge and agree that the stated rentable
square feet of the sixth (6th) floor of the Pavilion Premises (i.e.,  124,104
rentable square feet) for all purposes and calculations in this Lease shall not
be decreased if Tenant exercises its right under this Section 2.01(c) to remove
a portion thereof. 

(d)    Tower Expansion.  Tenant, at Tenant's sole option, shall have the right
exercisable upon written notice to Landlord delivered within six (6) months
after the Commencement Date, to expand the Premises by adding thereto and
leasing up to two (2) entire  floors (but no partial floors) of the Tower
Building contiguous to the initial Tower Premises demised hereunder (the
"Additional Tower Floor(s)"), which Additional Tower Floor(s) shall thereafter
be deemed part of the Premises on the same terms and conditions as the initial
Premises demised hereunder with Fixed Rent payable as follows: (i) if the
Additional Tower Floor(s) are located on floors four (4), five (5) or eight (8)
of the Tower Building, then Fixed Rent (on a per rentable square foot basis)
therefor shall be the same as Fixed Rent payable hereunder for floors six (6)
and seven (7) of the Tower Building; and (ii) if the Additional Tower Floor(s)
are located on floors nine (9) through eleven (11) of the Tower Building, then
Fixed Rent (on a per rentable square foot basis) therefor shall be the same as
Fixed Rent payable hereunder for floors twelve (12) and thirteen (13) of the
Tower Building.  If Tenant shall exercise the foregoing expansion option, (A)
the Rent Commencement Date for the Additional Tower Floors shall be adjusted to
reflect an initial abatement of the Fixed Rent in an amount equal to the product
of (1) the applicable Fixed Rent rate per rentable square foot of the Additional
Tower Floor(s) multiplied by (2) the rentable area of the Additional Tower
Floor(s) multiplied by (3) a fraction, the numerator of which is the number of
full calendar months in the period commencing on the date Tenant exercises its
rights to lease the Additional Tower Floor(s) and ending on the Expiration Date
and the denominator of which is 204,  (B) the Tenant Improvement Allowance shall
be increased by an amount equal to the product of (X) Ninety



6

--------------------------------------------------------------------------------

 

 



Dollars ($90.00) multiplied by (Y) rentable square footage of the Additional
Tower Floors multiplied by (Z) a fraction, the numerator of which is the number
of full calendar months in the period commencing on the date Tenant exercises
its rights lease the Additional Tower Floors and ending on the Expiration Date
and the denominator of which is 204, and (C) the number of parking spaces
required to be provided shall be increased by 2.9 parking spaces for each 1,000
rentable square feet contained in the Additional Tower Floors.

(e)    Terraces.  Subject to the terms hereof, throughout the Term Tenant shall
have exclusive use of and access to each of the following: (i) a portion of the
terrace located on the fifth (5th) floor of the Pavilion Building as shown on
Exhibit Q (the "Fifth Floor Pavilion Terrace") (but subject to any Cafeteria
Outdoor Space, as defined below); (ii) the mezzanine terrace located on the
seventh (7th) floor of the Pavilion Building; (iii) the set-back area located on
the seventh (7th) floor of the Tower Building; (iv) the terrace and the balcony
located on the twelfth (12th) floor of the Tower Building; and (v) the balcony
located on the thirteenth (13th) floor of the Tower Building (collectively, the
"Outdoor Areas").  Landlord, at Landlord's sole cost and expense, shall deliver
the Outdoor Areas in code-compliant condition and in compliance with all
applicable Requirements for their current "as-is" condition, and in good working
order and repair, with Tenant being responsible for the payment and performance
of any additional work or improvements to the Outdoor Areas, including, without
limitation, any work required to ensure compliance with Requirements applicable
to Tenant's intended use thereof, which Tenant shall perform in a good and
workmanlike and code-compliant manner and in compliance with all applicable
Requirements.  The Outdoor Areas shall not be included in the rentable square
footage of the Premises and the Fixed Rent and Additional Rent shall be
inclusive of Tenant's use and occupancy of the Outdoor Areas, however, for all
other purposes under this Lease, the Outdoor Areas shall be deemed to be a part
of the Premises, such that Tenant's use thereof shall be subject to all of the
other terms and conditions of this Lease (including, without limitation, with
respect to any Alterations to the Outdoor Area, restrictions on assignment or
subletting, and Tenant's indemnification covenants and surrender obligations
hereunder) and the Rules and Regulations (as hereinafter defined).  Tenant shall
maintain the Outdoor Areas, at its sole cost and expense, and promptly make all
repairs and replacements as and when needed to preserve the Outdoor Areas in
good working order and condition, reasonable wear and tear and damage by
casualty, excepted, all in a manner and scope consistent with the Complex
Standard and Tenant's obligations under Section 10.01.  Tenant's use of the
Outdoor Areas shall not impair or otherwise diminish the services, operations,
or occupancies of the Building and Complex, nor shall Tenant create or permit
any loud noises, odors, or public or private nuisances to emanate from the
Outdoor Areas. Tenant may not use the Outdoor Areas for any grilling, cooking,
or other form of food preparation, except for the Outdoor Areas located on the
Fifth Floor Pavilion Terrace.  As used herein, the "Cafeteria Outdoor Space"
shall mean a portion of the Fifth Floor Pavilion Terrace that:  (i) is located
on the fifth floor of the Pavilion Building and is shown on Exhibit Q; (ii) is
available for the non-exclusive use of all tenants in the Tower Building,
including Tenant; (iii) is accessible from Building Common Areas located in the
Tower Building and not through any portion of the Premises or the Fifth Floor
Pavilion Terrace.

(f)    Master Plan and Site Plan.  Throughout the Term, Landlord shall keep
Tenant reasonably apprised of the Master Plan and Site Plan development and
approval process for the Complex, and Tenant shall be entitled to provide
commercially reasonable input thereto, although, except as expressly set forth
in this Section 2.01(f), Landlord's decisions with respect



7

--------------------------------------------------------------------------------

 

 



thereto shall be final; provided, however, that any future development at the
Complex shall be performed by Landlord in accordance with all applicable
Requirements and in a commercially reasonable manner which does not materially
impair or detract from the Complex Standard, with Tenant hereby agreeing that
its use of the Premises shall be conducted in accordance with all applicable
Requirements and in a manner that does not materially detract from or materially
impair the Complex Standard.  Any buildings and improvements to be developed on
that portion of the East Development Parcel directly in front of the Pavilion
Building shall be constructed in a manner that shall not directly block the
windows on the fifth (5th) nor sixth (6th) floor of the Pavilion Building.  A
preliminary site diagram for Landlord's presently intended development on the
East Development Parcel is attached hereto as Exhibit B-2, Landlord being
entitled to make commercially reasonable changes thereto to accommodate
Landlord's construction and/or development of the site.  If the termination of
the existing surface parking use on either or both of the Development Parcels
causes Landlord to be unable to satisfy Tenant's parking requirements under
Section 11.06 of this Lease at the Complex, Landlord shall not terminate such
surface parking use of said Development Parcel(s) until Tenant has approved in
writing Landlord's proposal for satisfying Tenant's parking requirements under
Section 11.06 of this Lease, which proposal may include shared parking with the
improvements to be built on the Development Parcel(s), which approval shall not
be unreasonably withheld, conditioned or delayed by Tenant as long as Landlord’s
proposed parking solution satisfies the requirements of Section 11.06, and
complies with all applicable Requirements.

Section 2.02    Rentable Area.  Landlord and Tenant hereby stipulate that, as of
the date hereof, the rentable square footage of the Premises shall be deemed to
be as set forth in the table below.    Landlord and Tenant hereby stipulate
that, as of the date hereof, the rentable square footage of the Tower Building
shall be deemed to be as set forth in the table below.

﻿

 

Pavilion Premises

Location

Rentable Square Feet

Lobby

13,523

Fifth (5th) Floor

113,129

Sixth (6th) Floor

124,104

Seventh (7th) Floor

23,750

Pavilion Premises Total

274,506

Tower Premises

Sixth (6th) Floor

46,423

Seventh (7th) Floor

41,332

Twelfth (12th) Floor

32,980

Thirteenth (13th) Floor

20,025

Tower Premises Total

140,760

Premises Total

415,266

﻿

﻿

 

Tower Building

Fourth (4th) Floor

41,255

Fifth (5th) Floor

26,7721

__________________________

             1 [Drafting Note: Excludes Cafeteria]



8

--------------------------------------------------------------------------------

 

 



﻿

 

Sixth (6th) Floor

46,423

Seventh (7th) Floor

41,332

Eighth (8th) Floor

38,806

Ninth (9th) Floor

38,806

Tenth (10th) Floor

38,806

Eleventh (11th) Floor

38,504

Twelfth (12th) Floor

32,980

Thirteenth (13th) Floor

20,025

Tower Building Total

363,709

﻿

The Premises rentable area shall be subject to change, from time to time, based
on any actual, physical additions or deletions of rentable square footage to the
Premises pursuant to Articles 12,  13,  36, or 38 of this Lease.

Section 2.03    Term; Possession/Rent Commencement Dates. 

(a)    The Premises are leased for a term (as the same may be extended in
accordance with the provisions of Section 2.05, the "Term") of approximately
seventeen (17) years, commencing on the date hereof (the "Commencement Date")
and expiring at 11:59 p.m. (Eastern Time) on the last day of the calendar month
in which occurs the fifteenth (15th) anniversary of the Rent Commencement Date
(the "Expiration Date"), unless the Term shall sooner terminate pursuant to any
of the terms, covenants or conditions of this Lease or pursuant to law.  If
Tenant validly exercises any option to renew pursuant to the terms of this
Lease, the Term shall include any such exercised Extended Terms.

Section 2.04    Inability to Deliver Premises. 

(a)    Notwithstanding anything to the contrary contained in this Lease, if
Landlord is unable to deliver possession of any portion of the Premises to
Tenant in the condition required herein by any particular date, this Lease shall
not be void or voidable, nor shall Landlord be liable for any damages or
penalties in connection therewith, except as hereinafter expressly set forth in
this Lease.

(b)    Notwithstanding the foregoing and provided such delay is not caused by
any Tenant Delay, if the Possession Date does not occur on or prior to July 1,
2019, then (i) the Abatement Period shall be extended (without a corresponding
extension or delay of the Expiration Date) by (A) one (1) day for each day of
delay beyond July 1, 2019 for the first forty-five (45) days of such delay, and
(B) two (2) days for each day of delay beyond the first forty-five (45) days of
such delay, and (ii) if such delay extends beyond ninety (90) days after July 1,
2019, then Tenant shall have the right to complete any or all of Landlord's
Delivery Work and to offset the reasonable, out-of-pocket third party costs
actually incurred and documented by Tenant in connection therewith against Fixed
Rent next becoming due and payable hereunder.   If the Possession Date does not
occur on or prior to July 1, 2019 as a result of any Tenant Delay (or if any of
Landlord's Post Delivery Work is delayed by any Tenant Delay), then the
Possession Date (or the substantial completion of Landlord's Post Delivery Work,
as applicable) shall be deemed to be the date on which the Possession Date (or
such substantial completion of Landlord's Post Delivery Work, as applicable)
would have occurred absent such Tenant Delay.



9

--------------------------------------------------------------------------------

 

 



Section 2.05    Options to Renew.  Tenant shall have five (5) consecutive
options (each, an "Option") to extend and renew the Term for successive periods
of five (5) years each (each, an "Extended Term"), subject to and in accordance
with all of the following terms and conditions:

(a)    Tenant shall be required to exercise each Option with respect to (i) the
entire Pavilion Premises, and (ii) all or a portion of the Tower Premises;
provided, however, that if Tenant elects to exercise the Option for less than
the entire Tower Premises then demised under the Lease, then Tenant shall be
required to exercise the Option with respect to (1) the entire Pavilion
Premises; along with (2) the partial Tower Premises in full floor
increments.  For the avoidance of doubt, Tenant may exercise each Option for the
entire Pavilion Premises only pursuant to clause (i) above, or all or the entire
Pavilion Premises, plus all or a portion of the Tower Premises in full floor
increments pursuant to clause (ii) above;

(b)    Tenant shall exercise the Option by giving written notice to Landlord not
less than fifteen (15) months prior to the Expiration Date (or, in the case of
Tenant exercising subsequent Options, at least fifteen (15) months prior to the
expiration of the then-current Extended Term), time being of the essence;

(c)    Each Extended Term shall be under the then applicable terms and
conditions contained in this Lease, except that: (i) the annual Fixed Rent for
the first three (3) Extended Terms shall be an amount equal to the lesser of (A)
one hundred percent (100%) of the Annual Fair Market Rental Rate (as hereinafter
defined) of the Premises as of the Expiration Date (or, in the case of Tenant
exercising subsequent Options, as of the expiration date of the then-current
Extended Term), and (B) the then-fully escalated Fixed Rent inclusive of (a) all
accrued and continuing Cost of Operation and Maintenance, Complex Operating
Expenses and Taxes above the Operational Base Year and Tax Base Year for the
initial Term hereunder, and (ii) the continued escalations in Fixed Rent from
the initial Term and any previous Extended Term(s) in accordance with the Fixed
Rent schedule set forth in Section 4.01 hereof (by way of example, the annual
Fixed Rent for the Pavilion Premises as calculated pursuant to the foregoing
subsection (B) for the first three (3) Extended Terms would be as follows: (a)
for the first (1st) Extended Term, $54.25 per rentable square foot; (b) for the
second (2nd) Extended Term, $58.50 per rentable square foot; and (c) for the
third (3rd) Extended Term, $62.75 per rentable square foot); (ii) the annual
Fixed Rent for the fourth (4th) and fifth (5th) Extended Terms shall be an
amount equal to one hundred percent (100%) of the Annual Fair Market Rental Rate
of the Premises as of six (6) months prior to the expiration of the then-current
Extended Term; and (iii) the Tax Base Year and Operational Base Year for the
fourth (4th) and fifth (5th) Extended Terms shall be adjusted to reflect the
first twelve (12) month period of such applicable Extended Term;

(d)    No Event of Default by Tenant shall exist either on the date that Tenant
exercises such Option or on the date that the Extended Term is otherwise
scheduled to commence;

(e)    Tenant's failure to give Landlord written notice exercising the Option to
extend within the stipulated time shall result in the automatic forfeiture of
the Option and any subsequent Option(s).  Landlord shall have no further
obligation to solicit such notice, or to remind Tenant of its obligations
hereunder.  If Tenant fails or declines to properly exercise any



10

--------------------------------------------------------------------------------

 

 



Option, then Tenant shall have no right or option to exercise any subsequent
Options hereunder, which subsequent Options shall be null and void and of no
further force or effect; and

(f)    The Options to extend are offered exclusively to the named Tenant herein
only (i.e., World Wrestling Entertainment, Inc.) and to any assignee of Tenant's
interest in this Lease under a permitted assignment of Tenant's leasehold
pursuant to the applicable terms of Article 19 of this Lease and may not
otherwise be assigned, pledged or transferred to any other party.

(g)    The "Annual Fair Market Rental Rate" for the Extended Terms shall be
determined as follows:  Upon Landlord's receipt of Tenant's timely notice of
Tenant's exercise of the Option, and commencing on or about the date which is
twelve (12) months before the start of the applicable Extended Term, Landlord
shall deliver to Tenant, in writing, Landlord's good faith determination of the
then annual fair market rental rate of the Premises as of the Expiration Date
(or the last day of the then-current Extended Term or the day that is six (6)
months prior to the last day of the then current Extended Term, as applicable),
which shall be based on the annual fair market rental rate for comparable,
first-class commercial office space (including any available in the Complex) on
comparable terms and conditions in the Complex or in the Stamford, Connecticut
commercial office rental market and taking into account all customary and
relevant market factors (including, without limitation, landlord concessions,
the new Tax Base Year and Operational Base Year for the applicable Extended
Term, if applicable as set forth above).  Tenant shall have thirty (30) days
following receipt of Landlord's determination to either accept or reject same,
by written notice given to Landlord, time being of the essence.  If the parties
are unable to so agree on the annual fair market rental rate for the Extended
Term, then such figure shall be determined as follows, which determination shall
be binding upon Landlord and Tenant:  Each party shall, within ten (10) days
after the expiration of such thirty (30) day period, appoint a reputable,
independent, commercial MAI appraiser, commercial real estate broker, or
commercial real estate consultant, which, as to any such selected party, has had
not less than ten (10) years' experience appraising and/or leasing comparable,
first-class commercial premises in the Stamford, Connecticut, area (an
"advisor").  The advisor shall not have the power to add to, modify or change
any of the provisions of this Lease.  On the failure of either party to appoint
such advisor within ten (10) days after notification of the appointment by the
other party, the person appointed as an advisor shall appoint an advisor to
represent the party who has not so appointed an advisor.  The two (2) advisors
appointed in either manner above provided shall then proceed to act to determine
such figure equaling such annual fair market rental rate as of such applicable
date, in accordance with the above definition.  In the event of their inability
to reach an agreement between them within thirty (30) days, they shall, within
ten (10) days, appoint a third similarly qualified advisor who has had not less
than ten (10) years' experience appraising comparable, first-class commercial
premises in the Stamford, Connecticut, area.  If the three (3) advisors are then
unable to reach an agreement within ten (10) days thereafter, the decision of
the third advisor shall determine such figure equaling such annual fair market
rental rate, in accordance with the above definition (which decision shall be
made by the third advisor picking one of the two such submitted figures by the
other advisor(s)).  The final decision of the advisors shall be delivered to the
parties in writing not later than nine (9) months before the start of the
applicable Extended Term (the "Decision Date"), time being of the
essence.  Landlord and Tenant agree to each pay the expenses and fees of their
own advisor and one-half (1/2) the expenses and fees of any third advisor and to
be bound by their final decision. 



11

--------------------------------------------------------------------------------

 

 



(h)    If for any reason by the commencement of the applicable Extended Term,
the annual Fixed Rent for such period shall not have been finally determined,
Tenant shall, until such determination, pay the annual Fixed Rent at the last
applicable annual Fixed Rent rate per rentable square foot of the Premises
immediately preceding such Extended Term.  Upon such final determination, Tenant
shall thereafter pay such annual Fixed Rent at a rate which is based upon the
annual Fixed Rent for the Extended Term as so determined, and, within thirty
(30) days after the date of such final determination, Tenant shall pay Landlord
the balance (or Tenant shall receive a credit or refund from Landlord), as
applicable, which shall be owing for the period preceding such
determination.  Whenever the annual Fixed Rent for the Extended Term shall have
been determined, the parties hereto, on request of either of them, shall enter
into a stipulation accurately stating the annual Fixed Rent rate for the
applicable Extended Term as hereinabove determined.

ARTICLE 3
As-is Condition of the Premises

Section 3.01    As-is Condition.  Tenant hereby acknowledges that it shall take
the Premises, the Building and the Complex in their "as-is," "where-is"
condition, and (except as expressly specified pursuant to the terms of this
Lease) Landlord shall have no obligation to alter, repair or perform any work to
prepare the Premises, the Building, the Complex or any portion thereof for
Tenant's occupancy.  Notwithstanding the foregoing, Landlord shall, at its sole
cost and expense, be responsible for the completion of the work identified in
Exhibit F in accordance with the plans and specifications therefor ("Landlord's
Work").

Section 3.02    Tenant Improvement Allowance. 

(a)    Landlord has agreed to contribute a one-time tenant improvement allowance
(the "Tenant Improvement Allowance") in the amount of $40,337,715.73 to
reimburse Tenant for the costs of preparing the Premises for Tenant's initial
occupancy, including, without limitation, (a) the actual hard costs of
completing, constructing or installing the Tenant's Work to the Premises, (b)
Tenant's actual "soft costs" for Tenant's Work, including, without limitation,
architectural and engineering costs incurred for Tenant's Work and government
permit fees relating to such Tenant's Work, and (c) Tenant's actual costs for
computer cabling, furniture, fixtures and equipment in connection with Tenant's
Work.  Tenant shall have the right to allocate the Tenant Improvement Allowance,
in Tenant's sole discretion, between the Tower Premises and the Pavilion
Premises, including to the design and renovation of the main lobby of the
Pavilion Building.  The Tenant Improvement Allowance, or a portion thereof, will
be disbursed by Landlord to Tenant no more frequently than monthly (the "Monthly
Draws") within twenty (20) days (such period, the "Disbursement Date") after
Tenant submits all of the following to Landlord: (i) a written certification
from Tenant's architect stating that the improvements (to the extent completed
during the period covered by the Monthly Draw) were completed in accordance with
the Landlord-approved plans and specifications therefor, (ii) lien releases from
all contractors and materialmen providing services or supplies, through the date
of the pertinent Monthly Draw, in connection with the improvements, (iii)
invoices or other reasonable evidence of the costs incurred in connection with
the improvements, through the date of the pertinent Monthly Draw, and (iv) if
applicable a certificate of completion or certificate of occupancy (but, only
with respect to the final Monthly Draw, or sooner, if the pertinent improvements
are



12

--------------------------------------------------------------------------------

 

 



completed sooner than the month of the final Monthly Draw) for the Premises (if
required by applicable Requirements and if necessary pursuant to such
Requirements, Landlord shall reasonably cooperate, at no expense to Landlord,
with respect thereto).  Landlord acknowledges and agrees that the entire Tenant
Improvement Allowance may be disbursed to Tenant before all or certain portions
of Tenant's Work are completed and before Tenant is able to obtain a certificate
of occupancy.  In such event, the issuance of a certificate of occupancy shall
not be required as a condition to the applicable Monthly Draw, potentially
including the final Monthly Draw, provided, however, that Tenant shall
nonetheless be required to prosecute Tenant's Work to completion and to
diligently pursue and in all events obtain such certificate of
occupancy.  Tenant shall be solely responsible for any and all costs of
designing and constructing improvements to the Premises in excess of the Tenant
Improvement Allowance.  If Landlord fails to pay any installment of the Tenant
Improvement Allowance within ten (10) Business Days following the satisfaction
by Tenant of all conditions to said disbursement and written notice (the
"Allowance Notice") from Tenant to Landlord that said disbursement of the Tenant
Improvement Allowance is due and payable, then Tenant shall have the right to
offset against Rent next becoming due and payable the amount of said
disbursement of the Tenant Improvement Allowance.    Notwithstanding anything
herein to the contrary, if Landlord disputes that Tenant is entitled to the
amount covered by the Allowance Notice by notice given to Tenant within such ten
(10) Business Day period (which notice sets forth in reasonable detail the
reason(s) for why Landlord believes Tenant is not entitled to the disputed
amount), then Tenant shall not be entitled to offset the disputed amount unless
and until Tenant obtains the determination of the Arbitrator pursuant to Article
25 that Tenant is entitled to the disputed amount.  If Tenant obtains such
determination, then Tenant may offset the disputed amount against the next
installments of Rent coming due. 

(b)    In addition to the Tenant Improvement Allowance, Tenant shall have the
option, exercisable by written notice to Landlord prior to the Possession Date,
to obtain from Landlord an additional cash allowance (the "Additional
Allowance") in the amount of $8,305,320.00 (based on a rate of $20.00/rentable
square foot of the Premises), which Additional Allowance shall be used for the
same purposes as, and disbursed by Landlord in the same manner as, the Tenant
Improvement Allowance.  The Additional Allowance shall be amortized on a
straight-line basis over the initial Term at a seven percent (7%) annual
interest rate and repaid to Landlord as Additional Rent in monthly installments
of principal and interest starting on the first day of the month following the
disbursement thereof to Tenant until fully repaid. 

Section 3.03    Tenant shall cause to be performed, at Tenant's sole cost and
expense (except for the Tenant Improvement Allowance due and payable hereunder
and, if applicable, the Additional Allowance), subject to and in accordance with
the provisions of the Work Letter attached hereto as Exhibit G, any and all
alterations to the Premises necessary for Tenant to conduct its business in the
Premises (collectively, the "Tenant's Work" or "Initial Alterations"). 

ARTICLE 4
Rent

Section 4.01    Fixed and Additional Rent.  Commencing on the date that is
eighteen (18) months after the Possession Date (the "Rent Commencement Date"),
Tenant shall



13

--------------------------------------------------------------------------------

 

 



pay to Landlord, without notice or demand, in lawful money of the United States
of America, at the office of Landlord or at such other place as Landlord may
designate by written notice, without any set-off, offset, abatement or
deduction, except as otherwise provided herein, annual fixed rent ("Fixed Rent")
as follows:

﻿

 

 

 

Pavilion Premises  [274,506 RSF]


Lease Years/Period

Annual
Fixed Rent Per RSF

Monthly
Fixed Rent Rate

Annual Fixed
Rent Rate

﻿

 

 

 

1

$41.50  $949,333.25  $11,391,999.00 

2

$41.50  $949,333.25  $11,391,999.00 

3

$41.50  $949,333.25  $11,391,999.00 

4

$41.50  $949,333.25  $11,391,999.00 

5

$41.50  $949,333.25  $11,391,999.00 

6

$45.75  $1,046,554.12  $12,558,659.50 

7

$45.75  $1,046,554.12  $12,558,659.50 

8

$45.75  $1,046,554.12  $12,558,659.50 

9

$45.75  $1,046,554.12  $12,558,659.50 

10

$45.75  $1,046,554.12  $12,558,659.50 

11

$50.00  $1,143,775.00  $13,725,300.00 

12

$50.00  $1,143,775.00  $13,725,300.00 

13

$50.00  $1,143,775.00  $13,725,300.00 

14

$50.00  $1,143,775.00  $13,725,300.00 

15

$50.00  $1,143,775.00  $13,725,300.00 

﻿

﻿

﻿

 

 

 

Tower Premises - Floors Six (6) and Seven (7) [87,755 RSF]


Lease Years/Period

Annual
Fixed Rent Per RSF

Monthly
Fixed Rent Rate

Annual Fixed
Rent Rate

﻿

 

 

 

1

$51.00  $372,958.75  $4,475,505.00 

2

$51.00  $372,958.75  $4,475,505.00 

3

$51.00  $372,958.75  $4,475,505.00 

4

$51.00  $372,958.75  $4,475,505.00 

5

$51.00  $372,958.75  $4,475,505.00 

6

$55.50  $405,866.88  $4,870,402.50 

7

$55.50  $405,866.88  $4,870,402.50 

8

$55.50  $405,866.88  $4,870,402.50 

9

$55.50  $405,866.88  $4,870,402.50 

10

$55.50  $405,866.88  $4,870,402.50 

11

$60.00  $438,775.00  $5,265,300.00 

12

$60.00  $438,775.00  $5,265,300.00 

13

$60.00  $438,775.00  $5,265,300.00 

14

$60.00  $438,775.00  $5,265,300.00 

15

$60.00  $438,775.00  $5,265,300.00 





14

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

Tower Premises - Floors Twelve (12) and Thirteen (13) [53,005 RSF]


Lease Years/Period

Annual
Fixed Rent Per RSF

Monthly
Fixed Rent Rate

Annual Fixed
Rent Rate

﻿

 

 

 

1

$61.00  $269,442.08  $3,233,305.00 

2

$61.00  $269,442.08  $3,233,305.00 

3

$61.00  $269,442.08  $3,233,305.00 

4

$61.00  $269,442.08  $3,233,305.00 

5

$61.00  $269,442.08  $3,233,305.00 

6

$66.00  $291,527.50  $3,498,330.00 

7

$66.00  $291,527.50  $3,498,330.00 

8

$66.00  $291,527.50  $3,498,330.00 

9

$66.00  $291,527.50  $3,498,330.00 

10

$66.00  $291,527.50  $3,498,330.00 

11

$71.00  $313,612.92  $3,763,355.00 

12

$71.00  $313,612.92  $3,763,355.00 

13

$71.00  $313,612.92  $3,763,355.00 

14

$71.00  $313,612.92  $3,763,355.00 

15

$71.00  $313,612.92  $3,763,355.00 

﻿

payable in advance on the first day of each and every calendar month thereafter
occurring during the Term; and

﻿

(a)    Additional rent ("Additional Rent") consisting of all other sums of money
as shall become due and payable by Tenant under this Lease (for default in the
payment of which Landlord shall have the same rights and remedies as for a
default in the payment of Fixed Rent). Unless otherwise expressly set forth in
this Lease, all items of Additional Rent shall be due and payable not later than
thirty  (30) days after receipt by Tenant of a statement therefor.  For purposes
of this Lease, the term "Rent" shall mean Fixed Rent and Additional Rent.

(b)    There shall be no abatement of, deduction from, counterclaim or set off
against Fixed Rent or Additional Rent except as otherwise expressly provided
herein.

(c)    Notwithstanding anything to the contrary contained in this Lease, as long
as no Event of Default by Tenant exists, Tenant shall be entitled to an
abatement of Fixed Rent for the eighteen (18) month period between the
Possession Date and the date immediately preceding the Rent Commencement Date
(the "Abatement Period").  Notwithstanding the foregoing, if an Event of Default
by Tenant occurs during the Abatement Period, all of Tenant's abated Fixed Rent
shall become due and payable within ten (10) days after Landlord's written
demand therefor.  Payment by Tenant of any abated Fixed Rent in the event of
such default shall not limit or affect any of Landlord's rights, claims or
remedies pursuant to the Lease or available at law or in equity, as a result of
any such default. 

Section 4.02    Interest.  If Tenant shall fail to pay when due any installment
of Fixed Rent or any Additional Rent, then Tenant shall pay interest thereon at
an annual rate of interest equal to three percent (3%) above the Base Rate (said
rate or the maximum rate permitted by applicable usury laws, if any, whichever
is less, is referred to herein as the "Default



15

--------------------------------------------------------------------------------

 

 



Rate") from the date when such installment or payment shall have become due to
the date of the payment thereof, and such interest shall be deemed Additional
Rent. For purposes of this Lease, the term "Base Rate" shall mean the annual
rate of interest publicly announced from time to time by Citibank, N.A., or its
successor, as its "prime lending rate" (or such other term as may be used by
Citibank, N.A., or its successor, from time to time, for the rate presently
referred to as its "prime lending rate").

ARTICLE 5
Use

Section 5.01    Use.  Subject to the terms hereof, Tenant may use and occupy the
Premises for any use expressly permitted by applicable Requirements, including,
without limitation, general office use, and to the extent so permitted by
applicable Requirements, television and digital production, live studio
audiences, and retail and fan exhibition and experience areas all within the
Pavilion Premises, as well as limited television and digital production in the
Tower Premises provided same is reasonably compatible with the office uses and
occupancies in the Tower Building (the "Intended Uses"), and for no other
purpose without the prior written consent of Landlord, which consent shall be
determined by Landlord within its reasonable discretion.  Tenant shall not use
or occupy or suffer or permit the use or occupancy of the Premises or any part
thereof in any manner which in Landlord's reasonable judgment shall materially
impair or materially detract from the Complex Standard or adversely affect or
interfere with any services required to be furnished by Landlord to Tenant or to
any other tenant or occupant of any part of the Complex (taking into account
Tenant's permitted television production use within the Pavilion Premises), or
with the proper and economical rendition of any such service or with the use or
enjoyment of any part of the Complex by any other tenant or occupant.    Tenant
has no obligation to actually use and occupy all or any portion of the Premises,
and Landlord expressly acknowledges the right of Tenant to vacate all or any
portion of the Premises and "go-dark" as long as Tenant satisfies all of its
obligations under this Lease with respect to the entire Premises.

Section 5.02    Restrictions on Use.  Tenant shall not use or occupy, suffer or
permit the Premises or any part thereof to be used in any manner, or anything to
be done therein, or suffer or permit anything to be brought into or kept
therein, which would in any way: (a) violate any applicable laws or requirements
of any Governmental Authority; (b) make void or voidable any insurance policy
then in force with respect to the Building or the Premises; (c) make
unobtainable from reputable insurance companies authorized to do business in the
State of Connecticut at standard rates any fire insurance with extended
coverage, or liability, elevator, boiler or other insurance required to be
furnished by Landlord under the terms of the Superior Mortgages or Superior
Leases, if any; (d) cause, or be likely to cause, physical damage to the
Building or Complex or any part thereof; (e) constitute a public or private
nuisance; (f) materially or unreasonably impair the appearance or reputation of
the Building; (g) discharge noxious fumes, vapors or odors into the Building's
air conditioning system or into Building's flues or vents or otherwise in such a
manner as may unreasonably offend other occupants; (h) cause substantial or
objectionable noise or vibrations; (i) impair or interfere with any of the
Building's or Complex's services or operations, including, without limitation,
the furnishing of electrical energy, or the proper and economic cleaning, air
conditioning or other servicing of the Building or the Premises or impair or
interfere with the use of any of the other areas of the



16

--------------------------------------------------------------------------------

 

 



Building or the Complex, or occasion material or unreasonable discomfort,
annoyance or inconvenience to Landlord or any of the other tenants or occupants
of the Building or of the Complex; or (j) for any certified public accounting
business providing services to the general public (as opposed to Tenant
employees and/or third party auditors, accountants and contractors providing
accounting, valuation or audit services to Tenant in the ordinary course of
Tenant's business).  The provisions of this Section, and the application
thereof, shall not be deemed to be limited in any way to or by the provisions of
any other Section of this Article or any of the Rules and Regulations referred
to in Article 27 or set forth in Exhibit C attached hereto and made a part
hereof.    

Section 5.03    Certificate of Occupancy.  Tenant shall not at any time use or
occupy, or suffer or permit to use or occupy the Premises in violation of the
certificate of occupancy issued for the Premises or the Building or any
applicable zoning ordinances of the City and in the event that any department of
the City or State of Connecticut shall hereafter contend or declare by notice,
violation, order or in any other manner whatsoever that the Premises are used
for a purpose which is a violation of such certificate of occupancy, Tenant
shall immediately notify Landlord and discontinue such use of the Premises;
provided, however, if Tenant is permitted under applicable Requirements to
contest said contention or declaration of a violation and to continue to use and
occupy the Premises during such contest, Tenant shall be permitted to do so
under this Lease, provided, however, that Tenant shall indemnify, defend and
save Landlord and Landlord's agents harmless of and from all reasonable, actual,
out-of-pocket loss, cost, liability, claim, damage and expense, including,
without limitation, reasonable counsel fees, penalties and fines incurred by
Landlord to the extent caused by Tenant's contest of (or use of the Premises
during) such violation. Landlord represents to Tenant, to Landlord's actual
knowledge, as of the date hereof, that the Intended Uses set forth in this Lease
do not violate the current certificate of occupancy for the Building.

Section 5.04    Floor Load.  Tenant shall not place a load upon any floor of the
Premises that exceeds the floor load per square foot that such floor was
designed to carry  and which is allowed by certificate, rule, regulation, permit
or law. Subject to the terms of the next preceding sentence, if Tenant wishes to
place any safes, vaults, studio production equipment and/or other structural
reinforcements in the Premises, it may do so at its own expense, in accordance
with the provisions of Article 9 hereof. Landlord reserves the right to
prescribe their weight and position. Business machines and mechanical equipment
in the Tower Building shall be placed and maintained by Tenant, at Tenant's
expense, in such manner as shall be sufficient in Landlord's reasonable judgment
to absorb vibration and noise and prevent material annoyance or inconvenience to
Landlord or to any of the other tenants or occupants of the Tower Building.  
 Landlord represents that the current applicable floor loads for the Complex are
as follows: (i) the floor load for the office floors in the Tower Building is 50
pounds per square foot;  (ii) the floor load for the Pavilion Building data
center is 85 pounds per square foot;  (iii) the floor load for the trading floor
in the Pavilion Building is 100 pounds per square foot;  (iv) the floor load for
the storage area (heavy) is 250 pounds per square foot; (v) the floor load for
the storage area (light) is 125 pounds per square foot;  (vi) the floor load for
the lobbies is 100 pounds per square foot;  (vii) the floor load for the
corridors (above the 1st Floor) is 80 pounds per square foot;  (viii) the floor
load for the retail areas is 75 pounds per square foot;  (ix) the floor load for
the assembly areas is 100 pounds per square foot; (x) the floor load for the
loading dock is 250 pounds per square foot;  (xi) the floor load for the parking
level(s) is 50 pounds per square foot;  (xii) the floor



17

--------------------------------------------------------------------------------

 

 



load for the mechanical areas is 100 pounds per square foot; and (xiii) the
floor load for the roof is 30 pounds per square foot.  Landlord will reasonably
share with Tenant, to the extent available and in Landlord's possession, any
existing structural plans showing additional floor load information to that set
forth above.

Section 5.05    Name.  Neither Tenant nor any occupant of the Premises shall use
the name "677 Washington Boulevard and/or 707 Washington Boulevard", or any
combination or simulation thereof, for any purpose whatsoever including, but not
limited to, or as for any corporate, firm or trade name, trademark or
designation or description of merchandise or services except that the foregoing
shall not prevent the use of such name as part of Tenant's business address.

Section 5.06    Use of Hazardous Materials.

(a)    Tenant shall not use, generate, store, or dispose of in or about the
Premises any Hazardous Materials, except for quantities of Hazardous Materials
customarily used, generated, stored, and managed for disposal in connection with
business office operations, provided Tenant uses, generates, stores, and manages
for disposal such Hazardous Materials in accordance with Environmental Laws.

(b)    Landlord shall not use, generate, store, or dispose of in or about the
Premises any Hazardous Materials, except for quantities of Hazardous Materials
customarily used, generated, stored, and managed for disposal in the operation
or management of office buildings, provided that such Hazardous Materials are
used, generated, stored, and managed for disposal in accordance with
Environmental Laws.  Landlord hereby represents to Tenant that, to Landlord's
actual knowledge, as of the date hereof, there are no Hazardous Materials,
including, without limitation, mold, polychlorinated biphenyls and lead-based
paint, in violation of Environmental Laws at the Premises. Landlord further
represents to Tenant that, to Landlord's actual knowledge, as of the date
hereof, the Premises are in compliance with Environmental Laws, and there is no
basis for the issuance of any notice of violation or the commencement of any
enforcement or other action by any Governmental Authorities alleging violations
of Environmental Laws.  If any such Hazardous Materials in violation of
applicable Environmental Laws are discovered at the Premises, Landlord, at its
sole cost and expense, shall investigate and remove, abate, cleanup, remediate,
encapsulate, and/or handle same in compliance with Environmental Laws, with
commercially reasonable diligence to completion, subject to Tenant Delays and
conditions beyond Landlord's reasonable control.  

Section 5.07    To the fullest extent permitted by law, Landlord shall
indemnify, defend, protect, and hold harmless Tenant, and its agents and
employees, and their respective successors and assigns, from any and all claims,
judgments, damages, penalties, fines, costs, liabilities, and losses
(collectively, "Losses") that arise during or after the expiration or earlier
termination of this Lease directly or indirectly from the use, generation,
storage, disposal, or release of Hazardous Materials in violation of
Environmental Laws by Landlord, its agents, employees, contractors and other
tenants, and from the presence of Hazardous Materials in violation of
Environmental Laws on, in or about the Premises or the Complex existing prior to
the date of this Lease.  For the avoidance of doubt, if any such Hazardous
Materials are present in or about the Premises or the Complex, and the presence
of such Hazardous Materials was not



18

--------------------------------------------------------------------------------

 

 



caused by an act or omission of Tenant, or Tenant's agents, employees,
contractors, subcontractors or parties holding by, under or through Tenant,
Landlord shall indemnify, defend, protect, and hold harmless Tenant from and
against any Losses associated with same. Landlord's obligations under this
Section 5.06(c) will survive the expiration or earlier termination of this
Lease.  Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have no obligation to investigate, remove, abate, cleanup, remediate,
encapsulate, and/or handle or otherwise comply with Environmental Laws, or to
reimburse, release, indemnify, or defend Landlord with respect to Hazardous
Materials which now are or hereafter become regulated by any Governmental
Authorities, and which Tenant (or Tenant's agents, employees, contractors,
subcontractors or parties holding by, under or through Tenant) did not use,
generate, store, or manage at the Premises or Complex in violation of
Environmental Laws.

Section 5.08    Exclusive Use.  Throughout the Term, as long as the named Tenant
herein (i.e., World Wrestling Entertainment, Inc.) or any permitted assignee
under Section 19.01(c) (as opposed to a third-party assignee under Section
19.01(a) that requires Landlord's consent) is occupying at least seventy-five
percent (75%) of the Premises, Landlord shall not lease any space in the Complex
to any Competitor (as hereinafter defined) or consent to any sublease or
assignment of lease to the extent Landlord has such consent rights, to a
Competitor.  A "Competitor" shall mean a direct competitor of Tenant primarily
and actively engaged in the entertainment, media, broadcasting or sports
industry (for purposes of clarification, entities such as the United States Golf
Association, PGA of America, United States Tennis Association, etc., would not
be deemed Competitors).

Section 5.09    Prohibited Uses.  Throughout the Term, as long as the named
Tenant herein (i.e., World Wrestling Entertainment, Inc.) or any permitted
assignee under Section 19.01(c) (as opposed to a third-party assignee under
Section 19.01(a) that requires Landlord's consent) is occupying at least
seventy-five percent (75%) of the Premises, Landlord shall not lease any space
in the Complex (or consent to a sublease or assignment of lease to the extent
Landlord has such consent rights) to (a) any governmental agencies and/or
excessively high-density businesses, such as call centers, staffing centers or
medical offices with regular patient visitations, or (b) any other tenant or
subtenant that conducts a business or connotes an image that materially and
adversely impairs the corporate and public image and reputation of Tenant as a
major corporation conscious of maintaining a reputation for integrity, financial
reliability, and good corporate and moral citizenship.  Tenant covenants that it
shall not permit any portion of the Premises to be used or occupied by any of
such businesses described in the foregoing sentence.

ARTICLE 6
Escalations 

Section 6.01    Taxes; Cost of Operation and Maintenance.  As used herein:

(a)    The term "Taxes" shall mean all real estate taxes, assessments, special
or otherwise, sewer rents, rates and charges, water rents, rates and charges, or
any other charge of Governmental Authority of a similar or dissimilar nature
which may be levied or assessed upon or with respect to the portion of the Land
on which the Building stands and/or the Building and all taxes or charges levied
or assessed upon or with respect to the Fixed Rent or Additional Rent



19

--------------------------------------------------------------------------------

 

 



or the gross receipts from the Building, or charges levied on Landlord's
receipts from the Building which are in lieu of or a substitute for, any other
tax or assessment or charge upon or with respect to the Building. Taxes shall
also include the "Pavilion Building's Share" and the "Tower Building's Share"
(as described in paragraphs (f) below) of the Taxes assessed against the Land.
Taxes shall not be deemed to include:

(i)    franchise or similar taxes of Landlord,

(ii)    income taxes of Landlord,

(iii)    any real estate taxes or water or sewer rents exclusively chargeable to
and reimbursable by another tenant,

(iv)    excise, inheritance, capital stock, gift, gains, transfer, conveyance,
capital levy or other taxes not limited to real property or the revenues
therefrom, as provided above, or

(v)    penalties or interest on Taxes if caused solely by Landlord's failure to
submit such Taxes on a timely basis.

(b)    The term "Tax Year" shall mean each calendar year after the Tax Base
Year.

(c)    The term "Landlord's Statement" shall mean an instrument containing a
computation of any Additional Rent due pursuant to the provisions of this
Article, together with, if requested by Tenant in writing and available to
Landlord, reasonable back-up data, billings and other written materials
sufficient to evidence the computation of such Additional Rent.

(d)    The term "Base Taxes" shall mean the Taxes for the calendar year
commencing on January 1, 2020 and ending on December 31, 2020 (the "Tax Base
Year").

(e)    The term "Tenant's Proportionate Pavilion Share" shall be 100%, the term
"Tenant's Proportionate Tower Share" shall be 36.85%, and the term "Tenant's
Proportionate Share" shall be 63.26%, as each may be subject to adjustment
throughout the Term for any actual, physical additions or deletions of rentable
square footage (and/or amenities) to the Premises or the Complex, or pursuant to
the terms of this Lease. 

(f)    The term "Pavilion Building's Share" shall be 41.81% and the term "Tower
Building's Share" shall be 58.19%, as each may be subject to adjustment
throughout the Term for any actual, physical additions or deletions of rentable
square footage (and/or amenities) to the Pavilion Building, the Tower Building
or the Complex. Subject to the provisions of Section 6.08 hereof, the term "Cost
of Operation and Maintenance" shall mean any and all actual costs incurred by
Landlord with respect to the operation, maintenance, replacement and repair of
the Building and the improvements thereto and the Building Common Areas,
including, without limitation, the cost incurred for air conditioning;
mechanical ventilation; heating; cleaning of the Building; rubbish removal;
window washing (interior and exterior, including inside partitions); elevators;
porter and matron service; metered or unmetered (if or to the extent not
separately metered and paid directly by tenants for tenant space in the Complex)
cost of electric current, oil and gas used throughout the Building Common Areas;
steam; protection and security service;



20

--------------------------------------------------------------------------------

 

 



utility consultant's fees; repairs; maintenance; fire, extended coverage,
boiler, sprinkler, apparatus, public liability and property damage insurance;
supplies, wages, salaries, disability benefits, pensions, hospitalization,
retirement plans and group insurance respecting service and maintenance
employees; uniforms and working clothes for such employees and the cleaning
thereof; expenses imposed pursuant to any collective bargaining agreement with
respect to such employees; payroll, social security, unemployment and other
similar taxes with respect to such employees' sales, use and other similar taxes
(the employee related expenses set forth in the immediately preceding four (4)
clauses shall be included in the Cost of Operation and Maintenance only to the
extent or percentage that said employees work at or for the benefit of the
Complex); water rates; Permitted Capital Items (as hereinafter defined); all
materials, supplies and equipment, purchased or hired therefor; replacement of
tools and machinery and equipment which are not capital expenses; maintenance
and repairs in and to Building Systems; repairing all rooftops, facades and
foundations and all parts thereof; painting, whether decorative or otherwise;
removal of snow, ice, trash, garbage or other refuse; extermination; sewer rents
and competitive management fees not to exceed prevailing management fees then
charged at comparable first-class office complexes located in the City.  The
Cost of Operation and Maintenance shall also include the Pavilion Building's
Share and the Tower Building's Share of the Complex Operating Expenses.

(g)    The term "Complex Operating Expenses" shall include, but not be limited
to, all costs and expenses incurred by Landlord with respect to the operation,
maintenance, replacement and repair of the Complex Common Areas (but shall
exclude the charges related to the interior common areas of other buildings in
the Complex), including the Complex Garages, and the property manager's office
for the Complex including, without limitation, the following: maintenance and
repair of grounds; all materials, supplies and equipment, purchased or hired
therefor; service contracts for any of the foregoing; removal of snow, ice,
trash, garbage and other refuse; all oil or gas used in connection with heating
the Complex Garages; all electricity consumed by reason of the operation of the
Complex Garages; the cost of lighting exterior Complex Common Areas; the cost of
personnel engaged in the operation, maintenance or repair of the Complex Common
Areas, including the Complex Garages, including all wages, salaries, disability
benefits, pensions, hospitalization, retirement plans and group insurance
(including the property manager's telephone charges pertaining to the operation
of the Complex and Complex Common Areas); the property manager's office
utilities; all taxes, charges and assessments levied or assessed against the
personal property of Landlord used in the operation of the Complex Common Areas,
including the Complex Garages; all insurance carried by Landlord applicable to
Complex Common Areas, including the Complex Garages (including, without
limitation, liability insurance for Complex Common Areas, including the Complex
Garages and extended coverage replacement cost property damage insurance);
Complex Garage and Complex management fees (to the extent same do not include
Building management fees otherwise charged to and paid for by Tenant); legal
fees and accounting fees; taxes (including, without limitation, sales and use
taxes); Permitted Capital Items; energy; and any systems, measures, procedures
and personnel which Landlord may provide to control access to Complex Common
Areas; and any other reasonable costs and expenses in connection with the
operation, maintenance and repair of the Complex Common Areas; line painting;
repaving; traffic systems, and traffic personnel; the costs of maintaining and
repairing all private roads forming a part of the Complex and used for access
through the Complex and Complex Garages and/or to and from the Building. Costs
and expenses incurred in connection with the operation, maintenance and



21

--------------------------------------------------------------------------------

 

 



repair of Complex Common Areas, including the Complex Garages shall be included
in Complex Operating Expenses notwithstanding the fact that Tenant or other
Complex tenants may have the controlled or designated use of portions of same.

Anything herein to the contrary notwithstanding, there shall be excluded from
the Cost of Operation and Maintenance and from Complex Operating Expenses the
following:

(i)    Taxes;

(ii)    debt service on mortgages, deeds of trust or other encumbrances upon the
Complex or any part thereof and all interest on and amortization of any other
debts of Landlord;

(iii)    any cost or expense for which Landlord is otherwise compensated through
insurance or condemnation awards (to the extent such insurance proceeds or
condemnation awards are actually received by Landlord), or is otherwise
compensated or reimbursed by any tenant (including Tenant) of the Complex, or
from any other source, other than through an operating expense provision such as
the one contained in this Article 6;

(iv)    salaries and other compensation (such as benefits and other expenses for
employees of Landlord or Landlord's affiliates) of personnel above the grade of
manager of the Complex;

(v)    any fee or expenditure paid to any person or entity which shall Control,
be under the Control of, or be under common Control with Landlord, in each case
in excess of the amount which would be paid in the absence of such relationship;

(vi)    the cost of installations and other tenant improvements for tenants
(including Tenant) incurred in connection with preparing space for a new tenant
and all costs of obtaining new tenants or extending or renegotiating leases with
existing tenants, including without limitation, brokerage commissions and other
professional fees, including, without limitation, any legal, architectural and
engineering fees, and relocation costs;

(vii)    the costs of installing a specialty improvement, including a cafeteria,
lodging or private dining facility, or an athletic, luncheon or recreation club,
provided, however, that the costs of operating or maintaining any such facility
or amenity generally available to all tenants or other occupants of the Complex
shall be included in Complex Operating Expenses (provided that Complex Operating
Expenses per annum shall be reduced by the total amount of income, fees or
charges collected per annum by Landlord, if any, with respect to such
facilities);

(viii)    costs incurred in constructing additional stories, buildings, or
additional rentable space at or to any part of the Complex (and, in the event of
any such changes, Tenant's Proportionate Share, the Pavilion Building's Share,
the Tower Building's Share, the Base Expenses and the Base Taxes shall be
equitably adjusted), correcting defects in construction, and costs associated
with the removal of any Hazardous Materials;



22

--------------------------------------------------------------------------------

 

 



(ix)    the cost of any work performed for or service provided to any tenant of
the Building exclusively or to a materially greater extent or in a materially
more favorable manner than that provided generally to the other tenants and
occupants (such as electricity and cleaning services provided to retail
tenants);

(x)    the cost of any repairs, alterations, additions, changes, tools,
equipment, replacements and the like that under generally accepted account
principles and practices or for federal income tax purposes are properly
classified as capital expenditures, except as expressly permitted for Permitted
Capital Items;

(xi)    the cost of any repair or replacement occasioned by casualty or
condemnation;

(xii)    insurance premiums to the extent any tenant causes Landlord's existing
insurance premiums to increase or requires Landlord to purchase additional
insurance;

(xiii)    advertising, promotional and marketing expenses;

(xiv)    payments for rented items, the costs of which would constitute a
capital expenditure if the equipment were purchased;

(xv)    depreciation and amortization, except as expressly permitted for
Permitted Capital Items;

(xvi)    reserves for repairs, maintenance and replacement of all or any portion
of the Complex;

(xvii)    rent paid under Superior Leases (other than in the nature of rent
consisting of taxes or operating expenses or other "pass-through" escalations as
permitted herein);

(xviii)    leasing commissions, advertising, promotion costs and other fees and
expenses, including, without limitation, legal fees and brokerage fees and
commissions  relating to procuring tenants to rent space in the Complex and
lease takeover costs;

(xix)    Landlord's advertising and promotional costs;

(xx)    Legal fees and arbitration expenses, together with other similar
professional fees, incurred in connection with any Superior Lease, Superior
Mortgage, or procuring or leasing to other tenants or resolving disputes with
other tenants in the Building or Complex;

(xxi)    franchise income, gains, estate, inheritance, transfer, conveyance,
corporate, unincorporated business, succession, gift, capital stock, mortgage
recording or other taxes imposed upon Landlord except that the amount of
occupancy, rent or other similar tax attributable to the offices of the
management for the Complex shall be includible in the Cost of Operation and
Maintenance;



23

--------------------------------------------------------------------------------

 

 



(xxii)    to the extent any costs that are otherwise includible in the Cost of
Operation and Maintenance are incurred with respect to both the Complex and
other properties (including, without limitation, salaries, fringe benefits and
other compensation of Landlord's personnel who provide services to both the
Complex and such other properties), there shall be excluded from the cost of
Operation and Maintenance and Complex Operating Expenses a fair and reasonable
percentage thereof that is properly allocable to such other properties;

(xxiii)    any increased insurance costs reimbursed directly to Landlord by a
tenant, including, without limitation, Tenant, pursuant to their respective
leases;

(xxiv)    any interest, late charge or penalties incurred or payable by Landlord
or any increase in insurance premium resulting from Landlord's violation of any
Requirements or insurance requirement (unless said violation is caused by
another tenant or occupant of the Complex);

(xxv)    all costs and expenses, and taxes and impositions, whatsoever, incurred
in connection with a sale or transfer, financing or refinancing, of all or any
portion of the Land and/or Buildings, and/or the Complex, or any interest
therein or in any party of whatever tier owning an interest therein;

(xxvi)    all costs and expenses (including, without limitation, attorneys' fees
and overtime pay) incurred in curing a default by Landlord under this Lease or
any other lease at the Complex;

(xxvii)    the cost of performing special or exclusive services for any
particular tenant to the extent that such services exceed those provided or
available to other tenants in the Complex;

(xxviii)     the cost of Landlord's Work;

(xxix)    charitable or political contributions; and

(xxx)    the cost to replace major Building Systems (such as, without
limitation, the Building's roof(s), elevators and core HVAC Systems).

(h)      "Operational Year" shall mean each calendar year after the calendar
year 2020 (the "Operational Base Year").

(i)    "Tenant's Projected Share" shall mean the sum of (i) Tenant's
Proportionate Pavilion Share multiplied by Landlord's written estimate of the
reasonable increase of Cost of Operation and Maintenance allocable to the
Pavilion Building for the ensuing calendar year over the Base Expenses (as
hereinafter defined), and (ii) Tenant's Proportionate Tower Share multiplied by
Landlord's written estimate of the reasonable increase of Cost of Operation and
Maintenance allocable to the Tower Building, for the ensuing calendar year over
the Base Expenses, said written estimate to be delivered by Landlord to Tenant
during December of each year. Tenant's Projected Share shall be divided by
twelve (12) and shall be payable on the first of each month, starting January 1
of the ensuing year, by Tenant to Landlord as Additional Rent.



24

--------------------------------------------------------------------------------

 

 



(j)    The term "Base Expenses" shall mean the Cost of Operation and Maintenance
for the Operational Base Year (i.e., the calendar year 2020). 

(k)    The term "Permitted Capital Items" shall mean any structural and/or
capital repairs, improvements, alterations, additions or replacements that
are capitalized under generally accepted accounting principles and are (i)
incurred or performed for the purpose of reducing or stabilizing Cost of
Operation and Maintenance or Complex Operating Expenses, or (ii) necessary to
comply with applicable Requirements or insurance rating standards or
recommendations first enacted or imposed after the Commencement Date.  Only the
annual amortization of any Permitted Capital Items shall be included in the Cost
of Operation and Maintenance or Complex Operating Expenses, as applicable, and
such amortization shall be calculated on a straight-line basis over the useful
life thereof, as determined in accordance with generally accepted accounting
principles, together with a commercially reasonable interest rate.

Section 6.02    Tax Increases; Contest.

(a)    (i)    If Taxes payable by Landlord in any Tax Year, falling wholly or
partially within the Term shall be greater than the Base Taxes, Tenant shall pay
as Additional Rent for such Tax Year a sum equal to Tenant's Proportionate Share
of the amount by which the Taxes for such Tax Year exceed the Base
Taxes.  Promptly after receipt of a tax bill, Landlord shall submit to Tenant a
copy of a bill issued by the City or other applicable Governmental Authority for
Taxes, together with Landlord's Statement consistent with the proportionate
share allocation provided herein, and Tenant shall pay the Additional Rent set
forth on such Statement within thirty (30) days after the date of receipt of
such Statement by Landlord.

(ii)    The foregoing notwithstanding, in the event a Mortgagee (hereinafter
defined) of Landlord shall require Taxes be paid in monthly installments, then
Landlord shall render to Tenant a Landlord's Statement or Statements showing (i)
a comparison and/or good faith estimate of the Taxes for the Tax Year with the
Base Taxes, and (ii) the amount of Tenant's payment for the Taxes ("Tax
Payment") resulting from such comparison and/or good faith estimate. On the
first day of the month following the furnishing to Tenant of a Landlord's
Statement or estimate, Tenant shall pay to Landlord a sum equal to 1/12th of the
Tax Payment shown thereon to be due for such Tax Year multiplied by the number
of months of the Term then elapsed since the commencement of such Tax Year.
Tenant shall continue to pay to Landlord a sum equal to one-twelfth (1/12th) of
the Tax Payment shown on such Statement or estimate on the first day of each
succeeding month until the first day of the month following the month in which
Landlord shall deliver to Tenant a new Landlord's Statement or estimate. If
Landlord furnishes a Landlord's Statement for a new Tax Year subsequent to the
commencement thereof, promptly after the new Landlord's Statement is furnished
to Tenant, Landlord shall give notice to Tenant stating whether the amount
previously paid by Tenant to Landlord for the current Tax Year was greater or
less than the installments of the Tax Payment for the current tax year in
accordance with the Landlord's Statement, and (a) if there shall be a
deficiency, Tenant shall pay the amount thereof within thirty (30) days after
demand therefor, or (b) if there shall have been an overpayment, Landlord shall
credit the amount thereof against the next monthly installments of Rent payable
under this Lease. Tax Payments shall be collectible by Landlord in the same
manner as Fixed Rent. Landlord's failure to render a Tax Statement shall not
prejudice Landlord's right to render a Landlord's Statement during or with
respect to any subsequent Tax



25

--------------------------------------------------------------------------------

 

 



Year, and shall not eliminate or reduce Tenant's obligation to make Tax Payments
for such Tax Year.

(iii)    If as a result of any application or proceeding brought by or on behalf
of Landlord, which may be initiated by Landlord in its sole discretion or by
Landlord upon reasonable request from Tenant, the Base Taxes actually paid by
Landlord shall be decreased, Landlord's Statement next following such decrease
shall include any adjustment for prior Tax Years reflecting such decrease in the
Base Taxes (less Tenant's Proportionate Share of all costs and expenses,
including counsel fees, incurred by Landlord in connection with such application
or proceeding). After the Term, any such net adjustment in favor of Tenant shall
be paid to Tenant. If, as a result of any application or proceeding brought by
or on behalf of Landlord for review of the assessed valuation of the Land or
Building for any fiscal year, there shall be a decrease in the Taxes actually
paid by Landlord for any Tax Year with respect to which Landlord shall have
previously rendered a Landlord's Statement and Tenant shall have paid Additional
Rent hereunder, then Landlord's Statement next following such decrease shall
include an adjustment applicable to prior Tax Years. If Landlord receives a
rebate of past Taxes overpaid, Tenant shall receive Tenant's Proportionate Share
of the net rebate for the period during which Tenant paid Additional Rent on
account of said Taxes (less Tenant's Proportionate Share of all costs and
expenses, including counsel fees, incurred by Landlord in connection with such
application or proceeding). If Landlord receives a credit against future Taxes,
that net credit shall be reflected in subsequent Additional Rent payments Tenant
is required to make on account of such Taxes; provided with respect to any or
all of the foregoing adjustments or credits benefitting Tenant, that no Event of
Default by Tenant exists hereunder. If this Lease shall terminate prior to
recoupment of the entire net credit due to Tenant, Landlord shall continue to
make payments to Tenant as and to the extent that Landlord receives credits
against future Taxes until such time as Tenant's credit is paid in full.

(b)    Any payments of Additional Rent or refunds due to Tenant hereunder for
any period of less than a full Lease Year or any adjustment required due to the
change in the area of the Premises, shall be equitably prorated to reflect any
such event.

(c)    Following the expiration of this Lease in accordance with the provisions
hereof (and provided Tenant is not in default hereunder), any overpayments by
Tenant of any Tax Payment known to Landlord shall be refunded to Tenant within
sixty (60) days of such Lease expiration.

(d)    Tenant shall be entitled to receive, as a credit against Additional Rent,
one hundred percent (100%) of its proportionate share of any pass-through cost
savings of any State or local incentives received for the Complex during the
Term that reduce Taxes.

Section 6.03    Operating Expense Increases.

(a)    Commencing on January 1, 2021, Tenant shall pay to Landlord, as
Additional Rent, Tenant's Projected Share, as set forth in Section 6.01(j)
hereof.  Within one hundred eighty (180) days following the expiration of each
Operational Year, Landlord shall furnish Tenant a Landlord's Statement (in
commercially reasonable detail) prepared by Landlord's chief financial officer
or Landlord's independent certified public accountant (in



26

--------------------------------------------------------------------------------

 

 



accordance with sound commercial real estate management practices), setting
forth the Cost of Operation and Maintenance incurred for the immediately
preceding Operational Year. Within thirty (30) days after receipt of such
statement for each Operational Year setting forth Tenant's Proportionate Share
of any increase of Cost of Operation and Maintenance during such Operational
Year over the amount of the Base Expenses (said increase being referred to
herein as the "Cost Increase"), Tenant shall pay the Cost Increase (less the
amount of Tenant's Projected Share paid by Tenant on account thereof) to
Landlord as Additional Rent.

(b)    If Landlord's Statement provided in accordance with the provisions of
Section 6.03(a) for an Operational Year shall indicate that Tenant's Projected
Share for said Operational Year exceeded Tenant's Proportionate Share of Cost
Increase, Landlord shall permit Tenant to credit the amount of such excess
against the next subsequent payment(s) of Rent due hereunder. If Landlord's
Statement shall indicate that Tenant's Cost Increase exceeded Tenant's Projected
Share for said Operational Year, Tenant shall, within thirty (30) days after
demand therefor, pay the amount of such excess to Landlord in Additional Rent.  

(c)    Following the expiration of this Lease in accordance with the provisions
hereof (and provided no Event of Default by Tenant exists hereunder), any
overpayments by Tenant of any Additional Rent shall be refunded to Tenant within
sixty (60) days of such Lease expiration.

Section 6.04    Apportionment.  Additional Rent for the Lease Year in which the
date of expiration of the Term shall occur shall be apportioned in that
percentage which the number of days in the period from January 1st of such Lease
Year to such date of expiration, both inclusive, shall bear to the total number
of days in the calendar year in which such expiration occurs.

Section 6.05    Landlord's Statement; Dispute.

(a)    Landlord's failure to deliver to Tenant Landlord's Statement within
twenty-four (24) months following the end of an Operational Year or Tax Year
with respect to any Operational Year or Tax Year shall not prejudice Landlord's
right to render a Landlord's Statement with respect to that Year or any
subsequent Operational Year or Tax Year.  If Landlord fails to deliver to Tenant
Landlord's Statement for any Operational Year or Tax Year within twenty-four
(24) months following the expiration of said Operational Year or Tax Year,
Landlord shall be barred from seeking any additional payment from Tenant for
said Tax Year or Operational Year; however, upon Tenant's request, Landlord
shall produce such Landlord's Statement and credit Tenant for any over payment
by Tenant.  The obligations of Landlord and Tenant under the provisions of this
Article shall survive the expiration or earlier termination of the Term.

(b)    Each Landlord's Statement shall be conclusive and binding upon Tenant
unless within twenty-four (24) months after receipt of such Landlord's Statement
Tenant shall notify Landlord that it disputes the correctness of Landlord's
Statement, specifying the respects in which Landlord's Statement is claimed to
be incorrect. Pending the determination of such dispute as hereinafter provided,
Tenant shall timely pay Additional Rent in accordance with the applicable
Landlord's Statement, and such payment shall be without prejudice to Tenant's



27

--------------------------------------------------------------------------------

 

 



position. In the event Tenant disputes Landlord's Statement, Tenant may use,
solely on a confidential basis pursuant to a confidentiality agreement in form
and substance reasonably acceptable to Landlord, Tenant's own independent
certified public accountant to reasonably inspect Landlord's records of the
material reflected on said Statement, which records shall be maintained in
Fairfield County, Westchester County, or Manhattan (and which shall be made
available on a confidential basis to Tenant and its certified public accountant
within a reasonable amount of time after written request by Tenant but not to
exceed sixty (60) days); and in the event said independent certified public
accountant determines that Landlord's Statement was in error, the dispute shall
be referred to binding arbitration as provided in Article 25 hereof.  If the
dispute shall be determined in Tenant's favor, Tenant shall be entitled to a
one-time credit (or prompt payment if the Term has expired) against Rent
thereafter payable in the amount of Tenant's overpayment of Additional Rent
resulting from compliance with Landlord's Statement. If the arbitrator
determines that the amount overcharged to Tenant exceeded the actual, total
annual expenses payable by Tenant by more than five percent (5%), then Landlord
shall reimburse Tenant for its reasonable, out-of-pocket expenses incurred
(including its independent certified public accountant) in connection with
Tenant's audit and the arbitration.  If the arbitration determines such
overcharges do not exceed such five percent (5%) threshold, Tenant shall be
solely responsible for all costs incurred by Landlord and/or Tenant in
connection with such audit and one-half of the arbitration.

Section 6.06    Refunds.    Notwithstanding anything contained herein to the
contrary, in no event shall the aggregate amount of the refunds allowable to
Tenant in any Operational Year pursuant to this Article 6 exceed the Additional
Rent payable by Tenant pursuant to this Article 6 for such Operational Year, it
being the intention of Landlord and Tenant that the Fixed Rent payable by Tenant
hereunder shall not be reduced by reason of any decrease in the Taxes or Cost of
Maintenance and Operation or Complex Operating Expenses; however, any portion of
the aggregate refunds to Tenant not allowed in any Operational Year due to this
Section 6.06 shall be carried forward and used to offset Additional Rent payable
by Tenant in each subsequent Operational Year in the same manner as described in
this Section 6.06 until such credits have been exhausted.

Section 6.07    Remedies.  Any Additional Rent payable pursuant to Article 6 or
elsewhere in this Lease shall be collectible by Landlord in the same manner as
Fixed Rent and Landlord shall have the same rights and remedies for nonpayment
thereof as Landlord has hereunder for non-payment of Fixed Rent.

Section 6.08    Gross-Up.  In determining the amount of the Cost of Operation
and Maintenance for the Operational Base Year and any Operational Year, if less
than ninety-five percent (95%) of the Building rentable area shall have been
occupied by tenant(s) at any time during the Operational Base Year and/or any
such Operational Year, the Costs of Operation and Maintenance which vary based
upon occupancy levels in the Building shall be determined for the Operational
Base Year and/or such Operational Year to be an amount equal to the like
expenses which would have been incurred if ninety-five percent (95%) of the
Building rentable area had been occupied throughout such Operational Base Year
and/or Operational Year. If less than ninety-five percent (95%) of the rentable
area of the Complex shall have been occupied by tenant(s) at any time during any
Operational Year, Complex Operating Expenses which vary based upon occupancy
levels in the Complex shall be similarly grossed up.    For purposes of



28

--------------------------------------------------------------------------------

 

 



computing the Base Taxes or Taxes for subsequent Tax Years, if the Building or
Complex is not fully assessed for real estate tax purposes as a completed
Building or Complex at any time during the Tax Base Year or subsequent Tax
Years, then the Taxes shall be increased to reflect what such Taxes would have
been if they had been calculated on the basis of a fully assessed Building and
Complex having a full assessment of Taxes for the entire Tax Base Year or
subsequent Tax Years.

Section 6.09    Adjustments for Changes in Complex.  Notwithstanding anything to
the contrary contained in this Lease, Landlord may elect to separate or split
portions of the Building and/or Complex into distinct ownership, condominium or
operating structures.  To the extent such separate structure occurs, Tenant's
Additional Rent charges under this Article 6 thereafter shall be equitably
adjusted (without duplicative payments by Tenant) to reasonably reflect the
percentage ratios of the then applicable rentable areas of the Premises, the
Building and the Complex, based on such applicable structure.  In such event,
Tenant's Proportionate Share, Tenant's Proportionate Pavilion Share, Tenant's
Proportionate Tower Share, Tenant's Projected Share, the Pavilion Building's
Share and the Tower Building's Share shall thereupon be equitably adjusted based
on such new rentable areas, and Tenant shall pay its Additional Rent pursuant to
Landlord's revised statements without prejudice to Tenant's position; however,
any disputes between Landlord and Tenant in connection therewith that are not
resolved in writing within sixty (60) days following notice of such dispute
shall be resolved by binding, expedited arbitration pursuant to Article 25
hereof initiated by either party.

Section 6.10    Controllable Operating Expenses Cap. In addition,
notwithstanding anything to the contrary contained herein, for Landlord's second
Operational Year and each subsequent Operational Year during the Term, Tenant's
total, annual Additional Rent payments for Tenant's Cost Increases ("Annual
Operating Expense Payments") shall not exceed the Tenant's total, Annual
Operating Expense Payments for the prior Operational Year by more than three and
one-half percent (3.5%), except, however, that such three and one-half percent
(3.5%) cap shall apply only to controllable Operating Expenses and shall not
apply to (and shall not include) any and all components of Annual Operating
Expense Payments with pricing or increases which are not genuinely within
Landlord's reasonable control, such as, without limitation, taxes, insurance
costs, energy and utility-related charges, snow removal costs, trash removal
charges, third party service provider charges, etc. 

ARTICLE 7
Insurance 

Section 7.01    Prohibited Acts; Compliance.    

(a)    Tenant shall not do anything, or suffer or permit anything to be done in
or about the Premises, Land or Building which shall (i) subject Landlord to any
liability or responsibility for injury to any person or property by reason of
any activity being conducted in the Premises, (ii) cause any increase in the
fire insurance rates applicable to the Building or equipment or other property
located therein, or (iii) be prohibited by any license or other permit required
or obtained pursuant to Section 5.03, including the certificate of occupancy for
the Building.



29

--------------------------------------------------------------------------------

 

 



(b)    Tenant, at Tenant's expense, shall comply with all rules, regulations or
requirements of the Connecticut Board of Fire Underwriters and the Connecticut
Fire Insurance Rating Organization or any similar body, provided that such
compliance does not require structural changes to the Premises or capital
expenditures by Tenant unless such changes are necessitated or occasioned by
Tenant's particular manner of use of the Premises, including, but not limited
to, Tenant's Alterations.

Section 7.02    Rate Increases.  If by reason of any act, omission or negligence
on the part of Tenant, the rate of fire insurance with extended coverage on the
Building or equipment or other property of Landlord or any other tenant or
occupant of the Building shall be higher than it otherwise would be, Tenant
shall reimburse Landlord, on demand, for that part of the premiums for fire
insurance and extended coverage paid by Landlord due to such act, omission or
negligence on the part of Tenant.

Section 7.03    Tenant's Insurance Requirements.  Tenant, at its sole cost and
expense, shall maintain during the Term:

(a)    Commercial general liability insurance (occurrence form), with a
contractual liability endorsement covering Tenant's indemnity obligations under
this Lease, and with each location limits of not less than $1,000,000.00 per
occurrence/ $2,000,000.00 aggregate per location, combined single limit for
personal injury, bodily injury or death, or property damage or destruction
(including loss of use thereof) per occurrence;

(b)    Workers' compensation insurance as required by applicable Requirements,
and Employer's Liability Insurance in the amount of at least $1,000,000.00 each
accident, each employee for disease, policy limit for disease;

(c)    Automobile liability insurance including non-owned & hired auto coverage
with a limit of $1,000,000.00 per occurrence;

(d)    Umbrella/excess liability insurance with limits of $5,000,000.00 per
occurrence and annual aggregate per location;

(e)    Special causes of loss property insurance (formerly known as "All-Risk"
insurance coverage) covering Tenant's Property, furniture and fixtures,
machinery and equipment, improvements and betterments and all Tenant's
Alterations, with no water damage exclusion. Coverage shall also include
business interruption insurance (including business income and extra expense).

(f)    All insurance required under this Section 7.03 shall be provided by
responsible state licensed and admitted insurers rated at least "A X" in the
current edition of A.M. Best's Reports Insurance Guide or its successor(s).
Tenant's property damage insurance shall include full replacement cost coverage
and the amount shall satisfy any co-insurance requirements under the applicable
policy. Tenant's insurance shall be primary, and any insurance maintained by
Landlord or any other additional insureds hereunder shall be excess and
noncontributory.  All such liability insurance policies listed in this Section
7.03 shall name the Landlord, Managing Agent, George Comfort & Sons, Inc. and
Comfort Maintenance Corp. and their respective members, partners, subsidiaries
and affiliates, and its/their respective directors,



30

--------------------------------------------------------------------------------

 

 



officers, agents, servants, and employees, as additional insureds, with respect
to this Lease.  Tenant shall also include any other parties reasonably requested
in writing by Landlord from time to time as additional insureds, including,
without limitation, Landlord's Mortgagee(s).

(g)    Tenant shall obtain such other insurance and/or coverages and amounts as
may from time to time be reasonably required by Landlord against other insurable
hazards which at the time are commonly insured against, or resulting from a
change in local practice in the case of comparable office buildings and/or in
the case of premises similarly situated, due regard being given to the type of
building, its location, construction, use and occupancy.

(h)    These insurance requirements shall apply to any contractors,
subcontractors and/or vendors entering the Premises on the Tenant's behalf. In
the event any such contractors, subcontractors and/or vendors fail to meet these
insurance requirements, Tenant shall, to the fullest extent permitted by law,
indemnify, defend and hold harmless Landlord, George Comfort & Sons, Inc.,
Comfort Maintenance Corp., and any of their respective partners, subsidiaries
and affiliates (collectively, "indemnitees"), for any claims arising out of the
activities of the contractors, subcontractors, and/or vendors while on the
insured Premises or the Outdoor Areas, except to the extent caused by the gross
negligence of the indemnitees.

Section 7.04    Certificates, Subrogation and Other Matters.  Tenant shall
provide Landlord with  evidence of the insurance coverages described in Section
7.03 above in the form of certificate or certificates of insurance. Tenant shall
provide such certificates prior to the Commencement Date or Tenant's access to
or possession of the Premises or construction by Tenant of improvements therein
(whichever first occurs).  Tenant shall maintain at all times throughout the
Term and any extensions thereof, all insurance required of Tenant under this
Article 7.  Tenant shall provide renewal certificates to Landlord at least
thirty (30) days prior to expiration of such policies.  Such certificates shall
state that the coverage may not be changed or canceled without at least thirty
(30) days' prior written notice to Landlord.  Landlord and Tenant mutually
hereby waive all rights and claims against each other for all losses to the
extent covered by their respective insurance policies, and waive all rights of
subrogation of their respective insurers.  The parties agree that their
respective insurance policies are now, or shall be, endorsed so that such
waivers of subrogation shall not affect their respective rights to recover
thereunder.

Section 7.05    Waiver of Claims.  Except for claims arising from Landlord's
grossly negligent acts that are not covered by Tenant's insurance, Tenant waives
all claims against Landlord for injury or death to persons, damage to property
or to any other interest of Tenant sustained by Tenant or any party claiming
through Tenant resulting from any occurrence in or upon the Premises.  To the
extent that Tenant is required to or does carry insurance hereunder, Tenant
agrees that Tenant's property loss risks shall be borne by such insurance, and
Tenant agrees to look solely to and seek recovery only from its insurance
carriers in the event of such losses.  Except for claims arising from the
negligence or willful misconduct of the other party hereto (or such other
party's agents, employees, contractors, subcontractors and any parties holding
by, under or through such other party) (collectively, the "Excluded Claims")
that are not covered by property insurance, Landlord and Tenant each hereby
waives all claims against the other for damage to such waiving party's property
or any party claiming through such waiving party resulting from any property
damage in or upon the Premises.  To the extent that Landlord or Tenant is
required to or does carry property insurance hereunder, each party agrees that
its  



31

--------------------------------------------------------------------------------

 

 



property loss risks shall be borne by such insurance (except for the Excluded
Claims), and further agrees to look solely to and seek recovery only from its
insurance carriers in the event of such losses.  For purposes hereof, any
deductible amount shall be treated as though it were recoverable under such
policies.

Section 7.06    Landlord's Insurance Requirements.  Landlord shall obtain and
keep in full force and effect insurance against loss or damage by fire and other
casualty to the Building, excluding Tenant's Alterations, as may be insurable
under then available standard forms of property insurance policies, in a
commercially reasonable amount which shall include full replacement cost (as
reasonably determined by Landlord) (including an "agreed amount" endorsement),
sufficient to avoid co-insurance.  In addition, Landlord shall maintain at all
times during the Term commercial general liability insurance coverage in amounts
not less than $3,000,000.00.  Tenant shall reasonably cooperate with Landlord
and Landlord's insurance companies in the adjustment of any claims for any
damage to the Building.

ARTICLE 8
Compliance with Laws

Section 8.01    Tenant's Compliance Obligations.  Tenant, at Tenant's sole cost
and expense, shall, with respect to its particular manner of use of or
Alterations to the Premises and/or the Outdoor Areas (and the use of or
Alterations to the Premises and/or the Outdoor Areas involving any parties
claiming by, under or through Tenant) cause the Premises to be in compliance
with all applicable Requirements (including, without limitation, those
applicable requirements of the Americans with Disabilities Act (the "ADA")), and
with all insurance policies, at any time duly issued or in force with respect to
the Building and the Complex Common Areas, including without limitation, those
applicable to the making of any Alterations therein or the result of the making
thereof and those Requirements applicable by reason of the specific nature or
type of business operated by Tenant in the Premises. If any structural changes,
repairs or Alterations to the Premises, Building (including the Building
Systems), or the Complex are required pursuant to any applicable Requirements,
Landlord may elect to perform any such work within a commercially reasonable
period and Tenant shall reimburse Landlord for the reasonable costs thereof, as
Additional Rent, within thirty  (30) days after written demand, if such
structural changes, repairs, or Alterations are necessitated or occasioned by
Tenant's particular manner of use of the Premises (as opposed to being
necessitated or occasioned merely because the permitted use of the Premises is
the one specified in Section 5.01) or by Tenant's Alterations.

Section 8.02    Landlord's Compliance Obligations.  Landlord (subject to
recoupment to the extent permitted under Article 6 hereof) shall comply with all
Requirements (including, without limitation, those applicable requirements of
the ADA) applicable to those portions of the Complex over which Landlord has
exclusive control (subject to Landlord's right to contest the applicability or
legality thereof); provided, the foregoing covenant shall not apply to
Requirements with respect to which Tenant or other occupants of the Buildings
shall be required to comply.



32

--------------------------------------------------------------------------------

 

 



ARTICLE 9
Alterations; Improvements 

Section 9.01    Restrictions. 

(a)    Except as hereinafter provided, Tenant shall make no changes or
Alterations in or to the Premises of any nature without reasonable prior written
notice to Landlord, and without Landlord's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, unless the changes
or Alterations are of the type described in Section 9.04(e) with respect to
which Landlord may withhold its consent in its sole discretion.  Subject to the
provisions and limitations of this Article 9, Tenant, at Tenant's expense,
without Landlord's prior consent, may make Alterations costing less than
$2,000,000.00 in the aggregate per Alteration project, which are cosmetic and
non-structural and which are located in or to the interior of the Premises,
provided that such Alterations do not violate the following restrictions (the
"Alteration Restrictions"): such Alterations do not (i) other than to a de
minimis extent, affect any structural portions of the Building, or any Building
Systems, or any utility services or plumbing and electrical lines outside of the
Premises; or (ii) adversely affect the exterior appearance of the Building; or
(iii) require the issuance of a building permit.  Tenant shall use contractors
(other than painters and carpet installers; provided, Landlord is notified of
the pending work and the identity of such painting or carpeting contractors)
and/or subcontractors who are first approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed, and who are licensed to do
business in the State of Connecticut.  Landlord approves the following
contractors: Blackwell, Andron Construction, AP Construction, Signature
Construction, Magna Construction, Olympic Construction, Turner Construction
Company, Clune Construction Company, Skanska, Pavarini, Gilbane Construction,
and Petretti Associates.

(b)    All fixtures (other than Tenant's moveable trade fixtures) installed in
the Premises at any time, either by Tenant or by Landlord on Tenant's behalf,
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises. Upon the Expiration Date, (i) all Tenant's Property and (ii)
Specialty Alterations (as hereinafter defined) designated in writing by Landlord
for such removal at the time Landlord issues its consent to the construction
thereof, shall be removed from the Premises by Tenant; provided, however, that
in no event shall Tenant be required to remove the improvements in the Premises
existing as of the date of this Lease including, without limitation, the
existing raised flooring and interior staircases. Nothing in this Section shall
be construed to prevent Tenant's removal of Tenant's Property, but upon removal
of any of Tenant's Property from the Premises or upon removal of other
installations as may be required or permitted by Landlord, Tenant shall
immediately, and at its expense, repair and restore the Premises to the
condition existing prior to installation, reasonable wear and tear expected, and
repair any damage to the Premises or the Building due to such removal. All
Tenant's Property left in the Premises after expiration or termination of this
Lease and unclaimed by Tenant ten (10) days after notice of same by Landlord to
Tenant (unless the Premises are sooner being occupied by a third party tenant)
may be removed from the Premises and may be stored by Landlord at Tenant's
expense, which costs will be repaid to Landlord on demand together with interest
thereon at the Default Rate, or Landlord may dispose of said property at
Tenant's cost and expense.  Tenant's obligations under this Section 9.01(b)
shall survive the Term.



33

--------------------------------------------------------------------------------

 

 



(c)    For purposes of this Lease, the term "Specialty Alterations" shall mean
any and all alterations performed by Tenant or on Tenant's behalf or by any
parties holding by, under or through Tenant which are not standard, typical and
customary for a standard office occupancy as determined by Landlord in its
reasonable, good faith judgment, including, without limitation, any such
alterations which are part of Tenant's Alterations, any executive bathrooms,
raised computer floors, vaults, internal staircases, dumbwaiters, pneumatic
tubes, rooftop equipment or installations, vertical and horizontal
transportation systems and/or internal stairways, any structural Alteration
which is made to accommodate additional floor loads, and any supplemental HVAC
and/or generator or UPS equipment.

Section 9.02    Permits; Mechanic's Liens.  Tenant shall, before making any
Tenant's Alterations, additions, installations or improvements, at its expense,
obtain all permits, approvals and certificates required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Landlord, and Tenant agrees to carry and will cause Tenant's
contractors and subcontractors to carry such workmen's compensation, commercial
general liability, personal and property damage insurance as required under this
Lease. As permitted by law, Tenant agrees to obtain and deliver to Landlord
written and unconditional waivers of mechanic's liens upon the Land, Building
and Complex, for all work, labor and services performed to date and all
materials to be furnished to date in connection with such work, signed by all
contractors and subcontractors involved in such work. Notwithstanding the
foregoing, if any mechanic's lien is filed against the Premises, Land, Complex
or Building, for work claimed to have been done for, or materials furnished to,
Tenant, such lien shall be bonded off or discharged by Tenant within twenty (20)
days after Tenant receives notice of the filing (or such shorter period if
required by the terms of any Superior Lease or Mortgage) at Tenant's expense.

Section 9.03    Expenses.  Landlord shall not charge Tenant any supervisory or
review fees in connection with any permitted Tenant Alterations (including the
Initial Alterations); although Landlord shall have the right to charge
reasonably necessary third party review charges (which are commercially
reasonable in amount) to review Tenant's Plans for any Alterations other than
Tenant's Initial Alterations. 

Section 9.04    Review of Tenant's Plans. 

(a)    Tenant hereby agrees that, prior to Tenant commencing any Alterations for
which Landlord's consent is required pursuant to Section 9.01(a), Tenant shall
submit to Landlord four (4) sets of complete working plans, drawings and
specifications (collectively, "Tenant's Plans"), including, but not limited to,
all mechanical, electrical and other utility systems and facilities for Tenant's
Alterations, prepared by an architect or engineer selected by Tenant and
licensed as such in the State of Connecticut who maintains at least
$1,500,000.00 of insurance ("Tenant's Architect"), and shall not commence any
such Alteration without first obtaining Landlord's approval of such Tenant's
Plans (such approval not to be unreasonably withheld, conditioned or delayed).
Within twenty  (20) days following Landlord's receipt of Tenant's Plans,
Landlord shall review or cause the same to be reviewed and shall thereupon
return to Tenant one (1) set of Tenant's Plans with Landlord's approval or
disapproval noted thereon, and if same shall be disapproved in any respect,
Landlord shall state the reasons for such



34

--------------------------------------------------------------------------------

 

 



disapproval. If Landlord disapproves Tenant's Plans in any respect, Tenant shall
cause Tenant's Architect to make such changes to Tenant's Plans as Landlord
shall reasonably require and shall thereupon resubmit the same to Landlord for
its approval.  If Landlord fails to respond to any request for consent within
either twenty  (20) days following written receipt of the request for consent as
applies to initial submissions of Tenant's Plans and ten (10) days following
receipt of the request for consent as applies to submission of revised Tenant's
Plans, Landlord's failure to respond within such time period shall be deemed to
be a disapproval by Landlord.  Following the approval of Tenant's Plans, as
aforesaid, the same shall be final and shall not be materially changed by Tenant
without the prior approval of Landlord. Tenant acknowledges and agrees that
Landlord's approval of Tenant's Plans shall be conditioned upon Tenant employing
licensed persons and firms (where required by law) and such labor for the
performance of Tenant's Alterations so as not to cause any jurisdictional or
other labor disputes at the Building or Complex.    

(b)    Any review or approval by Landlord of any plans and/or specifications or
any preparation or design of any plans by Landlord's architect or engineer (or
any preparation or designated by Landlord) with respect to any Alteration is
solely for Landlord's benefit, and without any representation or warranty
whatsoever to Tenant or any other person with respect to the compliance thereof
with any Requirements, the adequacy, correctness or efficiency thereof or
otherwise.

(c)    Notwithstanding the provisions of Section 9.01(a), a copy of Tenant's
construction contracts for Tenant's Alterations which cost $1,500,000.00 or more
(other than carpeting or purely cosmetic work, such as painting or commercially
reasonable, interior Premises data cabling and wiring installations that do not
adversely affect any structural components, systems or electrical capacity for
the Building or Complex) shall be furnished to Landlord prior to the
commencement of any such work.

(d)    All of Tenant's Alterations shall be performed in a good and workmanlike
manner diligently to completion and so as not to unreasonably interfere with
other tenants, occupants or contractors, if any, in the Complex. Passenger
elevators shall not be used by Tenant, its contractors, subcontractors, agents
or employees to transport construction material and/or workers to the Premises
or any part thereof. At all times during the progress of Tenant's Alterations,
Tenant shall permit Landlord, at Landlord's sole cost and expense, upon no less
than twenty-four (24) hours' notice (except in cases of emergency and in which
case, no notice shall be required) its architect and other representatives of
Landlord access to the Premises for the purpose of inspecting same, verifying
conformance of Tenant's Alterations with Tenant's Plans and otherwise viewing
the progress of Tenant's work.  All such inspections by Landlord, its architect
and other representatives (other than during cases of emergency) shall be
carried out in a commercially reasonable manner, which minimizes interference
with (i) the progress of Tenant's Work and (ii) Tenant's business operations in
the Premises.

(e)    The performance of Tenant's Alterations shall not (i) adversely affect
the Building Structure or the Building Systems, (ii) adversely affect the
certificate of occupancy for the Building or the Premises, (iii) other than to a
de minimis extent, affect any part of the Building other than the Premises or
require any Alterations to be performed in or made to any portion of the
Building, Complex or the Land other than the Premises (other than those



35

--------------------------------------------------------------------------------

 

 



installations permitted under Article 40), (iv) other than to a de minimis
extent,  affect utility services or plumbing and electrical lines outside of the
Premises (other than those permitted under Section 11.03), (v) adversely affect
the exterior appearance of the Building without Landlord's prior consent (which
may be withheld, conditioned, or delayed by Landlord in its sole discretion), or
(vi) materially impair or materially detract from the Complex Standard or
materially interfere with the normal business operations of other tenants in the
Building or Complex. All of Tenant's Alterations, other than those installations
permitted under Article 40, shall be performed within the Premises. Tenant
covenants and agrees that the performance of Tenant's Alterations shall not
interfere with or impair the use, occupancy or operation of any portions of the
Complex or its services, including, without limitation, the plumbing, heating,
ventilating, air conditioning and electrical systems.

ARTICLE 10
Repairs 

Section 10.01    Tenant's Obligations.  Tenant shall maintain and take good care
of the Premises and the Outdoor Areas and all fixtures, equipment, systems,
Building Systems installed by Tenant or Landlord exclusively serving the
Premises, installations, Alterations and appurtenances serving same, at Tenant's
sole cost and expense, and shall promptly make all repairs and replacements as
and when needed to preserve the Premises, the Outdoor Areas and all Building
Systems installed by Tenant or Landlord or that exclusively serve the Premises
in good working order and condition, reasonable wear and tear and damage by
casualty, excepted.

Section 10.02    Landlord's Obligations.

(a)    Landlord (subject to recoupment to the extent permitted under Article 6
hereof), shall maintain the Complex (including all Complex Common Areas and the
structural components of the Building, including roof, downspouts, roof
structure, foundation, footings, exterior walls, load bearing walls within and
outside of the Premises, exterior glass (including the windows bounding the
Premises), exterior drainage systems, all exterior walkways and Common Areas,
landscaped areas surrounding the Building, private roads and other avenues of
ingress and egress) in good working order and condition, reasonable wear and
tear and damage by casualty excepted, and shall make such repairs and
replacements, as and when needed in or to the Building, Building Common Areas or
Building Systems, except for (i) those repairs for which Tenant is responsible
pursuant to any other provision of this Lease, including but not limited to
Section 10.01 above, or (ii) repairs to Tenant's Property; provided, however,
that Landlord shall have no obligation or liability for repairs hereunder until
receipt of written notice from Tenant specifying the repairs required, except in
the case of emergencies where notice may be by telephone (or otherwise orally by
a duly authorized officer) to Landlord's property manager, thereafter followed
by a written notice.

(b)    Tenant shall be required to reimburse Landlord, within thirty  (30) days
after receipt of a bill therefor as Additional Rent for the cost of repairing
the following: (i) except to the extent covered by Landlord's insurance, any
structural repairs or replacements necessitated or occasioned by the negligence
or willful misconduct of Tenant, or any of its servants, employees, contractors,
agents, guests, invitees or licensees; or (ii) unless covered by Landlord's
insurance, the proceeds of which actually become available to Landlord, any
structural repairs or replacements resulting from the particular manner of use
or occupancy of the Premises by Tenant



36

--------------------------------------------------------------------------------

 

 



or any such person (as distinct from the use permitted by Section 5.01); or
(iii) unless covered by Landlord's insurance, the proceeds of which actually
become available to Landlord, any structural repairs or replacements
necessitated or occasioned by or resulting from Tenant's Alterations; or (iv)
unless covered by Landlord's insurance, the proceeds of which actually become
available to Landlord, any repairs made to the distribution portions of the
Building Systems located exclusively within the Premises if such repairs are
necessitated by the negligence or willful misconduct of Tenant, or any of its
servants, employees, contractors, agents, guests, invitees or licensees.

(c)    If Landlord shall materially default in the performance of Landlord's
maintenance and repair obligations hereunder solely relating to the Premises or
those portions of the Complex Common Areas, Building Systems, or Building
elevators required for Tenant to use and occupy the Premises in accordance with
this Lease, and such default renders the Premises untenantable for Tenant's
business operations (an "Essential Services Default"), and such Essential
Services Default shall not be cured within five (5) days after receipt of
written notice thereof from Tenant (provided, however, that no such notice shall
be required in the case of emergency), or, in the case of an Essential Services
Default which cannot with due diligence be cured within a period of five (5)
days, such longer period as may be reasonably necessary so long as Landlord duly
institutes such cure and diligently prosecutes same to completion within an
additional five (5) days, then, if same remains uncured, Tenant, shall have the
option of reasonably curing such default and, if such default involves the
expenditure of money, Landlord shall reimburse Tenant for Tenant's reasonable,
out-of-pocket third party costs and expenses (plus interest thereon at the
Default Rate) reasonably incurred to cure such Essential Services Default within
thirty (30) days after Tenant's delivery of paid invoices therefor. If Landlord
fails to reimburse Tenant within the foregoing time period, then Tenant shall
have the right to offset against Fixed Rent next becoming due and payable such
costs and expenses (including interest thereon at the Default Rate) until the
total amount of such sums due Tenant has been recaptured by Tenant through such
offset.  

(d)    In the event of any material service disruption in any or all of the
Premises for HVAC, electricity, life safety and Building envelope
 (collectively, "Essential Premises Services"), Landlord shall have twenty four
(24) hours from receipt of Tenant's notice to address and commence curing same.
Tenant, at Tenant's option, shall have the right to immediately commence
remedying any Essential Premises Services that actually and materially disrupt
Tenant's mission critical business operations including any television
production capabilities. Landlord shall reimburse Tenant for the reasonable,
third party costs Tenant incurs for remedying Essential Premises Services
disruption and repairs, should said disruption be due to Landlord's  negligent
or wrongful actions or inactions as the case may be.  If Landlord fails to
reimburse Tenant for any such costs, Tenant shall be entitled to the same
reimbursement and offset rights set forth in subsection (c) above. 

(e)    Landlord hereby represents to Tenant, as of the date hereof, that the
Building has been constructed, and designed in a first-class manner and in
compliance with all Requirements that existed at the time of the design and
construction of the Building, and that the Building and the Premises will be
suitable for the uses permitted by this Lease.  Landlord shall be fully
responsible, at its sole cost and expense (which will not be included as Complex
Operating Expenses), for making all alterations and repairs to the Building and
the Premises for



37

--------------------------------------------------------------------------------

 

 



structural or latent defects necessitated by the failure of Landlord or its
contractor or designer to comply with all Requirements in effect at the time of
design and construction of the Building, or from any such party's utilization of
asbestos or waste considered Hazardous Substances by the construction industry
at the time of utilization. 

ARTICLE 11
Utilities and Services

Section 11.01    HVAC; Elevators; Supplemental HVAC.

(a)    Landlord, at Landlord's expense, shall (i) furnish and distribute to the
Tower Premises heated, cooled and outside air, at reasonable temperatures,
pressures and degrees of humidity in accordance with the Office Tower HVAC
performance specifications set forth in Exhibit E hereto (collectively "HVAC")
on a year round basis on Business Days (as hereinafter defined) from 7:00 A.M.
to 7:00 P.M. and on Saturdays from 9:00 A.M. to 1:00 P.M. The term "Business
Days" shall mean all days, except Saturdays, Sundays and the following holidays:
New Year's Day, President's Day, Good Friday, Memorial Day, Independence Day,
Labor Day, Columbus Day, Thanksgiving Day, the day after Thanksgiving Day and
Christmas Day (or such other Complex-standard Business Days adopted by Landlord
for the Complex which constitute legal holidays as declared by the State or
Federal governments), and (ii) deliver the Pavilion Building HVAC System (the
"Pavilion HVAC System") in working order and repair. Provided Tenant is not then
in default under this Lease beyond any applicable notice and cure period,
 Landlord shall also reimburse Tenant (or provide a Fixed Rent credit,
documented to the parties' reasonable and mutual satisfaction) for up to
$1,000,000.00 for the actual, out-of-pocket costs for Tenant's purchase and
installation of a new, commercially reasonable HVAC chiller installed as part of
Tenant's Work and in accordance with the terms of this Lease (collectively, the
"Chiller Allowance").  The Chiller Allowance shall be paid to Tenant (or
credited against Fixed Rent) within thirty (30) days after: (i) Landlord's
receipt of reasonable documentation confirming Tenant's purchase and completion
of such HVAC chiller installation; and (ii) Landlord's receipt of invoices
reasonably documenting the cost of such purchase and installation.  If Landlord
fails to pay Tenant when due the Chiller Allowance (or provide Tenant with a
credit when due against Fixed Rent), Tenant shall have the same offset rights
applicable to the Tenant Improvement Allowance subject to and in accordance with
the terms of Section 3.02(a) hereof, and further subject to Landlord’s right to
dispute any such offset as set forth thereunder.  Landlord shall reasonably
cooperate with Tenant in connection with Tenant's installation of necessary
connections to supply gas to the Pavilion Building in order to power the
Pavilion HVAC System, with Tenant being responsible, throughout the Term, for
the payment of all gas, electricity, and chilled water used, and consumption
charges incurred, in connection with the Pavilion HVAC System.  Landlord shall
make available to Tenant, on a rent-free basis, use of the fourth (4th) floor,
perimeter mechanical core areas (designated as UPS Module Room B and UPS Battery
Room B) in the Pavilion Building for the installation of Tenant's commercially
reasonable chiller equipment; provided, however, that such areas shall be
provided to Tenant in their AS-IS, WHERE-IS existing condition, with Tenant
being responsible, at Tenant's sole cost and expense, for any and all
alterations, modifications and/or improvements thereto, subject to and in
accordance with the terms of this Lease.  Landlord shall also make available to
Tenant, on a rent-free basis, a commercially reasonable, exterior location at
the Complex (to be identified and designated by Landlord) for Tenant's
installation of Tenant's commercially reasonable



38

--------------------------------------------------------------------------------

 

 



condenser water equipment; provided, however, that such location shall likewise
be provided to Tenant in its AS-IS, WHERE-IS existing condition, with Tenant
being responsible, at its sole cost and expense, for any and all alterations,
modifications and/or improvements thereto (including, without limitation, any
commercially reasonable screening as may be required by Landlord), subject to
and in accordance with the terms of this Lease. If Tenant shall require HVAC
service to the Tower Premises at any time other than as described in the first
sentence of this Section 11.01(a) ("Overtime"), Landlord shall furnish Overtime
HVAC upon reasonable advance notice from Tenant, given between the hours of 9:00
A.M. and 5:00 P.M. on any Business Day, and Tenant shall pay to Landlord
Additional Rent for such services, within thirty (30) days after being billed
therefor, the costs actually incurred by Landlord's for such services, plus
commercially reasonable, Building-standard administration fees.  Landlord may
reasonably increase the rates for after-hours HVAC from time to time (but not
more frequently than one time in any 12 month period with no one increase being
greater than five percent (5%)) on a Tower Building-wide basis.  If requested by
Tenant, in lieu of Landlord providing Overtime HVAC on a Tenant-requested
advance notice basis, Landlord may, at Landlord's option, make arrangements
and/or installations, at Tenant's sole cost and expense, enabling Tenant to
operate the Overtime HVAC systems for the Tower Premises on a seven (7) days per
week, twenty-four (24) hours per day basis, provided Tenant pays, as Additional
Rent, Landlord's standard after-hours rates for such Overtime HVAC
usage.  Whenever said HVAC systems are in operation, Tenant shall cause all
windows in the application portion of the Premises to be kept closed. Tenant
shall also cause all the windows of the Premises to be closed whenever the
Premises are not occupied.    

(b)    Landlord shall maintain in good condition and repair consistent with the
Complex Standard all automatic passenger elevators servicing the Premises (which
shall be available to Tenant's employees and invitees on a 24 hour, 7 day per
week basis), subject to the terms of this Lease.  Landlord shall reserve for the
exclusive use of Tenant a single express elevator from the first (1st) floor
lobby of the Tower Building to each floor comprising the Tower Premises.  Tenant
shall have access to the Building on a 24 hour, 7 day per week basis, subject to
the terms of this Lease. Landlord shall provide freight elevator service to the
Premises and use of the Building's loading dock on a first come-first served
basis (i.e., no advance scheduling) during Business Hours of Business
Days.  Freight elevator service and use of the Building's loading dock shall
also be provided to the Premises, subject to availability, on a reserved basis
at all other times (provided that as of the date of this Lease such overtime
service(s) must be reserved in blocks of at least four (4) consecutive hours if
such reserved hours are non-consecutive to Business Hours).  If Tenant reserves
the freight elevator after Business Hours of Business Days, then Tenant shall
pay Landlord, within thirty (30) days after demand, as Additional Rent
hereunder, the actual costs incurred by Landlord to provide the freight elevator
/ loading dock operator during such reservation, plus Landlord's commercially
reasonable, Building-standard administrative fee.  The use of all freight
elevators and the loading dock shall be on a non-exclusive basis (except when so
reserved by Tenant on an overtime basis) and in all instances shall be subject
to the Rules and Regulations.    Notwithstanding anything to the contrary set
forth herein, (i) solely in connection with the performance of Tenant's Work
and/or Tenant's initial move into the Premises, Landlord shall furnish freight
elevator service to Tenant, without charge, and (ii) Tenant shall be entitled to
receive 250 hours of overtime freight elevator usage free of charge solely
during the twenty-four (24) month period commencing on the Occupancy Date (as
hereinafter defined).



39

--------------------------------------------------------------------------------

 

 



(c)    Any supplemental HVAC systems and equipment that now serve (or is
hereafter installed to serve) the Premises (collectively, the "Supplemental
HVAC") is separate and apart from the HVAC referenced in Section
11.01(a).  Tenant may install a commercially reasonable supplemental HVAC system
as part of Tenant's Work subject to Landlord's reasonable, prior written
approval, and provided Tenant complies with all of the applicable terms of this
Lease.  Tenant shall be billed (and shall timely pay) for all electricity usage
for the Supplemental HVAC pursuant to Section 11.03 below.  It shall be Tenant's
obligation (at Tenant's sole cost and expense) to operate, maintain, repair or
replace any and all Supplemental HVAC in compliance with all Requirements and
such reasonable rules and procedures as Landlord may impose.  Without limiting
the generality of the foregoing, during the Term, Tenant shall maintain in force
a maintenance contract with a reputable HVAC service contractor approved by
Landlord (which approval shall not be unreasonably withheld or delayed)
providing for semi-annual inspection and maintenance of the Supplemental HVAC
and reports of any defective conditions, together with any recommendations for
maintenance, repair or parts-replacement, and Tenant shall furnish to Landlord a
copy of such contract or any such reports issued thereunder, from time to time,
upon Landlord's request.  During the Term, Tenant shall pay to Landlord each
month, within thirty (30) days after billing, for Tenant's usage (as reasonably
determined by Landlord) of condenser water provided to the Supplemental HVAC
units, at Landlord's cost therefor, with Landlord hereby agreeing to make
available to Tenant throughout the Term up to one hundred twenty (120) tons per
year of condenser water at the rate of $200.00 per ton per year for Tenant's
Supplemental HVAC needs.  At Landlord's election, the condenser water provided
to the Supplemental HVAC unit or units may be separately metered by Landlord at
Tenant's expense, in which event Landlord shall bill to Tenant for the condenser
water consumption reflected on such meters.  If any Supplemental HVAC unit
exists on the date of mutual execution and delivery hereof (the "Existing
Supplemental HVAC"), Tenant accepts such unit in its "as is" condition, without
representation or warranty as to quality, condition, fitness for use or any
other matter.

Section 11.02    Cleaning.  Landlord (subject to recoupment pursuant to Article
6 hereof) shall cause the Premises to be cleaned by a reputable, experienced and
insured cleaning contractor five (5) days per week (Monday through Friday,
inclusive (excluding holidays); however, the Friday cleaning services may be
performed on weekend days) consistent with the cleaning specifications annexed
hereto and made a part hereof as Exhibit D. Tenant shall pay to Landlord, as
Additional Rent, within thirty (30) days after being billed therefor, Landlord's
extra charges from its cleaning contractor for any special or unusual cleaning
work in the Premises, including, without limitation, the cleaning of portions of
the Premises with glass partitions, any executive bathrooms, or any areas used
for the storage, preparation, service or consumption of food or beverages (if
any).    Notwithstanding the foregoing, throughout the Term Tenant shall have
the right one-time per calendar year to substitute its own reputable,
experienced and insured cleaning contractor reasonably approved by Landlord to
clean the Premises pursuant to such cleaning specifications, in which case (a)
Tenant shall receive, at Landlord's election, a credit against either Tenant's
Additional Rent or Fixed Rent equal to the savings actually realized by Landlord
as a result of such substitution (the "Janitorial Credit"), and (b) Landlord
shall adjust the Base Expenses to reflect any such annual Janitorial Credit for
any future payments of Costs of Operation and Maintenance escalations under
Article 6 hereof. If, at the time that the application of the Janitorial Credit
becomes necessary pursuant to the provisions of this Section, the amount of the
savings actually realized by Landlord has not been determined, then, in such



40

--------------------------------------------------------------------------------

 

 



event, Landlord shall reasonably estimate the same for the purpose of such
application and, within thirty (30) days after the date that the actual
Janitorial Credit becomes known, Landlord shall notify Tenant of such actual
amount and within thirty (30) days following such notice Tenant shall pay to
Landlord any deficiency in Rent owed to Landlord based upon Landlord's estimate
of the Janitorial Credit and Landlord shall credit Tenant with any overpayment
of Rent made by Tenant based on such estimate.

Section 11.03    Electricity.

(a)    Landlord shall provide electricity to (i) the Pavilion Premises on a
direct metered basis, and (ii) the Tower Premises on a submetered basis (which
submeter(s) shall be installed by Landlord as part of Landlord's Work and
maintained, repaired and replaced by Tenant at Tenant's expense), and Tenant
shall pay the applicable utility company or provider, as and when due,
throughout the Term, for all electricity usage in the Premises, starting on the
Possession Date, based on such electricity company or provider's applicable
electricity charges, plus all applicable taxes and surcharges.  Landlord shall
provide a minimum of ten (10) watts demand load per rentable square foot of the
Premises, exclusive of the electricity required to operate the Building
Systems.  Landlord may elect to furnish electricity to Tenant by means of other
existing electrical facilities serving the Premises to the extent that the same
are available, adequate, suitable and safe for such purposes. Landlord shall
provide electricity from the applicable utility company or provider for
operating the Building Systems serving the Building and for lighting the Garage,
the Building Common Areas and the Complex Common Areas and the costs of
electricity to such systems and common areas shall be included in Complex
Operating Expenses or the Cost of Operation and Maintenance, as applicable.

(b)    Tenant, at Tenant's sole cost and expense, may obtain additional
commercially reasonable amounts of electricity for Tenant's business operations
in the Premises directly from the utility company furnishing electricity to the
Building, provided same does not adversely affect any utility service to (or
utility operations at) the Building or Complex or Landlord's contractual
arrangements with any utility providers or other tenants. The cost of such
additional electric service to the Premises shall be paid by Tenant directly to
such utility company or provider. The installation of any additional meters,
panel board, feeders, risers, wiring and other conductors and equipment shall
constitute an Alteration, subject to Landlord's reasonable prior approval, any
such installation shall be performed by Landlord at Tenant's sole cost and
expense, and shall be chargeable and collectible as Additional Rent and paid
within twenty (20) days after the rendition of a bill to Tenant therefor. 

(c)    Tenant covenants that the use of electrical energy in the Premises shall
not exceed the capacity of the existing feeders or wiring installations then
serving the Premises. In the event that, in Landlord's or Tenant's reasonable
judgment, Tenant's electrical requirements necessitate installation or an
additional riser, risers, or other proper and necessary equipment, Landlord or
Tenant, as applicable, shall so notify the other of same. Within five (5)
Business Days after receipt of such notice, Tenant shall either cease such use
of additional electricity or shall request that additional electrical capacity
(specifying the amount requested) be made available to Tenant. If Tenant so
requests, Landlord and Tenant shall cooperate in connection with the
installation of additional riser, risers or other proper and necessary
equipment, including, without limitation, any switchgear, the same shall be
installed by Landlord. Any such



41

--------------------------------------------------------------------------------

 

 



installation shall be made at Tenant's sole cost and expense, and shall be
chargeable and collectible as Additional Rent and paid within thirty (30) days
after the rendition of a bill to Tenant therefor. Tenant shall not, without
prior consent of Landlord in each instance, not to be unreasonably withheld,
conditioned or delayed, make or perform, or permit the making or performing of,
any alteration to wiring installations or other electrical facilities that do
not exclusively serve the Premises.  Landlord’s prior consent shall not be
needed for any routine, customary, interior office data wiring and cabling
installations for Tenant's commercially reasonable technology
enhancements performed in the ordinary course that are code-compliant and
exclusively serve and are located within the Premises. 

(d)    To the extent required by applicable Requirements, Landlord may, at any
time, elect to supply electricity to the Premises on a Rent inclusion basis. In
the event of any such change in electric service by Landlord, Landlord agrees to
give not less than thirty (30) days advance notice of any such change to Tenant,
and this Lease shall remain in full force and effect and such change shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent or except or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or Landlord's agents.  Any such Rent inclusion charges to Tenant shall be based
on a commercially reasonable electrical survey of consumption and applicable
rates, charges and taxes, performed by a reputable electrical engineering
consultant selected by Landlord.

(e)    Intentionally Omitted.

(f)    Throughout the Term, Tenant shall have the exclusive use (except for
Pavilion Building electric required for life safety and other essential
services) of the three (3) existing generators exclusively serving the Pavilion
Building.  Tenant shall maintain in force a maintenance contract with a
reputable generator service contractor approved by Landlord (which approval
shall not be unreasonably withheld or delayed) providing for semi-annual
inspection and maintenance and repair of the generators and reports of any
defective conditions, together with any recommendations for maintenance, repair
or parts-replacement, and Tenant shall furnish to Landlord a copy of such
contract or any such reports issued thereunder, from time to time, upon
Landlord's request.  At the end of the useful life of such generators as
determined by Landlord's engineers, Landlord shall replace said generators, at
Landlord's expense and without such cost being included in the Cost of Operation
and Maintenance, with new generators of comparable or better capacity and
quality, with Tenant being required to maintain, repair, and replace, at
Tenant's sole cost and expense, any such new generators pursuant to a
maintenance contract with a licensed, reputable and experienced service
provider, such contract to include specifications reasonably approved of by
Landlord.  With respect to the Tower Building, Tenant shall have the right to
determine whether it requires any additional generator capacity above the Tower
Building life safety system and Tower Building Common Areas, which such
determination shall be subject to Landlord's reasonable approval.  If Tenant
requires additional generators as a result of such determination, then Landlord
and Tenant shall proceed in good faith to determine potential locations for the
installation of such additional generators, which additional generator purchase
and installation shall all be at Tenant's sole cost and expense.  In addition,
Tenant shall have the right to install, at Tenant's sole cost and expense and
pursuant to applicable Requirements and plans first approved by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed, a roll-up
generator connection at street level for



42

--------------------------------------------------------------------------------

 

 



connectivity to the Pavilion Building façade for a connection panel to the
street.  Landlord shall provide adequate shaft space for the roll-up
generator.  Landlord shall reasonably cooperate with Tenant's installation of
the necessary connections for the roll-up generator installation contemplated as
part of Tenant's Work.    Landlord agrees to make available to Tenant Tenant's
proportionate share (based on the ratio of Tenant's rentable square footage of
the Tower Premises and the rentable square footage of the Tower Building) of
available power capacity for the existing emergency generator serving the Tower
Building.

Section 11.04    Water.  Landlord shall supply reasonably adequate quantities of
water to points in the Premises for ordinary office lavatory, kitchen and
drinking purposes. If Tenant requires, uses or consumes water for any purpose in
addition to the ordinary lavatory and drinking, Landlord may install a water
meter and thereby measure Tenant's consumption of water for all purposes. Tenant
shall pay to Landlord, as Additional Rent, within thirty  (30) days after being
billed therefor, the cost of any such meter and its installation, and Tenant, at
Tenant's sole cost and expense, shall maintain any such meter and any such
installation equipment in good working order and repair. Tenant shall pay for
water consumed as shown on said meter and sewer charges thereon, as Additional
Rent, within thirty (30) days after being billed therefor.

Section 11.05    Interruption of Service.  Landlord reserves the right to stop
the service of the air conditioning, elevator, plumbing, electrical, sanitary,
mechanical or other service or utility systems of the Building when necessary by
reason of accident or emergency, or mechanical breakdown, or requirement of law
or any cause beyond Landlord's reasonable control or (upon at least two (2)
Business Days' notice to Tenant, except in the event of an emergency in which
case no notice shall be required) for any pre-planned repairs, alterations,
replacements or Improvements, which in the reasonable judgment of Landlord, are
necessary, until the reason for such stoppage shall have been eliminated.
Anything herein to the contrary notwithstanding, and without regard to the
effects of Unavoidable Delays, if such stoppage or interruption materially
interrupts Tenant's business and shall result in Tenant vacating all or any
substantial part of the Premises and continues for a period of five (5)
consecutive Business Days after notice from Tenant, and such stoppage was not
attributable to conditions caused by Tenant (or any parties holding by, under or
through Tenant), then thereafter Fixed Rent shall abate for the portion of the
Premises which have thus been vacated until the earlier of remediation of such
stoppage or interruption or reoccupation of such part of the Premises by Tenant.

Section 11.06    Parking.  Tenant shall have the right to use, on a
non-exclusive basis, 1,204 unreserved parking spaces (based on the ratio of 2.9
parking spaces per 1,000 rentable square foot of the Premises) in the Complex
Garage and in the outdoor parking lot(s) adjacent to and exclusively dedicated
to the Complex, for itself, its customers, invitees and employees and the
loading and unloading of vehicles in connection with and incidental to the
business conducted by Tenant in the Premises, all on a Rent-inclusive basis
 Notwithstanding anything to the contrary contained in this Lease, all of
Tenant's visitors to the Premises shall park in the non-exclusive visitor
parking located at the Washington Boulevard exterior parking lot located at the
Complex and/or the Northwest Development Parcel, unless otherwise directed by
Landlord to other areas within the Complex and/or such Development
Parcel.  Tenant may use the roadways located within the Complex Common Areas for
the purposes of egress and ingress.  Tenant covenants to observe the parking
rules for the Complex, including, without limitation, the exclusivity of parking
spaces designated for other tenants, buildings and/or other areas of the



43

--------------------------------------------------------------------------------

 

 



Complex.  Tenant shall have the right, at no cost, to eighty  (80) of said
parking spaces allocated to Tenant hereunder available on an exclusive and
reserved basis as set forth in Exhibit R hereto.  The location of said reserved
parking spaces shall be as set forth in said Exhibit R.    Tenant may use a
commercially reasonable number of parking spaces (the total(s) and location(s)
of which shall be subject to Landlord's prior, reasonable approval), out of
Tenant's parking space allocation provided under this Lease, on the lower levels
of the parking garage under the Pavilion Building, for Tenant's reasonable
mechanical equipment and storage purposes, provided same does not interfere with
such garage operations and/or other tenants' parking rights.

Section 11.07    Complex Common Areas.  Landlord agrees to perform or cause
performance of the following reasonably consistent with the Complex Standard and
in compliance with all applicable Requirements: (a) to maintain and repair the
Complex Common Areas and entrances to the Building, (b) to keep the surface of
the parking area, driveways, entrances to the Building and sidewalks located on
the Land reasonably free from snow, ice, dirt and rubbish, and (c) to insure,
protect and maintain the Complex Common Areas, including the maintenance of
shrubbery and grass areas in and around the Building.  The Pavilion Building's
Share and Tower Building's Share of Landlord's expenses in performing such
obligations shall be part of the Base Expenses and the Cost of Operation and
Maintenance in accordance with the provisions of Article 6.

Section 11.08    Security.  Throughout the Term, Landlord shall maintain at the
Complex 24 hour security service (including security personnel at the main lobby
in the Tower Building 24/7 and 24/7 roving security, as well as commercially
reasonable security cameras and controlled access to those areas of the Complex
as Landlord determines in its sole, good faith judgment from time to time)
reasonably consistent with the Complex Standard.  Landlord's security services
shall be subject to commercially reasonable change from time to time, provided
same are reasonably consistent with the Complex Standard.  Landlord shall have
exclusive decision-making authority for all Tower Building (and Complex
exterior) security measures, same to be consistent with the Complex Standard.
 The foregoing shall not in any manner whatsoever be deemed to create any
liability for Landlord under the Lease for the security of any person or
property.  Throughout the Term, Tenant shall maintain, at its sole cost and
expense, its own commercially reasonable security services and security
arrangements through a reputable, experienced and insured contractor for
Tenant's exclusive lobby in the Pavilion Building, subject to Tenant's
compliance with all applicable Requirements.  Tenant shall be permitted to
install, at Tenant's sole cost and expense, a commercially reasonable security
and/or controlled access system in the Premises, which is compatible with the
security and/or controlled access system serving the Building (the "Building
Security System") so as to enable Tenant to utilize a single security/access
card reader, provided in all events Tenant gives Landlord copies of duplicate
keys, access codes, combinations, access cards and other access devices to
enable Landlord's continued access to the Premises in accordance with this
Lease.  Landlord shall implement commercially reasonable measures to reasonably
direct Tenant's headquarters visitors who enter the Tower Building to Tenant's
lobby entrance at the Pavilion Building, although no interior/exterior Tower
Building signage shall be required.    Notwithstanding anything to the contrary
contained in this Lease, if Landlord at any time (and for so long as)
determines, in its sole, good faith judgment that Tenant's use, occupancy,
business operations, or employees, agents, invitees, licensees or visitors
require additional security and/or controlled access measures, Landlord may
implement any or all such measures to any portions of the Complex,



44

--------------------------------------------------------------------------------

 

 



provided same comply with applicable Requirements.  Any and all costs to so
implement, maintain, operate and continue such measures shall be paid by Tenant,
as Additional Rent, within thirty (30) days of receipt of Landlord's invoices
for same.

Section 11.09    Directory; Signage. 

(a)    To the extent Landlord elects to provide a Tower Building directory,
Tenant shall be provided with a directory listing in the Tower Building. From
time to time, but not more frequently than two (2) times per year, Landlord
shall, at Tenant's cost and expense, update Tenant's directory listing in the
Tower Building.  Tenant shall also be entitled to install commercially
reasonable identifying signage within the entrance areas to each office floor of
the Tower Premises, provided such signage shall be at Tenant's sole cost and
expense; same shall be subject to and comply with all applicable Requirements;
and, for any multi-tenant floor, same shall be in a location and of a size and
appearance that is subject to Landlord's reasonable, prior written approval (and
compatible with the Complex's standard signage program). 

(b)    Exterior Signage.  Tenant, at Tenant's sole cost and expense, subject to
Tenant obtaining all required approvals of applicable Governmental Authorities
and the terms hereinafter provided, shall have the right to install and
maintain, a single, exterior backlit sign on each side of the Pavilion Building,
for a total of five  (5) such signs, as well as two (2) exterior signs on the
Tower Building facing U.S. I-95 (collectively, the "Exterior Signs"), which
shall be consistent with the Complex Standard, and in the approximate locations
shown on the preliminary renderings of Tenant's proposed Exterior Signs attached
hereto as Exhibit K.  Landlord reserves the right to reasonably adjust and/or
modify the final locations of the Exterior Signs if Landlord, in its good faith
judgment, deems reasonably necessary to accommodate the Building's structural
components, Building Systems and/or ventilation/mechanical needs.  For purposes
of clarification, subject to the terms of this Section 11.09(b), Tenant's rights
to the permitted Exterior Signs on the Pavilion Building shall be granted on an
exclusive basis, and Tenant's right to the permitted Exterior Signs on the the
Tower Building shall be granted on a non-exclusive basis with Landlord reserving
the right to have exterior tenant signage on the Tower Building for up to three
(3) additional tenants.    Tenant's Exterior Signs shall display only the name
of Tenant and/or it's then current standard logo, and no other lettering, logo,
design or other content. The size, form, design, dimensions, color, finish,
illumination (if any), appearance and location of the Exterior Signs, the
construction plans for and the size and color of the lettering on the Exterior
Signs, the materials of which the Exterior Signs are constructed, the means and
techniques of fabrication and installation, and any and all alterations to the
Exterior Signs, shall all be subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
hereby approves the renderings of the Exterior Signs and the specifications
therefor set forth on Exhibit K (including, without limitation, the size,
design, dimensions, color, appearance and location of the Exterior Signs as
shown thereon).  Tenant shall ensure, at Tenant's sole cost and expense, that
the Exterior Signs comply with all applicable Requirements.  In addition, Tenant
shall obtain, at its sole cost and expense, all required permits and approvals
of applicable Governmental Authorities for the installation of the Exterior
Signs and deliver copies thereof to Landlord prior to the construction and
installation thereof (and Landlord shall reasonably cooperate with Tenant, at no
cost to Landlord, to obtain such permits and approvals relating thereto), and
Tenant shall be responsible for maintaining any and all such permits and
approvals in effect throughout the Term (as long as



45

--------------------------------------------------------------------------------

 

 



Tenant has the right to keep such Exterior Signs).  If Tenant's proposed and
Landlord-approved Exterior Signs require changes due to applicable Requirements
and/or any Governmental Authorities, Landlord and Tenant shall reasonably
cooperate, in good faith, to provide Tenant with fully legally-compliant,
reasonably equivalent Exterior Signs (as reasonably similar to those proposed
and previously acceptable to the parties, in terms of size, number, location,
visibility, prominence and relative scale as compared to other tenant signs
shown on Exhibit K) as is reasonably achievable under the circumstances.  Tenant
shall promptly repair any damage to the Building occasioned by the construction,
installation or removal of any portion of the Exterior Signs.  Tenant shall
maintain the Exterior Signs in good condition and repair at all times during the
Term.  Tenant shall, at its sole cost and expense, promptly remove the Exterior
Signs upon the expiration or sooner termination of the Term, or earlier
termination of the Exterior Signs right granted pursuant to the terms
hereof.  If Tenant wishes to illuminate the Exterior Signs, Tenant may do so
subject to Landlord having approved of such illuminated signage as set forth
above, which approval shall not be unreasonably withheld, conditioned or delayed
(it being understood, however, that Landlord, in approving or disapproving such
illumination, shall not have the right to disapprove the same on the basis of
the nature of such signage, as opposed to the details thereof (e.g., materials,
method of installation, power requirements, etc.), and Tenant shall pay
Landlord, as Additional Rent, the cost of all electricity required to do so (as
measured by a check meter to be installed by Tenant at Tenant's sole cost and
expense).  The rights granted herein with respect to Tenant's permitted Exterior
Signs are personal to:  (i) the named Tenant herein only (i.e., World Wresting
Entertainment, Inc.), (ii) any assignee of this Lease permitted under Section
19.01(c), and (iii) any party to which this Lease may be assigned or subleased
with Landlord's consent pursuant to Section 19.01(a), which Tenant and/or such
assignee or sublessee pursuant to Section 19.01(a) must occupy a minimum of
100,000 rentable square feet of the Premises, and shall apply only if and so
long as this Lease remains in full force and effect. 

(c)    Exterior Flags.  Tenant, at Tenant's sole cost and expense, subject to
the terms hereinafter provided, shall have the exclusive right to install and
maintain, up to three  (3) flagpoles and flags (for a maximum total of six  (6)
flagpoles and flags) in both of the following Pavilion Building areas: (i) the
entrance area to the Pavilion Building off of Washington Boulevard; and (ii) the
terrace located on the fifth (5th) floor of the Pavilion Building, in each case
as more particularly shown on Exhibit N attached hereto (collectively, the
"Flagpoles").  The Flagpoles shall display only the name of Tenant (or Tenant's
bona-fide corporate subsidiaries or corporate entities under control of or
common control with Tenant)  and/or its then current standard corporate logo, or
a standard State of Connecticut flag or a standard United States of America
flag, and no other lettering, logo, design or other content without Landlord's
prior written approval (such approval not to be unreasonably withheld,
conditioned or delayed, provided same is consistent with the Complex Standard). 
To the extent the same materially differs from the Exterior Flag and Flagpole
specifications set forth on Exhibit N, the size, dimensions, color, appearance
and location of the Flagpoles, the construction plans for and the size and color
of the lettering on the Flagpoles, the materials of which the Flagpoles are
constructed, the means and techniques of fabrication and installation, and any
and all alterations or modifications to any of the foregoing components of the
Flagpoles, shall all be subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
hereby approves the renderings of the Flagpoles and all specifications therefor
set forth on Exhibit N attached hereto (including, without limitation, the size,
design, dimensions, color, appearance and location of the Flagpoles as shown
thereon). 



46

--------------------------------------------------------------------------------

 

 



Tenant shall ensure, at Tenant's sole cost and expense, that the Flagpoles
comply with all applicable Requirements and are consistent with the Complex
Standard.  In addition, Tenant shall obtain, at its sole cost and expense, all
required permits and approvals of applicable Governmental Authorities for the
installation of the Flagpoles and deliver copies thereof to Landlord prior to
the construction and installation thereof (and Landlord shall reasonably
cooperate with Tenant, at no cost to Landlord, to obtain such permits and
approvals relating thereto), and Tenant shall be responsible for maintaining any
and all such permits and approvals in effect throughout the Term (as long as
Tenant has the right to keep such Flagpoles).  Tenant shall promptly repair any
damage to the Building or Land occasioned by the construction, installation or
removal of any portion of the Flagpoles.  Tenant shall maintain the Flagpoles in
good condition and repair at all times during the Term.  Tenant shall, at its
sole cost and expense, promptly remove the Flagpoles upon the expiration or
sooner termination of the Term, or earlier termination of the Flagpoles rights
granted pursuant to the terms hereof.    Neither Landlord nor any other tenant
or third parties shall have the right to install or maintain exterior flag(s) or
flagpole(s) at the Pavilion Building, unless required by applicable
Requirements.  The rights granted herein with respect to the Flagpoles are
personal to:  (i) the named Tenant herein only (i.e., World Wresting
Entertainment, Inc.), (ii) any assignee of this Lease permitted under Section
19.01(c), and (iii) and any party to which this Lease may be assigned or
subleased with Landlord's consent pursuant to Section 19.01(a), which Tenant
and/or such assignee or sublessee pursuant to Section 19.01(a) must occupy a
minimum of seventy-five percent (75%) of the rentable square feet of the
Premises, and in any and all events such rights shall apply solely to the
Pavilion Building and only if and so long as this Lease remains in full force
and effect. 

(d)    Pavilion Branding. Tenant, at Tenant's sole cost and expense, subject to
the terms hereinafter provided, including, without limitation, Article 9 hereof,
shall have the exclusive right and discretion to design and brand the Pavilion
Building lobby, the Pavilion Building Common Areas, and certain portions of the
Pavilion Garage and Pavilion Garage entrances, such design and branding to
include commercially reasonable and appropriate exterior and interior lobby
signage, design and finishes (collectively, the "Branding"), consistent with the
Complex Standard.  Landlord acknowledges and agrees that Tenant's Branding in
the Pavilion Building garage and at the entrance(s) to the Pavilion Building
garage shall be included on the directional signage for drivers entering, and
for drivers and pedestrians in, the Pavilion Building garage.  Landlord hereby
approves the Branding on the directional signage set forth on Exhibit O attached
hereto.  Tenant shall ensure, at Tenant's sole cost and expense, that all
portions of the Branding comply with all applicable Requirements.  In addition,
Tenant shall obtain, at its sole cost and expense, all required permits and
approvals of applicable Governmental Authorities for the installation of the
Branding and deliver copies thereof to Landlord prior to the construction and
installation thereof (and Landlord shall reasonably cooperate with Tenant, at no
cost to Landlord, to obtain such permits and approvals relating thereto), and
Tenant shall be responsible for maintaining any and all such permits and
approvals in effect throughout the Term (as long as Tenant has the right to keep
such Branding).  Tenant shall promptly repair any damage to the Building or Land
occasioned by the construction, installation or removal of any portion of the
Branding.  Tenant shall maintain the Branding in good condition and repair at
all times during the Term.  Tenant shall, at its sole cost and expense, promptly
remove all portions of the Branding upon the expiration or sooner termination of
the Term, or earlier termination of the Branding rights granted pursuant to the
terms hereof.  The rights granted herein with respect to the Pavilion Building
Branding are personal to:  (i) the named Tenant herein only (i.e., World



47

--------------------------------------------------------------------------------

 

 



Wresting Entertainment, Inc.), (ii) any assignee of this Lease permitted under
Section 19.01(c), (iii) and any party to which this Lease may be assigned or
subleased with Landlord's consent pursuant to Section 19.01(a),  and further
provided that Tenant must lease (and pay Rent for) 100% of the Pavilion
Premises, and Tenant and/or any such assignee or sublessee must occupy fifty
percent (50%) of the Pavilion Premises, and shall apply only if and so long as
this Lease remains in full force and effect. 

(e)    Pavilion Monument Signage.  Tenant, at Tenant's sole cost and expense,
subject to the terms hereinafter provided, shall have the exclusive right to
install and maintain, monument signage at the main entrance off of Washington
Boulevard to the Pavilion Building, as more particularly shown on Exhibit P
attached hereto (the "Monument Signage").  The Monument Signage shall display
only the name of Tenant and/or its then current standard logo, and no other
lettering, logo, design or other content.  To the extent the same materially
differs from the Monument Signage details set forth on Exhibit P, the size,
dimensions, color, appearance and location of the Monument Signage, the
construction plans for and the size and color of the lettering on the Monument
Signage, the materials of which the Monument Signage is constructed, the means
and techniques of fabrication and installation, and any and all alterations to
the Monument Signage, shall all be subject to Landlord's prior written approval,
which approval shall not be unreasonably withheld, conditioned or
delayed.  Landlord hereby approves the renderings of the Monument Signage and
all specifications related to the Monument Signage set forth on Exhibit
P attached hereto (including, without limitation, the size, design, dimensions,
color, appearance and location of the Monument Signage as shown thereon).
 Tenant may grant proportionate rights to the Monument Signage to any permitted
assignee or subtenant occupying a portion of the Pavilion Premises.  Tenant
shall ensure, at Tenant's sole cost and expense, that the Monument Signage
complies with all applicable Requirements.  In addition, Tenant shall obtain, at
its sole cost and expense, all required permits and approvals of applicable
Governmental Authorities for the installation of the Monument Signage and
deliver copies thereof to Landlord prior to the construction and installation
thereof (and Landlord shall reasonably cooperate with Tenant, at no cost to
Landlord, to obtain such permits and approvals relating thereto), and Tenant
shall be responsible for maintaining any and all such permits and approvals in
effect throughout the Term (as long as Tenant has the right to keep such
Monument Signage).  Tenant shall promptly repair any damage to the Building or
Land occasioned by the construction, installation or removal of any portion of
the Monument Signage.  Tenant shall maintain the Monument Signage in good
condition and repair at all times during the Term, or earlier termination of the
Monument Signage rights granted pursuant to the terms hereof.  Tenant shall, at
its sole cost and expense, promptly remove the Monument Signage upon the
expiration or sooner termination of the Term.  The rights granted herein with
respect to the Monument Signage are personal to:  (i) the named Tenant herein
only (i.e., World Wresting Entertainment, Inc.), (ii) any assignee of this Lease
permitted under Section 19.01(c), and (iii) and any party to which this Lease
may be assigned or subleased with Landlord's consent pursuant to Section
19.01(a),  and further provided Tenant must lease (and pay Rent for) 100% of the
Pavilion Premises, and Tenant and/or any such assignee or sublessee must occupy
a minimum of fifty percent (50%) of the rentable square feet of the Premises,
and shall apply only if and so long as this Lease remains in full force and
effect. 



48

--------------------------------------------------------------------------------

 

 



Section 11.10    Cafeteria.  

(a)    From and after the Occupancy Date, and continuing during the Term,
subject, however, to the terms of this Section 11.10, Landlord shall operate a
full service cafeteria facility (the "Cafeteria") located on the fifth (5th)
floor of the Tower Building as more particularly shown on the preliminary plans
attached hereto as Exhibit Q.  The Cafeteria shall be available on a
non-exclusive basis to all tenants of the Complex during the hours of 7:00 AM to
3:00 PM on Business Days.  The Cafeteria operations shall be operated in a
manner consistent with the Complex Standard and shall provide, at a minimum, the
food and beverage services set forth on Exhibit Q.   As consideration for
Landlord’s agreement to locate the Cafeteria on the fifth (5th) floor of the
Tower Building, Tenant shall pay, throughout the Term, as Additional Rent, on a
monthly basis, the spread or difference, as reasonably estimated by Landlord, of
the rent Landlord would have received had Landlord leased the Tower Building
cafeteria space to an office tenant, as opposed to locating a cafeteria, as
previously planned, in the Pavilion Building, but in no event shall Tenant be
obligated to pay more than $0.25 per rentable square foot of the Premises (based
on 415,256 rentable square feet) on a per annum basis.  The costs and expenses
incurred in connection with Cafeteria shall be subject to recoupment to the
extent permitted under Article 6 of this Lease.  Landlord shall reasonably
confer with Tenant concerning the selection of the food service provider that
operates the Cafeteria (with any such final selection decision being
Landlord's). If Tenant shall not be reasonably satisfied with the quality,
variety and/or costs of the food service provider, then Tenant may request and
require Landlord, no more than once every (3) years, to competitively bid the
service to alternative, reputable providers, in which case, any alternative food
service provider shall be subject to Landlord reasonably conferring with Tenant
concerning such selection (but with any final decision being Landlord's).

(b)    Notwithstanding anything to the contrary contained in this Lease, with
respect to the services described in this Section 11.10, as well as those in
Sections 11.11, 11.12 and 11.13, Landlord reserves the right to temporarily
suspend such services when necessary by reason of accident or emergency, or
applicable Requirements, temporary remodeling, casualty or condemnation losses,
or any cause beyond Landlord's reasonable control.  Landlord shall use
commercially reasonable efforts to restore such services as soon thereafter as
is reasonably practicable and in the event any such amenities and services will
be temporarily unavailable due to any pre-planned and scheduled activities,
Landlord shall provide Tenant with reasonable advance  notice of any such
planned and scheduled temporary unavailability.

Section 11.11    Fitness Facility.  From and after the Occupancy Date, and
continuing during the Term, subject, however, to the terms of Section 11.10(b)
and this Section 11.11, Landlord shall open and operate a commercially
reasonable fitness facility (the "Fitness Facility") located on the ground floor
of the Tower Building and as more particularly shown on the plans attached
hereto as Exhibit S.  The Fitness Facility shall be available, on a
non-exclusive basis, to all tenants of the Complex and shall be available to
Tenant's employees at the then current market rate per month offered to all
other tenants of the Complex, which monthly rate shall be subject to reasonable
and market increases from time to time.  The Fitness Facility shall be operated
in a manner consistent with the Complex Standard and shall provide, at a
minimum, the services and amenities set forth on Exhibit R.  The Fitness
Facility shall be available for use, at a minimum, during the hours of 6:00 AM
to 8:00 PM on Business Days.  The costs and



49

--------------------------------------------------------------------------------

 

 



expenses incurred in connection with Fitness Facility shall be subject to
recoupment to the extent permitted under Article 6 of this Lease. 

Section 11.12    Conference Facilities.  From and after the Occupancy Date, and
continuing during the Term, subject, however, to the terms of Section 11.10(b)
and this Section 11.12, Landlord shall open and operate a  commercially
reasonable  conference center facility (the "Conference Facilities") located on
the ground floor of the Tower Building and as more particularly shown on the
preliminary plans attached hereto as Exhibit S, which shall be available, on a
non-exclusive basis, to all tenants of the Complex.  The Conference Facilities
shall be operated in a manner consistent with the Complex Standard and shall
provide, at a minimum, the services and amenities set forth on Exhibit S.  The
costs and expenses incurred in connection with the Conference Facilities shall
be subject to recoupment to the extent permitted under  Article 6 of this Lease.

ARTICLE 12
Damage to or Destruction of the Premises

Section 12.01    Restoration; Abatement.

(a)    If the Premises or any part thereof shall be partially damaged by fire or
other casualty, Tenant shall give reasonably prompt notice thereof to Landlord,
and upon such notice Landlord shall proceed with reasonable diligence to repair
or replace or cause to be repaired or replaced the structural portions of the
Premises (excluding any structural Tenant Alterations) and Building Systems
serving the Premises, such that the basic structure of the Premises and its
ability to receive services through the Building Systems (to the extent
otherwise required by the terms of this Lease) and the Building standard finish
conditions are in substantially the same condition as prior to the fire or other
casualty. Landlord shall also restore reasonable access to the Premises (if
necessary).

(b)    The Fixed Rent and Additional Rent shall be abated in the proportion that
the Premises shall have been rendered untenantable, such abatement to be from
the date of such damage or destruction until Landlord delivers the Premises to
Tenant having substantially completed the repair and/or restoration thereof as
and to the extent required by Section 12.01(a) above. If (i) a material part of
the Premises shall be damaged; (ii) Tenant shall be unable to operate its
business in the remaining part of the Premises in substantially the same manner
as such business was operated prior to the damage; and (iii) if Tenant shall be
required to vacate all or substantially all of the Premises, then all Fixed Rent
and Additional Rent shall abate until the earlier of: the ninety (90) days after
Landlord delivers the Premises to Tenant having substantially completed the
repair and/or restoration thereof as and to the extent required by Section
12.01(a) above; or the date Tenant reoccupies the Premises.

Section 12.02    Tenant's Right of Termination.

(a)    Within thirty (30) days after notice to Landlord of any damage described
in Section 12.01 hereof, Landlord shall deliver to Tenant a statement prepared
by a licensed, independent architect setting forth such architect's estimate
(the "Estimate") as to the time required to repair such damage, exclusive of
time required to repair any Tenant's Alterations. If the estimated time period
exceeds twelve (12) months from the date of the Estimate or if the



50

--------------------------------------------------------------------------------

 

 



Premises are totally damaged by casualty, Tenant may elect to terminate this
Lease by notice to Landlord not later than ninety  (90) days following receipt
of the Estimate or the date of such casualty, as applicable. If Tenant makes
such election, the Term shall expire upon the thirtieth (30th) day after notice
of such election is given by Tenant, and Tenant shall vacate the Premises and
surrender the same to Landlord in accordance with the provisions of Article 18
hereof. If Tenant shall not have elected to terminate this Lease pursuant to
this Article 12 (or is not entitled to terminate this Lease pursuant to this
Article 12), the damage shall be diligently repaired by and at the expense of
Landlord as, and to the extent, required by Section 12.01(a) above, subject to
Unavoidable Delays. If the estimated period of repair does not exceed twelve
(12) months and, thereafter, Landlord fails to substantially complete such
repairs within such twelve (12) month period, Tenant may terminate this Lease by
notice to Landlord within thirty (30) days following the expiration of the
twelve (12) month period.

(b)    Notwithstanding the foregoing, if such damage occurs during the last
twelve (12) months of the Term of this Lease and if the estimated time period
set forth in the Estimate delivered pursuant to Section 12.02(a) above exceeds
ninety  (90) days from the date of the Estimate (exclusive of time required to
repair any Tenant's Alterations), then Tenant or Landlord may serve notice on
the other of its intention to terminate this Lease, and this Lease shall
terminate on the date which is thirty (30) days after the date of Tenant's or
Landlord's notice, as applicable, as if such termination date were the
Expiration Date, and any prepaid portion of Fixed Rent and Additional Rent shall
be abated as of such date of damage or destruction and shall be promptly
refunded by Landlord to Tenant.

Section 12.03    Landlord's Right of Termination.  If more than thirty-five
percent (35%) of either the Pavilion Building or the Tower Building (the
Building so damaged, the "Damaged Building") shall be damaged by fire or other
casualty, then in such event Landlord may, at its option, terminate this Lease
as to the Damaged Building by giving Tenant not less than thirty (30) days'
notice of such termination, which notice shall be given within ninety  (90) days
after the date of such damage. In the event that such notice of termination
shall be given, (a) this Lease shall terminate as to the Damaged Building as of
the date ninety  (90) days after the giving of the notice of termination
(whether or not the Term shall have commenced) with the same effect as if that
were the Expiration Date, and subject to Section 12.06 below, (b) the applicable
Fixed Rent and Additional Rent shall be apportioned as of the date of damage or
destruction, and (c) any prepaid portion of applicable Fixed and Additional Rent
shall be abated as of the date of damage or destruction and shall be promptly
refunded by Landlord to Tenant. If, at any time prior to Landlord giving Tenant
the aforesaid notice of termination or commencing the repair and restoration
pursuant to Section 12.02, the holder of a Superior Mortgage takes possession of
the Damaged Building through foreclosure or otherwise, such holder or party
shall have a further period of thirty (30) days from the date of so taking
possession to terminate this Lease, under the same terms and conditions as set
forth in this Section 12.03, by thirty (30) days written notice of termination.
If such notice shall be given, this Lease shall terminate as of the date
provided ninety  (90) days after the giving of the notice of termination
(whether or not the Term shall have commenced) with the same effect as if that
were the Expiration Date, and, subject to Section 12.06 below, the Fixed Rent
and Additional Rent shall be abated as of the date of damage or destruction and
any prepaid portion of Fixed Rent and Additional Rent for any period after such
date shall be refunded by Landlord to Tenant.



51

--------------------------------------------------------------------------------

 

 



Section 12.04    Liability.  Landlord shall not be liable for any inconvenience
or annoyance to Tenant or injury to the business of Tenant resulting in any way
from such damage by fire or other casualty or the repair thereof. Landlord will
not carry insurance of any kind on Tenant's Property or Tenant's Alterations nor
shall it be required to repair any Tenant's Property or Tenant's Alterations.

Section 12.05    Cooperation.  Landlord and Tenant agree that they shall
reasonably cooperate with the other in providing information to an insurance
company with respect to any loss or damage occurring in the Premises and shall
not unreasonably interfere with the other's collection of insurance proceeds.

Section 12.06    Willful Misconduct.  Nothing herein contained shall relieve
either party from any liability to the other caused by such party's willful
misconduct or criminally liable acts in connection with any damage to the
Premises or the Building by fire or other casualty.

Section 12.07    Express Agreement.  This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Building or any
part thereof by fire or other casualty, and any law providing for such
contingency in the absence of such express agreement, now or hereafter enacted,
shall have no application in such case.

Section 12.08    Disputes.  Any disputes under this Article 12 shall be
determined by binding, expedited arbitration pursuant to Article 25 hereof
initiated by either party.

ARTICLE 13
Eminent Domain

Section 13.01    Termination Rights.

(a)    If the whole of the Premises, or such substantial part thereof as will
render the remainder untenantable for the conduct of Tenant's business
consistent with Tenant's past practices shall be acquired or condemned for any
public or quasi-public use or purpose, this Lease shall end as of the date of
the vesting of title in the condemning authority (either through court order or
by voluntary conveyance by Landlord in lieu of condemnation) with the same
effect as if said date were the Expiration Date. If only a part of the Premises
shall be so acquired or condemned, then, except as otherwise provided in this
Article, this Lease and the Term shall continue in force and effect but, from
and after the date of the vesting of title, the Fixed Rent shall be an amount
which bears the same ratio to the Fixed Rent payable immediately prior to such
condemnation pursuant to this Lease as the value of the untaken portion of the
Premises (appraised after the taking and repair of any damage to the Building
pursuant to this Section) bears to the value of the entire Premises immediately
before the taking and any Additional Rent payable or credits receivable pursuant
to Article 6 shall be adjusted to reflect the diminution of the Premises. The
value of the Premises before and after the taking shall be determined for the
purposes of this Section by an independent appraiser, said appraiser shall be
chosen by arbitration pursuant to Article 25.

(b)    If more than ten percent (10%) of either the Pavilion Building or the
Tower Building or a material part of the Land shall be so acquired or condemned,
then: (i) Landlord, at Landlord's sole option, may give to Tenant, within sixty
(60) days next following



52

--------------------------------------------------------------------------------

 

 



the date upon which Landlord shall have received notice of vesting of title,
ninety (90) days' notice of termination of this Lease; and (ii) if the part of
the Building so acquired or condemned shall contain more than fifty percent
(50%) of the total rentable area of the Premises immediately prior to such
acquisition or condemnation, or if, by reason of such acquisition or
condemnation, Tenant no longer has the ability to conduct its business in the
Premises substantially in a manner consistent with past practices, or reasonable
means of access to the Premises, Tenant, at Tenant's sole option, may give to
Landlord, within sixty (60) days following the date upon which Tenant shall have
received notice of vesting of title, ninety (90) days' notice of termination of
this Lease. Any dispute concerning the exercise by Landlord or Tenant of an
option to terminate this Lease pursuant to this Section 13.01 shall be submitted
to binding, expedited arbitration pursuant to Article 25 below initiated by
either party. In the event any such ninety (90) days' notice of termination is
given by Landlord or Tenant, this Lease shall terminate upon the expiration of
said ninety (90) days with the same effect as if the date were the Expiration
Date. If a part of the Premises shall be so acquired or condemned, and the Lease
shall not be terminated pursuant to the provisions of this Section, Landlord, at
Landlord's expense (but subject to recoupment from the proceeds of any award)
shall restore that part of the Premises not so acquired or condemned to a
self-contained rental unit in substantially the same condition as prior thereto.
In the event of any termination of this Lease pursuant to the provisions of this
Section, the Fixed Rent and Additional Rent shall be apportioned as of the date
of such termination and any prepaid portion of Fixed Rent and Additional Rent
for any period after such date shall be refunded by Landlord to Tenant.

Section 13.02    The Award.  In the event of any such acquisition or
condemnation of all or any part of the Building and/or Land, Landlord shall be
entitled to receive the entire award for any such acquisition or condemnation.
Tenant shall have no claim against Landlord or the condemning authority for the
value of any unexpired portion of the Term and Tenant hereby expressly assigns
to Landlord all of its right, title and interest in and to any such award, and
also agrees to execute any and all further documents that may be required in
order to facilitate the collection thereof by Landlord. Nothing contained in
this Section shall be deemed to prevent Tenant from making a separate claim in
any condemnation proceedings for any moving expenses and for the value of any
Tenant's Property and Tenant's Alterations (in excess of Landlord's contribution
thereto, if any).

Section 13.03    Temporary Taking.  If the temporary use or occupancy of all or
any part of the Premises shall be condemned or taken for any public or
quasi-public use or purpose during the Term, this Lease shall be and remain
unaffected by such condemnation or taking and Tenant shall continue to be
responsible for all of its obligations hereunder and it shall continue to pay
the Fixed Rent and Additional Rent, but all such Fixed Rent and Additional Rent
shall be abated proportionately as to the part of the Premises so temporarily
condemned and not occupied by Tenant. In the event of the termination of such
public or quasi-public occupancy prior to the Expiration Date, Tenant shall, at
its own expense, restore the Premises as nearly as possible to the condition in
which they were prior to the condemnation or taking provided, however, that
Tenant shall have no obligation to expend any sum in excess of the condemnation
proceeds received by Tenant under this Section 13.03 to restore the Premises in
accordance with this Section.



53

--------------------------------------------------------------------------------

 

 



ARTICLE 14
Default

Section 14.01    Events of Default.  Each of the following events shall be an
"Event of Default" hereunder:

(a)    if Tenant shall file a voluntary petition in bankruptcy or insolvency, or
shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
present or any future federal bankruptcy act or any other present or future
applicable federal, state or other statute or law, or shall make an assignment
for the benefit of creditors or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
part of Tenant's Property; or

(b)    if there shall be filed against Tenant an involuntary petition in
bankruptcy or insolvency, or if Tenant shall be adjudicated a bankrupt or
insolvent, and if within ninety (90) days after the commencement of any such
proceeding against Tenant such proceeding shall not have been dismissed, or if,
within ninety (90) days after the appointment of any trustee, receiver or
liquidator of Tenant, or of all or a substantial part of Tenant's Property,
without the consent or acquiescence of Tenant, such appointment shall not have
been vacated or otherwise discharged, or if any execution or attachment shall be
issued against Tenant or any of Tenant's Property pursuant to which the Premises
shall be taken or occupied or attempted to be taken or occupied; or

(c)    if Tenant shall default in the payment when due of any installment of
Fixed Rent or in the payment when due of any Additional Rent and such failure
continues for more than five (5) Business Days after written notice; or

(d)    if Tenant shall default in the observance or performance of any term,
covenant or condition of this Lease on Tenant's part to be observed or performed
(other than the covenants for the payment of Fixed Rent and Additional Rent) and
Tenant shall fail to remedy such default within thirty (30) days after notice by
Landlord to Tenant of such default, or if such default is of such a nature that
it cannot with due diligence be completely remedied within said period of thirty
(30) days and Tenant shall not commence within said period of thirty (30) days,
and/or shall not thereafter diligently prosecute to completion, all steps
necessary to remedy such default; provided, however, that Tenant shall in all
events complete such remedy or of such default within one hundred-twenty (120)
days after receipt of Landlord's notice if such default would subject Landlord
to liability or fine; or

(e)    if any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the Term would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant except as is expressly permitted under Article 19;

then in any of said events Landlord may give to Tenant written notice of
intention to end the Term at the expiration of ten  (10)  Business Days
following the date of the giving of such notice, and, in the event such notice
is given and Tenant shall not have cured such default prior to the



54

--------------------------------------------------------------------------------

 

 



expiration of said ten (10) Business Day period, this Lease (whether or not the
Term shall have commenced) shall terminate upon the expiration of said ten  (10)
 Business Days with the same effect as if that day were the Expiration Date, and
all rights of Tenant under this Lease shall expire and terminate and Tenant
shall immediately quit and surrender the Premises but Tenant shall remain liable
for all of its obligations hereunder and for damages to the extent provided in
Article 15.

Section 14.02    Use and Occupancy Payments.  Any monies received by Landlord
from or on behalf of Tenant during the pendency of any proceeding of the types
referred to in said subsections (a) and (b) of Section 14.01 shall be deemed
paid as compensation for the use and occupation of the Premises and the
acceptance of any such compensation by Landlord shall not be deemed an
acceptance of rent or a waiver on the part of Landlord of any rights under
Section 14.01.

ARTICLE 15
Landlord Remedies 

Section 15.01    Remedies.  If an Event of Default shall occur under this Lease,
or if this Lease and the Term shall terminate as provided for in Article 14
hereof (or pursuant to any summary proceeding or in any other formal action or
proceeding), or if Landlord shall re-enter the Premises pursuant to applicable
law or a court order under any summary proceeding or any other action or
proceeding, then, in any of said events:

(a)    Tenant shall pay to Landlord all Fixed Rent and Additional Rent to the
date upon which this Lease and the Term shall have terminated pursuant to the
adjudication of any court of competent jurisdiction or to the date of re-entry,
as the case may be;

(b)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Fixed Rent or Additional Rent due at
the time of such termination or re-entry, or at Landlord's option, against any
damages payable by Tenant;

(c)    Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency between (i) the Fixed Rent and Additional Rent payable hereunder for
the period which otherwise would have constituted the unexpired portion of the
Term (conclusively presuming the Additional Rent to be the same as was payable
for the year immediately preceding such termination or re-entry) and (ii) the
net amount, if any, of any rents ("Net Rents") collected under any reletting
effected pursuant to the provisions of Section 15.01(b) for any part of such
period (first deducting from the rents collected under any such reletting all of
Landlord's reasonable expenses in connection with the termination of this Lease
or Landlord's re-entry upon the Premises and in connection with such reletting
including but not limited to all prorated brokerage commissions, reasonable
legal expenses, reasonable attorneys' fees, alteration costs and other
reasonable expenses of preparing the Premises for such reletting);

(d)    Any such deficiency shall be paid in monthly installments by Tenant on
the days specified in this Lease for the payment of installments of Fixed Rent.
Landlord shall be entitled to recover from Tenant each monthly deficiency as the
same shall arise and no suit to collect the amount of the deficiency for any
month shall prejudice Landlord's right to collect the



55

--------------------------------------------------------------------------------

 

 



deficiency for any subsequent month by a similar proceeding. Alternatively, suit
or suits for the recovery of such deficiencies may be brought by Landlord from
time to time at its election;

(e)    Whether or not Landlord shall have collected any monthly deficiencies as
aforesaid, Landlord shall, at its sole option, be entitled to recover from
Tenant, and Tenant shall pay Landlord, on demand, as and for liquidated and
agreed final damages, a sum equal to the amount by which the Fixed Rent and
Additional Rent payable hereunder for the period which otherwise would have
constituted the unexpired portion of the Term following the last deficiency
collected (conclusively presuming the Additional Rent to be the same as was
payable for the year immediately preceding such termination or re-entry) exceeds
the then fair and reasonable rental value of the Premises for the same period,
both discounted to present worth at the Base Rate. If, before presentation of
proof of such liquidated damages to any court, commission or tribunal, the
Premises, or any part thereof, shall have been relet by Landlord for the period
which otherwise would have constituted the unexpired portion of the Term, or any
part thereof, each party shall be entitled to have an expert testify before such
court, commission or tribunal as to its determination of the fair and reasonable
rental value for the part or the whole of the Premises so relet during the term
of the reletting and the decision made by the judge of such court, commission or
tribunal shall be binding upon the parties; and

(f)    In no event (i) shall Tenant be entitled to receive any excess of the Net
Rents over the sums payable by Tenant to Landlord hereunder, or (ii) shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Section to a credit in respect of any Net Rent from a reletting except to the
extent that such Net Rent is actually received by Landlord prior to the
commencement of such suit. If the Premises or any part thereof should be relet
in combination with other space, then equitable apportionment on a square foot
area basis shall be made of the rent received from such reletting and of the
expenses of reletting.

(g)    Nothing contained herein shall be construed to limit or preclude recovery
by Landlord against Tenant any sums or damages to which, in addition to the
damages particularly provided above, Landlord may lawfully be entitled to by
reason of any Tenant breach or Event of Default under this Lease.

Section 15.02    Covenants.

(a)    If this Lease is terminated by Landlord as provided herein or by or under
any summary proceeding or any other action or proceeding, or if Landlord shall
re-enter the Premises pursuant to applicable law or a court order under any
summary proceeding or any other action or proceeding, Tenant covenants and
agrees, notwithstanding anything to the contrary contained in this Lease:

(i)    That the Premises shall be, upon such earlier termination or re-entry, in
the same condition as that in which the Tenant has agreed to surrender them to
Landlord at the expiration of the Term hereof;

(ii)    That Tenant, on or before the occurrence of any Event of Default, shall
have performed every covenant contained in this Lease for the making of any
improvement, alteration or betterment to the Premises, or for restoring or
rebuilding any part hereof; and



56

--------------------------------------------------------------------------------

 

 



(iii)    That, for the breach of either Subdivision (a) or (b) of this
Subsection, or both, Landlord shall be entitled immediately, without notice or
other action by Landlord, to recover, and Tenant shall pay, as and for damages
therefor, the then actual cost of performing such covenant incurred by Landlord,
plus interest thereon at the Default Rate.

(b)    Each and every covenant contained in this Section shall be deemed
separate and independent, and not dependent on other provisions of this Lease.
It is understood that the consideration for the covenants in this Section is the
making of this Lease, and the damages for failure to perform the same shall be
deemed to be in addition to and separate and independent of the damages accruing
by reason of default in observing any other covenant contained in this Lease.

Section 15.03    Cumulative Remedies.  Each right and remedy of Landlord
provided for in this Lease shall be cumulative and shall be in addition to every
other right and remedy provided for in this Lease or now or hereafter existing
at law or in equity or by statute or otherwise through a court of competent
jurisdiction.  In the context of an adjudication of any court of competent
jurisdiction, and the related actions and proceedings before such court,
Landlord shall not be restricted from enforcing any of its remedies at law, or
in equity, pursuant to a court order, which, among other relief, terminates this
Lease.  The exercise or beginning of the exercise by Landlord of any one or more
of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity by statute or otherwise.  Notwithstanding anything to the contrary
contained herein, in no event shall Landlord or Tenant be liable to the other
under this Lease for any lost profits or special, consequential or punitive
damages in connection with this Lease (except for Tenant's liability for
holdover damages pursuant to Article 18 hereof).

Section 15.04    Duty to Mitigate Damages.  Landlord and Tenant shall each use
commercially reasonable efforts, under the circumstances, to reasonably mitigate
its damages following any default of the other party's obligations under this
Lease, taking into account applicable customs and practices in the commercial
real estate industry.

ARTICLE 16
Curing Tenant's Defaults; Fees and Expenses

Section 16.01    Cure By Landlord.  If Tenant shall commit an Event of Default
beyond any applicable notice and cure periods, Landlord, without thereby waiving
such default, may perform the same for the account and at the expense of Tenant,
upon prior written notice except in the case of emergency (when no prior notice
shall be required). Bills for any reasonable, actual, out-of-pocket expense
incurred by Landlord in connection with any such performance by it for the
account of Tenant following an Event of Default, and bills for all costs,
expenses and disbursements of every kind and nature whatsoever, including
reasonable counsel fees, involved in collecting or endeavoring to collect Fixed
Rent or Additional Rent or other charge or any part thereof or enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this Lease, or pursuant to law may be sent by Landlord to Tenant monthly or
immediately, and shall be due and payable as Additional Rent within twenty (20)



57

--------------------------------------------------------------------------------

 

 



days after written demand therefor. Any such bills shall be payable with
interest at the Default Rate from the date Landlord incurs the charge or expense
to the date of payment by Tenant to Landlord. Tenant's obligations under this
Section shall survive the Expiration Date or sooner termination of the Term.

Section 16.02    Late Charge.  If Tenant shall fail to pay any installment of
Fixed Rent, Additional Rent or any other item of rent when due and payable
hereunder, Tenant shall pay to Landlord from and after the date such payment was
due hereunder, in addition to such installment of Fixed Rent, Additional Rent or
other item of Rent, as the case may be, as a late charge and as Additional Rent,
a sum equal to five percent (5%) on the amount unpaid;  provided, however, that
no such late charge shall be due on the first occasion during any calendar year
period unless Tenant fails to make such payment within five  (5) days of written
notice from Landlord.

ARTICLE 17
Non-Liability and Indemnification

Section 17.01    Indemnification By Tenant.  Except as expressly set forth to
the contrary in this Lease or in the case of Landlord's gross negligence or
willful misconduct, from and after the Commencement Date, Tenant shall
indemnify, defend and save Landlord and Landlord's agents harmless of and from
all reasonable, actual, out-of-pocket loss, cost, liability, claim, damage and
expense, including, without limitation, reasonable counsel fees, penalties and
fines incurred by Landlord to the extent caused by: (a) the use or occupancy of
the Premises or Outside Areas by Tenant or any party claiming by, under or
through Tenant, and (b) any negligence or willful misconduct of Tenant (or of
any such party claiming by, under or through Tenant, or the contractors, agents,
servants, employees, visitors, or licensees of Tenant or any such party claiming
by, under or through Tenant), in or about the Premises or the Building or the
Complex either prior to or during the Term, including without limitation any
negligence or willful misconduct in the making or performing of any Alterations.
This indemnity and hold harmless agreement shall include indemnity from and
against any and all liability, fines, suits, demands, costs and expenses of any
kind or nature (including, without limitation, attorneys' fees and
disbursements) incurred in or in connection with any such indemnified claim or
proceeding brought thereon, and the defense thereof. Any Building employees to
whom any personal property shall be entrusted by or on behalf of Tenant shall be
deemed to be acting as Tenant's agents with respect to such personal property
and neither Landlord nor Landlord's agents shall be liable for any loss of or
damage to any such property by theft or otherwise.

Section 17.02    Indemnification by Landlord.  Except as expressly set forth to
the contrary in this Lease, from and after the date hereof, Landlord shall
indemnify and save Tenant and Tenant's agents harmless of and from all
reasonable, actual, out-of-pocket loss, cost, liability, claim, damage and
expense, including, without limitation, reasonable counsel fees, penalties and
fines incurred by Tenant to the extent caused by the gross negligence or willful
misconduct of Landlord or Landlord's agents, employees or contractors.

Section 17.03    Constructive Eviction.  Except as expressly set forth to the
contrary in this Lease, neither (a) the performance by Landlord, Tenant or
others of any decorations, construction, repairs, alterations, additions or
improvements in, to or on the Building, Land of the Premises, nor (b) any damage
to the Premises or to Tenant's Property, nor



58

--------------------------------------------------------------------------------

 

 



any injury to any persons, caused by other tenants or persons in the Building,
or by operations in the construction of any private, public or quasi-public
work, or by any other cause, nor (c) any temporary covering or bricking up of
any windows of the Premises for any reason whatsoever including Landlord's own
acts, nor any permanent covering or bricking up of any such windows if required
by law, order or regulation of Federal, county, state or municipal authorities
or by any direction pursuant to law or any public officer, nor (d) any
inconvenience or annoyance to Tenant or injury to or interruption of Tenant's
business by reason of any of the events or occurrences referred to in the
foregoing subdivisions (a) through (d) shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant of any of its obligations under this
Lease, or impose any liability upon Landlord, or Landlord's agents.

Section 17.04    Defense of Actions.  If any claim, action or proceeding is made
or brought against either party, which claim, action or proceeding the other
party shall be obligated to indemnify such first party against pursuant to the
terms of this Lease, then, upon demand by the indemnified party, the
indemnifying party, at its sole cost and expense, shall resist or defend such
claim, action or proceeding in the indemnified party's name, if necessary, by
such attorneys as the indemnified party shall approve, which approval shall not
be unreasonably withheld, conditioned or delayed. Attorneys for the indemnifying
party's insurer are hereby deemed approved for purposes of this Section.

Section 17.05    Payments.  All Tenant payments pursuant to this Article shall
be paid within thirty (30) days following rendition of bills or statements
therefor (together with pertinent back-up documents upon the written request of
Tenant). The provisions of this Article shall survive the Expiration Date or
sooner termination of the Term.

ARTICLE 18
Surrender 

Section 18.01    Condition of Premises.  On the last day of the Term or upon any
earlier termination of this Lease, Tenant shall, at its own expense, vacate and
surrender exclusive possession of the Premises and the Outdoor Areas to Landlord
broom clean, in as good order, condition and repair as at the Commencement Date
(except with respect to Landlord's obligations pursuant to the provisions of
Article 10 of this Lease, and except for ordinary wear, tear and damage by fire
or other insured casualty or condemnation), together with all improvements which
have been made upon the Premises (except as may be required to be removed
pursuant to Section 9(b) hereof). Tenant shall remove from the Premises, the
Outdoor Areas and the Building all of Tenant's Property and all personal
property and personal effects of all persons claiming through or under Tenant,
including, without limitation, any and all Specialty Alterations that Landlord
has designated for removal in accordance with Section 9.01.  Further, Tenant
shall pay Landlord, as Additional Rent, the reasonable, actual, out-of-pocket
cost of repairing all damage to the Premises, the Outdoor Areas and the Building
occasioned by such removal.   Tenant's obligations under this Section shall
survive the Term.





59

--------------------------------------------------------------------------------

 

 



Section 18.02    Holdover By Tenant.

(a)    If the Premises and/or the Outdoor Areas are not surrendered at the
expiration or earlier termination of the Term pursuant to the terms of this
Lease, and such failure continues following thirty (30) days' notice from
Landlord, Tenant hereby agrees to indemnify, defend and hold harmless Landlord
against any and all loss, liability, claim or actual damage (other than
consequential damages and punitive damages,) resulting from delay by Tenant in
so surrendering the Premises and/or the Outdoor Areas.  Tenant further agrees
that if possession of the Premises and/or the Outdoor Areas are not surrendered
to Landlord on the Expiration Date or sooner termination of the Term (time being
of the essence), in addition to any other rights or remedies Landlord may have
hereunder or at law, Tenant shall pay to Landlord on account of use and
occupancy of the Premises and/or the Outdoor Areas for each month and for each
portion of any month during which Tenant holds over in the Premises and/or the
Outdoor Areas after the Expiration Date or sooner termination of the Term, a sum
(the "Holdover Rent") equal to one hundred fifty percent (150%) for up to the
first one hundred eighty (180) days of Tenant's holdover, and then two hundred
percent (200%) thereafter, of the aggregate of Fixed Rent and Additional Rent
which was payable under this Lease during the last month of the Term for the
portion of the Premises and/or the Outdoor Area that has not been surrendered by
Tenant pursuant to the terms of this Lease.

(b)    Except as provided in the last sentence of Section 18.02(a) or in Section
18.02(c) below, nothing contained in this Section 18.02 shall be deemed to
permit Tenant to retain possession of the Premises and/or the Outdoor Areas
after the expiration or earlier termination of this Lease or to limit Tenant's
payment of the Holdover Rent from and after the Expiration Date, or Landlord's
right to regain possession of the Premises through summary proceedings, or any
other formal court action or lawful proceeding, and no acceptance by Landlord of
payments from Tenant after the Expiration Date or sooner termination of this
Lease shall be deemed to be other than on account of the amount to be paid by
Tenant in accordance with the provisions of this Section.

(c)    Notwithstanding anything to the contrary contained herein, Tenant shall
have the right, by delivering written notice to Landlord no less than twelve
(12) months prior to the Expiration Date, time being of the essence, to remain
in possession of the Premises for up to an additional four (4) months after the
Expiration Date (the "Elective Holdover Period") under the same terms and
conditions of this Lease then in effect.  After the expiration of the Elective
Holdover Period, any continued holdover by Tenant shall be deemed a
month-to-month tenancy, which tenancy may be terminated by either Landlord or
Tenant upon no less than thirty (30) days' prior written notice.  Tenant shall
pay for each month and for each portion of any month of such holdover
month-to-month tenancy a sum equal to one hundred fifty percent (150%) for up to
the first sixty (60) days of such month-to-month tenancy, and then two hundred
percent (200%) thereafter, of the aggregate of Fixed Rent and Additional Rent
which was payable under this Lease during the last month of the Elective
Holdover Period. 

Section 18.03    Survival.  Tenant's obligations under this Article shall
survive the Expiration Date or sooner termination of this Lease.





60

--------------------------------------------------------------------------------

 

 



ARTICLE 19
Assignment, Mortgaging and Subletting 

Section 19.01    Landlord's Consent Required.

(a)    Except as otherwise expressly permitted hereunder, Tenant shall not (i)
assign or otherwise transfer this Lease or the Term and estate hereby granted;
(ii) sublet the Premises, the Outdoor Areas or any part thereof or allow the
same to be used or occupied by or in violation of Article 5 or any other
provision of this Lease (including this Article 19); (iii) mortgage, pledge or
encumber this Lease, the Outdoor Areas, or the Premises or any part thereof in
any manner by reason of any act or omission on the part of Tenant or otherwise
(each, a "Transfer"), without in each instance obtaining the prior written
consent of Landlord which shall not be unreasonably withheld, conditioned or
delayed if Landlord does not exercise its cancellation, recapture or sublease
rights in Section 19.06(b),  (c) or (d) below.

(b)    For purposes of this Article 19, (i) the transfer of a majority of the
issued and outstanding capital stock of any corporate Tenant, or of a corporate
subtenant, or the transfer of a majority of the total interest or of the
partnership or limited liability company interest in any partnership or limited
liability company Tenant or subtenant, however accomplished, whether in a single
transaction or in a series of related or unrelated transactions, or the creation
of new stock, partnership interests, or limited liability company interests by
which an aggregate of more than fifty (50%) percent of Tenant's stock,
partnership, or limited liability company interests shall be vested in a party
or parties who are not stockholders or holders of partnership or limited
liability company interests as of the date hereof, shall be deemed a Transfer
(it being agreed that for purposes of this Article 19, references to a
"partnership" shall be deemed also to refer to limited liability partnerships,
registered limited liability partnerships and all other similar partnership
entities), except that the sale of the capital stock of any corporate Tenant by
the corporate Tenant or by any holder of such stock through the
‘over-the-counter market' or through any recognized stock exchange shall not be
deemed to be a Transfer; (ii) a takeover agreement of a corporate Tenant shall
be deemed a Transfer; (iii) any person or, legal representative of Tenant, to
whom Tenant's interest under this Lease passes by operation of law, or
otherwise, shall be bound by the provisions of this Article 19; and (iv) a
modification, amendment or extension of a sublease by Tenant shall be deemed a
Transfer. For the purposes of this Article 19, Tenant acknowledges that it will
be liable to pay to Landlord, upon demand, Landlord's reasonable attorneys' fees
and reasonable, out-of-pocket expenses incurred in connection with reviewing
Tenant's request for a Transfer.

(c)    Landlord's approval or consent shall not be required with respect to, and
the other foregoing provisions of this Section 19.01 (together with the
provisions of Sections 19.06 and 19.07) shall not apply to:

(i)    a Transfer that occurs as part of the merger, consolidation, sale of all
or substantially all of Tenant's assets, or the sale of all or substantially all
of the ownership interests of Tenant, in either case, in one transaction or a
series of related transactions that is (or are) not principally for the purpose
of transferring Tenant's interest in this Lease; provided that, in each case,
Tenant gives Landlord notice of such transaction not later than thirty (30) days
prior thereto (unless (1) such prior notice is prohibited by applicable
Requirements (in which



61

--------------------------------------------------------------------------------

 

 



case Tenant shall give Landlord such notice promptly when permissible) or (2)
such prior notice is prohibited by an applicable confidentiality agreement (in
which case Tenant shall give Landlord such notice within five (5) days after the
applicable Transfer)); and provided, further that, together with Tenant's notice
to Landlord of such transaction, Tenant delivers to Landlord balance sheets for
Tenant and the assignee that are dated no earlier than the last day of the most
recently ended fiscal quarter (or the last day of the fiscal quarter that
immediately precedes the most recently ended fiscal quarter, if the applicable
transaction notice occurs less than sixty (60) days after the last day of the
most recently ended fiscal quarter) and that reflect that the assignee's
tangible net worth, as determined in accordance with generally accepted
accounting principles and practices, consistently applied, is not less than the
greater of (I) the tangible net worth of Tenant on the Commencement Date, and
(II) the tangible net worth of Tenant on the date of such most recent balance
sheet, as aforesaid. The balance sheets shall be certified as true and correct
by the Chief Financial Officer of Tenant and the Chief Financial Officer of the
assignee; or

(ii)    a Transfer to (including a Transfer that occurs as part of the merger or
consolidation of Tenant with or into) an entity that will, Control, be
Controlled by, or be under common Control with, Tenant, provided that Tenant
gives Landlord notice of such Transfer not less than thirty (30) days prior to
such Transfer (unless (1) such prior notice is prohibited by applicable
Requirements (in which case Tenant shall give Landlord such notice promptly when
permissible) or (2) such prior notice is prohibited by an applicable
confidentiality agreement (in which case Tenant shall give Landlord such notice
within five (5) days after the applicable Transfer)) and, together with such
transaction notice, documentation to Landlord proving the required affiliation
between Tenant and such entity.

Section 19.02    Assumption of Lease by Transferee; No Release of Tenant.  Any
Transfer, whether or not made with Landlord's consent as required by Section
19.01 hereof, shall be made only if, and shall not be effective until, the
recipient of a Transfer ("Transferee") executes, acknowledges and delivers to
Landlord a written agreement, in form and substance reasonably satisfactory to
Landlord, whereby the Transferee assumes the obligations and performance of this
Lease and agrees to be personally bound by all of the covenants, agreements,
terms, provisions and conditions of this Lease to be performed or observed by
Tenant and whereby the Transferee agrees that the provisions of Section 19.01
shall, notwithstanding the Transfer, continue to be binding upon it in the
future. Notwithstanding any Transfer, whether or not in violation of the
provisions of this Lease, and notwithstanding the acceptance of Fixed Rent or
Additional Rent by Landlord from a Transferee or any other party, Tenant shall
remain fully and primarily liable for the payment of the Fixed Rent and
Additional Rent due and to become due under this Lease and for the performance
of all of the covenants, agreements, terms, provisions and conditions of this
Lease to be performed or observed by Tenant.

Section 19.03    Modifications to Lease after Transfer.  Except for any
amendments or modifications not expressly executed and delivered by Tenant, the
liability of Tenant for the due performance by Tenant of this Lease, shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord with any Transferee, extending the time for
performance of any of the obligations contained in this Lease, or by any waiver
or failure of Landlord to enforce any of the obligations of this Lease, and
Tenant shall continue to



62

--------------------------------------------------------------------------------

 

 



be liable under this Lease. Landlord shall not be required to give any demand or
notice of default to Tenant after a Transfer. Tenant hereby waives any such
demand or notice.

Section 19.04    No Advertising.  Tenant shall not, without the prior written
consent of Landlord, list or advertise or permit to be listed or advertised, or
offered to any broker for listing or advertisement, all or any part of the
Premises at rental rates less than those rates then being offered by Landlord
for other similar space in the Complex.    

Section 19.05    Required Documentation.  If Tenant desires to enter into any
Transfer which requires Landlord's approval hereunder, it shall notify Landlord
of such intention before offering the same to any party either directly or
through any broker.  In no event may such an offer be made to an occupant of any
part of the Building nor may such an offer be made to any other prospective
Transferee unless, to the best of Tenant's knowledge, the prospective Transferee
has not negotiated with Landlord for comparable space in the Building within the
six (6) month period prior to the time Landlord is first notified of Tenant's
intention to Transfer unless Landlord was not able to accommodate such party's
space needs in the Complex. If a Transfer is thereafter arranged with a
permitted Transferee, Tenant shall, at least thirty (30) days before the
proposed date of consummation thereof, notify Landlord thereof and deliver to
Landlord:

(a)    Reasonably detailed information concerning the nature of the business and
the financial status of the proposed Transferee;

(b)    A copy of a signed term sheet or letter of intent, as the case may be,
signed by the proposed subtenant or assignee and by Tenant, which shall contain
all of the substantive terms of the proposed sublease or assignment, including,
if a sublease is involved, the term, the rent, and date of commencement thereof
or, if an assignment is involved, the effective date thereof and the amount of
all consideration and to whom payable; and

(c)    Any other related information reasonably required by Landlord.

Section 19.06    Landlord's Cancellation and Recapture Rights.  Within the
thirty (30) day period described in Section 19.05 hereof, but only with respect
to a Transfer which requires Landlord's approval hereunder and which would
constitute an assignment or a sublease of all or substantially all of the
Premises for all or substantially all of the balance of the Term (it being
expressly acknowledged by Landlord that the provisions of this Section 19.06
shall not apply to any Transfer that is permitted under Section 19.01(c)),
Landlord shall have the right, exercisable by sending notice to Tenant prior to
the expiration of said thirty (30) day period, to exercise any of the following
rights:    

(a)    consent or refuse to consent to the Transfer; provided that if Landlord
does not exercise any of the rights or options set forth in subsections
19.06(b),  (c) or (d) below, Landlord agrees not to unreasonably withhold,
condition or delay its consent to any such Transfer and to provide Tenant with a
detailed reason for withholding any requested consent;

(b)    in the case of a proposed assignment, cancel this Lease as to the space
proposed to be assigned, in which event such cancellation shall become effective
on the date of



63

--------------------------------------------------------------------------------

 

 



the proposed assignment or the date specified in Landlord's notice (but not to
exceed 90 days from the date Landlord exercises its right to cancel), whichever
is later; and

(c)    in the case of a proposed subletting of all or substantially all of the
Premises for all or substantially all of the balance of the Term, elect to
recapture the Premises. The recapture of the portion of the Premises shall
become effective on the date specified in Landlord's notice (but not to exceed
ninety (90) days from the date Landlord exercises its right to recapture).

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have the preemptive right to notify Landlord of its bona fide intent to assign
this Lease or to sublease all or substantially all of the Premises for all or
substantially all of the balance of the Term without identifying or proposing a
transferee, but including in such notice the material business terms upon which
it intends to assign the Lease or sublease the Premises.  If Tenant submits a
preemptive offer notice and Landlord declines to exercise its right to cancel
this Lease or recapture the Premises within thirty (30) days after receipt
thereof, then any subsequent assignment or sublease, including the proposed
assignee or subtenant, shall be otherwise subject to Landlord's consent in
accordance with this Article 19.

Section 19.07    Profit Sharing.  If Landlord consents to any Transfer (and
specifically excluding those Transfers, which do not require Landlord's consent
under Section 19.01(c) hereinabove, or are otherwise  permitted, without
Landlord's consent, pursuant to the provisions of this Article 19, and, as to
all of which the provisions of Section 19.06 and this Section 19.07 shall not
apply), Tenant shall in consideration therefor pay to Landlord, as Additional
Rent a sum equal to fifty percent (50%) of: any rent or other consideration paid
to Tenant (or any affiliate, parent or subsidiary or principal of Tenant) by any
Transferee (or any affiliate, parent, subsidiary or principal of Transferee)
(including, without limitation, rent or other consideration paid for furniture,
fixtures or leasehold improvements paid for either entirely or substantially by
Landlord) which is in excess of the Fixed Annual Rent and Additional Rent then
being paid by Tenant to Landlord pursuant to the terms of this Lease and
Tenant's commercially reasonable advertising, brokerage commissions, legal fees,
improvements, allowances and all subtenant/assignee concessions, in each case,
related to the assignment or subletting at issue.

The sums payable under this Section 19.07 shall be paid to Landlord as and when
paid by the Transferee to Tenant.  Tenant's obligations under this Section 19.07
shall survive the expiration or earlier termination of this Lease.

Section 19.08    Lease Obligations Control.  Landlord's consent to any Transfer
shall not be deemed or construed to modify, amend or affect the terms and
provisions of this Lease, or Tenant's obligations hereunder, which shall
continue to apply to all of the occupants of the Premises (including Tenant and
the Transferee) in addition to the terms of the sublease or assignment, and, if
and to the extent of a conflict between this Lease and the sublease or
assignment, only as between Landlord, on the one hand, and Tenant and the
Transferee, on the other, this Lease shall be controlling in the same manner as
if the Transfer had not been made.  Tenant and any Transferee may be required,
as a condition of Landlord granting its consent to a Transfer for which
Landlord's approval is required hereunder, to execute and deliver to Landlord
Landlord's Complex-standard form of Landlord Consent, provided same is
reasonably consistent



64

--------------------------------------------------------------------------------

 

 



in form and substance to the form set forth in Exhibit I
hereto.  Notwithstanding any Transfer, Tenant shall remain fully liable for the
payment of Fixed Rent and Additional Rent and for the performance by Tenant of
all of its other obligations under this Lease.  Landlord may collect rent
directly from any assignee of Tenant's interest in this Lease or the Premises.
If Tenant defaults in the payment of any Rent, Landlord is authorized to collect
any rents due or accruing from any subtenant, Transferee or other occupant of
the Premises and to apply the net amounts collected to the total Rent due under
this Lease and the receipt of any such amount by Landlord from a Transferee or
other occupant of the Premises, shall not be deemed or construed as releasing
Tenant from Tenant's obligations under this Lease or the acceptance of that
Transferee as a direct Tenant.

Section 19.09    No Further Transfers without Landlord's Prior Consent.  Except
for Transfers permitted under Section 19.01(c), in each subletting permitted by
this Article 19, and in each further subletting with the consent of Landlord,
Tenant shall include, or cause to be included, in the sublease a provision
prohibiting the assignment of the sublease or any further subletting thereunder
without the consent of the Landlord (which consent shall not be unreasonably
withheld, conditioned or delayed) in each instance obtained in accordance with
this Article 19. If the sublease or any sublease is assigned or further sublet
without the consent of Landlord obtained in each instance, then Tenant shall
immediately terminate such sublease, or arrange for the termination thereof, and
proceed expeditiously to have the occupant thereunder dispossessed.

Section 19.10    Landlord's Failure to Consent.  If Landlord is determined to
have unreasonably withheld its consent to a Transfer, Tenant's sole remedy as a
result thereof shall be the right to have such consent granted (by injunctive
relief and otherwise at law or in equity), and in no event shall Landlord be
liable for any damages as a result of such failure to consent, unless a court of
competent jurisdiction determines that Landlord acted in bad faith, maliciously
or capriciously in willful disregard of Tenant's rights contained in this Lease.

ARTICLE 20
Subordination and Attornment

Section 20.01    Subordination; Nondisturbance Agreement.

(a)    Upon the execution and delivery by all relevant parties of an SNDA (as
defined in Section 20.04) this Lease shall be subject and subordinate to the
interests of any lessor under a Superior Lease (herein, a "Lessor") and/or to
the lien or encumbrance of any trustee, mortgagee or holder of a Superior
Mortgage (herein, a "Mortgagee"), as well as any and all revised common interest
ownership and/or condominium documents affecting the Complex. This clause shall
be self-operative and, except for the SNDA, no further instrument of
subordination shall be required from Tenant to make the interest of any Lessor
or Mortgagee or holder of a common interest ownership interest (herein, a
"Holder") superior to the interest of Tenant hereunder. Tenant, however, at
Tenant's sole cost and expense, shall execute and deliver promptly any
commercially reasonable agreement that Landlord or any Lessor or Mortgagee or
Holder may request in confirmation of such subordination so long as any such
agreement contains commercially reasonable attornment and non-disturbance
provisions with respect to Tenant's tenancy, consistent with the provisions of
Section 20.04 below.



65

--------------------------------------------------------------------------------

 

 



(b)    Subject to Tenant's receipt of an SNDA as required herein,  if required
by the Mortgagee, Lessor or Holder, within seven (7) days after notice thereof,
Tenant shall join in any commercially reasonable agreement to indicate its
concurrence with the provisions thereof and its agreement set forth in Section
20.02 hereof to attorn to such Mortgagee or Lessor or Holder, as the case may
be, as Tenant's landlord hereunder.  Tenant shall promptly so accept, execute
and deliver any said commercially reasonable agreement proposed by any such
Mortgagee or Lessor or Holder. Any such agreement may also contain other terms
and conditions as may otherwise be reasonably required by such Mortgagee or
Lessor or Holder, as the case may be, which do not increase Tenant's monetary
obligations under this Lease, or materially adversely affect or diminish the
rights, or materially increase the other obligations of Tenant under this Lease.

Section 20.02    Attornment.  If at any time prior to the expiration of the
Term, any Superior Lease or the Complex's or Landlord's ownership structure
shall terminate or be terminated for any reason or any Mortgagee or Holder takes
title to the Land, Complex or the Building or the estate created by any Superior
Lease by receiver or otherwise, Tenant agrees, at the election and upon demand
of any owner of the Land, Complex or the Building, or of the Lessor, or Holder,
or of any Mortgagee who takes title to the Land, Complex or the Building, to
attorn, from time to time, to any such owner, Lessor, Holder or Mortgagee or any
party acquiring the interest of Landlord as a result of any such termination, or
as a result of a foreclosure of the Mortgage or the granting of a deed in lieu
of foreclosure, then upon the executory terms and conditions of this Lease,
subject to the provisions of Section 20.01 hereof, for the remainder of the
Term, provided that such owner, Lessor, Holder, or Mortgagee, as the case may
be, shall then be entitled to possession of the Premises, and such owner,
Lessor, Holder, or Mortgagee, as the case may be, agrees to likewise recognize
this Lease and attorn to Tenant hereunder pursuant to an SNDA as required
herein. The provisions of this Section 20.02 shall inure to the benefit of any
such owner, Lessor, Holder, or Mortgagee and shall apply notwithstanding that,
as a matter of law, this Lease may terminate upon the termination of any
Superior Lease (it being agreed that there shall be no resulting merger or
extinguishment of this Lease), and shall be self-operative upon any such demand,
and no further instrument shall be required to give effect to said
provisions.  Tenant, however, upon demand of any such owner, Lessor, Holder, or
Mortgagee, shall execute, at Tenant's expense, from time to time, commercially
reasonable instruments, in recordable form, in confirmation of the foregoing
provisions of this Section 20.02, reasonably satisfactory to any such owner,
Lessor, Holder or Mortgagee in each instance, acknowledging such attornment and
setting forth the terms and conditions of its tenancy. Nothing contained in this
Section 20.02 shall be construed to impair any right otherwise exercisable by
any such owner, Lessor, Holder or Mortgagee.

Section 20.03    Intentionally Omitted.

Section 20.04    Mortgagee SNDA.  Notwithstanding anything to the contrary
contained in this Article 20, Tenant's subordination hereunder shall be subject
to and conditioned upon, and Landlord shall obtain from any future Holder and
deliver to Tenant, a subordination, non-disturbance and attornment agreement in
such Holder's standard form and in commercially reasonable form reasonably
acceptable to Tenant (an "SNDA") recognizing Tenant's tenancy and its rights
hereunder as long as no Event of Default by Tenant exists, which SNDA shall be
subject to commercially reasonable comment by Landlord and Tenant and shall
provide that the



66

--------------------------------------------------------------------------------

 

 



Holder shall not be responsible for liability arising from previously-accrued
defaults of the prior landlord, however, the Holder shall be responsible for all
ongoing maintenance and repair obligations of the Landlord under this Lease
regardless of when such obligation arose or was not satisfied by a prior
landlord, and Tenant shall be entitled to all previously accrued offset rights
expressly provided in this Lease.  Landlord's failure to obtain such an SNDA
from a Holder shall not be deemed a default by Landlord or give rise to any
right or remedy of Tenant, create any liability of Landlord to Tenant, or affect
this Lease in any manner (other than that this Lease shall not be subordinate to
the applicable Superior Lease or Superior Mortgage).

Section 20.05    Condominium Conversion.  Tenant acknowledges that all or
portion(s) of the Land, the Building and/or Complex may be subjected by Landlord
to a revised or restructured condominium, PUD and/or common interest ownership
structure prior to the end of the Term.  Subject to Tenant's receipt of a
commercially reasonable subordination, non-disturbance and attornment agreement
from the applicable declarant or board of managers of such a future condominium
or common interest ownership community recognizing Tenant's tenancy and its
rights hereunder, Tenant agrees that if, at any time during the Term, all or
portion(s) of the Land, the Building and/or the Complex shall be subjected to
such condominium or common interest ownership community structure, then this
Lease and all rights of Tenant hereunder are and shall be subordinate in all
respects to any condominium or common interest ownership declaration and any
other related documents (collectively, the "Condominium Documents") which shall
be recorded in order to convert to a condominium or common interest ownership
structure in accordance with applicable Requirements.  If any such declaration
is to be recorded, Tenant, upon request of Landlord, shall enter into an
amendment of this Lease in such respects as may be reasonably necessary to
conform to such condominiumization or common interest ownership structure,
including, without limitation, any appropriate adjustments to the Base Taxes,
the Base Expenses, Tenant's Proportionate Share and the Building's Share;
provided,  however, that no such adjustments shall increase Tenant's payments
with respect to Additional Rent payable under Article 6 above such payments that
Tenant would have incurred had such conversion not occurred, and
provided further, that Tenant's rights and obligations with respect to the
Premises shall not be affected (except to a de minimis extent) and the services
to be provided by Landlord shall not be diminished.    Nothing in the conversion
process shall reduce the obligations of Landlord to provide services to the
Premises that Landlord is obligated to provide under this Lease. 

ARTICLE 21
Access; Change in Facilities

Section 21.01    Changes in Facilities.  Subject to Tenant's rights under this
Lease including, without limitation, Section 2.01(f),  Landlord reserves the
right, at any time, without incurring any liability to Tenant therefor, to make
such changes in or to the Building or Complex and their fixtures and equipment,
as well as in the entrances (but not preventing access to the Premises located
on the ground floor), passageways, halls, doors, doorways, corridors, elevators,
escalators, stairs, toilets and other public parts of the Building or Complex,
as it may deem reasonably necessary or desirable, provided any such change does
not deprive Tenant of access to, the Building or the Premises substantially
equivalent to its access as of the date hereof and does not render the Premises
untenantable for Tenant's use, and Landlord shall make commercially reasonable
efforts to minimize interference with Tenant's access to and use of the



67

--------------------------------------------------------------------------------

 

 



Premises, including Landlord's endeavoring, in good faith, to give Tenant not
less than two (2) Business Days' advance notice of any pre-planned material
projects (excluding emergencies) that would materially affect Tenant's use and
occupancy of the Premises.

Section 21.02    Installation.  Tenant shall permit Landlord to install, use and
maintain concealed pipes, ducts and conduits within or through the demising
walls of the Premises, or through the walls, columns and ceilings therein,
provided that the installation work shall be performed at such times and by such
methods as will not reduce the usable office space in the Premises or
unreasonably interfere with Tenant's use and occupancy of the Premises and
provided further that the same shall not reduce the size of the Premises nor
materially and adversely affect any Tenant installations in the Premises.

Section 21.03    Access.  Landlord or Landlord's agents shall have the right to
enter the Premises during normal business hours, upon reasonable prior notice to
Tenant (at least 24 hours' notice, except in the event of an emergency, in which
case no notice shall be required), for any of the purposes specified in this
Article, including, without limitation: (a) to examine the Premises or for the
purpose of performing any obligation of Landlord or exercising any right or
remedy reserved to Landlord in this Lease; (b) to exhibit the Premises to a
prospective purchaser, mortgagee, ground Landlord of the Building at any time,
or to a prospective tenant during the last twelve (12) months of the Term; (c)
to make such repairs, alterations, improvements or additions or to perform such
maintenance, including the maintenance of all air conditioning, elevator,
plumbing, electrical, sanitary, mechanical and other service or utility systems
as Landlord is required to perform and/or is necessary for Landlord to maintain
the Complex consistent with the Complex Standard; and (d) to temporarily take
all materials into and upon the Premises that may be required in connection with
any such repairs, alterations, improvements, additions or maintenance, provided
Landlord removes or reasonably stores any such materials by the end of each day
in a commercially reasonable manner under the circumstances. Except in the case
of an emergency, such access shall be during business hours, in the company of a
designated Tenant representative (provided Tenant makes same available), and
conducted in such a way as to reasonably minimize disruption to Tenant's
business and be subject to Tenant's commercially reasonable security
requirements.

Section 21.04    Constructive Eviction.  The exercise of any right reserved to
Landlord in this Article shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease or
impose any liability upon Landlord or Landlord's agents, or upon the holder of a
Superior Mortgage.

ARTICLE 22
Inability to Perform

Section 22.01    Inability to Perform.  This Lease and the obligations of Tenant
to pay Fixed Rent and Additional Rent and to perform all of the terms, covenants
and conditions on the part of Tenant to be performed shall in no way be
affected, impaired or excused because Landlord, due to Unavoidable Delay, is (a)
unable to fulfill any of its obligations under this Lease, or (b) unable to
supply or delayed in supplying any service expressly or impliedly to be
supplied, or (c) unable to make or delayed in making any repairs, replacements,
additions,



68

--------------------------------------------------------------------------------

 

 



alterations or decorations, or (d) unable to supply or delayed in supplying any
equipment or fixtures.  Landlord shall in each instance exercise reasonable
diligence to effect performance when and as soon as is commercially reasonable
under the circumstances.

ARTICLE 23
Waiver

Section 23.01    Trial by Jury.  To the extent permitted by applicable law,
Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant,
or Tenant's use or occupancy of the Premises, any claim of injury or damage, or
any emergency or other statutory remedy with respect thereto.

Section 23.02    Survival.  The provisions of this Article shall survive the
expiration or any sooner termination of this Lease.

ARTICLE 24
No Other Waiver

Section 24.01    No Waiver.  The failure of either party to insist in any one or
more instances upon the strict performance of any one or more of the agreements,
terms, covenants, conditions or obligations of this Lease, or to exercise any
right, remedy or election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission whether of a similar nature or otherwise.

Section 24.02    Specific Examples.  The following specific provisions of this
Section shall not be deemed to limit the generality of the foregoing provisions
of this Article:

(a)    No agreement to accept a surrender of all or any part of the Premises
shall be valid unless in writing and signed by Landlord and Tenant. No delivery
of keys shall operate as a termination of this Lease or a surrender of the
Premises.

(b)    The receipt or acceptance by Landlord of rents with knowledge of breach
by Tenant of any term, covenant or condition of this Lease shall not be deemed a
waiver of such breach.

(c)    No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Fixed Rent or Additional Rent shall be deemed to be other than a payment
on account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance or pursue any other remedy in this Lease
or at law provided.





69

--------------------------------------------------------------------------------

 

 



ARTICLE 25
Arbitration

Section 25.01    Procedures.  The parties hereto shall not be deemed to have
agreed to determination of any dispute arising out of this Lease by arbitration
unless determination in such manner shall have been specifically and
unequivocally provided for in this Lease. Any arbitration applicable under this
Lease shall be final and binding on the parties (and judgment may be had on the
decision and award of the Arbitrator so rendered in any court of competent
jurisdiction, each party hereby consenting to the entry of such judgment in any
such court) and shall be conducted in the City and in accordance with the rules
of the AAA under the Expedited Procedures of its Commercial Arbitration Rules in
effect at that time (or if the AAA is no longer in existence, by the expedited
arbitration procedures of any succeeding or substantially similar dispute
resolution organization); provided, however, that it shall be conducted by a
sole arbitrator (the "Arbitrator") who shall determine the allocation of costs
of such arbitration proceeding. The prevailing party shall also be entitled to
interest on the amount of the award, if any, at the Default Rate. Landlord and
Tenant shall, during the pendency of any such arbitration proceeding, continue
to perform their obligations hereunder (without prejudice to their respective
positions), including without limitation, with respect to Tenant, the timely
payment of all items of Fixed Rent and Additional Rent.  Any Arbitrator acting
under this Section 25.01 in connection with any matter shall (a) be experienced
in the field to which the dispute relates, (b) have been actively engaged in
such field for a period of at least ten (10) years before the date of his or her
appointment as arbitrator hereunder, (c) be sworn fairly and impartially to
perform his or her respective duties as an arbitrator, (d) not be an employee or
past employee of Landlord or Tenant or of any affiliate of Tenant or of Landlord
and (e) never have represented or been retained for any reason whatsoever by
Landlord or Tenant or any affiliate of Tenant or of Landlord (unless both
Landlord and Tenant waive the requirement set forth in this clause (e) in
writing).  The obligations of Landlord and Tenant under the provisions of this
Article 25 shall survive the expiration or earlier termination of the Term.

ARTICLE 26
Quiet Enjoyment

Section 26.01    Covenant.  Landlord covenants and agrees that so long as Tenant
is not in default beyond any applicable notice or cure period in paying all
Fixed Rent and Additional Rent and all other charges herein provided for and
upon observing and keeping all the material covenants, agreements and provisions
of this Lease on its part to be observed and kept, Tenant shall quietly hold and
enjoy the Premises during the Term of this Lease without hindrance or
molestation by or from any party claiming by, through or under Landlord.

ARTICLE 27
Rules and Regulations

Section 27.01    Compliance.  Tenant shall, and Tenant shall use commercially
reasonable effort to cause, its servants, employees, agents, visitors, invitees,
and licensees to, observe and comply in all material respects with the Rules and
Regulations annexed hereto as Exhibit C, and such reasonable changes therein
applicable uniformly to all similarly situated tenants in the Complex and their
invitees, licensees, agents and employees (whether by



70

--------------------------------------------------------------------------------

 

 



modification, elimination or addition) as Landlord hereafter may make and
communicate in writing to Tenant ("Rules and Regulations").

Section 27.02    Enforcement.  Landlord shall use commercially reasonable
efforts to enforce the Rules and Regulations consistently among all tenants in
the Complex.  The manner of enforcement or the failure of Landlord to enforce
any of the Rules and Regulations against Tenant and/or any other tenant in the
Complex shall not be deemed a waiver of any such Rules and
Regulations.  Landlord shall not enforce any Rule or Regulation against Tenant
which shall not be generally applicable to all other similarly situated office
tenants in the Complex (other than Landlord or its affiliates). Landlord shall
not enforce the Rules and Regulations in a bad faith, discriminatory manner.

ARTICLE 28
Shoring

Section 28.01    Access to the Premises.  If an excavation or other substructure
shall be undertaken or authorized upon land adjacent to the Building or in
subsurface space, Tenant, without liability on the part of Landlord therefor,
shall afford to the person causing or authorized to cause such excavation or
other substructure work license to enter upon the Premises for the purpose of
doing such work as such person shall deem necessary to protect or preserve any
of the walls or structures of the Building or surrounding land from injury or
damage and to support the same by proper foundations, pinning and/or
underpinning, and, except in case of emergency, Landlord shall use reasonable
efforts to have such entry accomplished during reasonable hours and within a
reasonable time in the presence of a representative of Tenant, who shall be
designated by Tenant promptly upon Landlord's request. The said license to enter
shall not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of rent, or relieve Tenant from
any of its obligations under this Lease, except as provided in Article 22 or
impose any liability upon Landlord or Landlord's agents.  Landlord shall
exercise its rights under this Article in a manner that will not unreasonably
interfere with Tenant's use of the Premises or Tenant's operation in the
Premises.

ARTICLE 29
Notice of Accidents

Section 29.01    Notice.  Tenant shall give prompt notice to Landlord of: (a)
any accident in or about the Premises; (b) any fire or casualty in the Premises;
(c) any and all damages to or defects in the Premises including the fixtures,
equipment and appurtenances thereof, for the repair of which Landlord might be
responsible or which constitutes Landlord's Property; and (d) all damage to or
defects in any parts or appurtenances of the Building's air conditioning,
elevator, plumbing, electrical, sanitary, mechanical or other service or utility
systems located in or passing through the Premises, provided same are known to
or manifestly apparent to Tenant.

ARTICLE 30
Brokerage

Section 30.01    Representation; Payment.  Landlord and Tenant each represent to
the other that in the negotiation of this Lease it has not dealt with any real
estate broker, other



71

--------------------------------------------------------------------------------

 

 



than Jones Lang LaSalle, and George Comfort & Sons, Inc. (collectively,
"Broker").  Each party hereby agrees to indemnify, defend and hold the other
harmless from any and all liabilities, losses, damages, claims and expenses
arising out of any inaccuracy or alleged inaccuracy of the above representation,
including court costs and reasonable attorneys' fees. Landlord shall pay Broker
pursuant to a separate commission agreement(s). Landlord shall have no liability
for brokerage commissions arising out of a sublease or assignment by Tenant and
Tenant shall and does hereby indemnify, defend and hold Landlord harmless from
any and all liabilities, losses, damages, claims and expenses for any actual or
claimed brokerage commissions arising out of any such sublease or assignment.
 The indemnities in this Section shall survive the expiration or earlier
termination of this Lease.

ARTICLE 31
Window Cleaning

Section 31.01    Consent; Indemnity.  Tenant will not require, permit, suffer or
allow the cleaning of any window in the Premises from the outside without
Landlord's prior written consent and unless the equipment and safety devices
required by law, ordinance, rules and regulations are provided and used, and
Tenant hereby agrees to indemnify, defend and hold harmless Landlord and
Landlord's agents for all liabilities, losses, damages, claims, expenses or
fines suffered by them as a result of Tenant's requiring, permitting, suffering
or allowing any window in the Premises to be cleaned from the outside by
Tenant's contractor or in violation of the requirements of the aforesaid laws,
ordinances, regulations and rules.  Landlord shall cause window cleaning to be
performed in accordance with the specifications set forth in Exhibit D, subject
to commercially reasonable changes.

ARTICLE 32
Notices

Section 32.01    Method; Address.  All notices, demands or communications given
under this Lease shall be in writing and shall be sent to the addresses first
set forth in the introductory paragraph above or at such other addresses as the
parties may respectively designate from time to time by written notice, and
shall be by prepaid registered or certified U.S. mail, return receipt requested,
or by a recognized commercial overnight courier, postage prepaid, return receipt
requested, and shall be deemed given on the date received. Copies of each notice
to Landlord shall (until further notice) also be sent to Landlord's address set
forth in the preamble to this Lease to the attention of Peter S. Duncan. Copies
of each notice to Tenant shall (until further notice) be sent to the address set
forth in the preamble to this Lease to the attention of Tenant's Chief Financial
Officer with copies to Tenant's General Counsel at the same address and to Day
Pitney LLP, One Stamford Plaza, Stamford, Connecticut 06901, Attn:  Michael P.
Byrne, Esq.; or at any place where Tenant or any agent or employee of Tenant may
be found if mailed subsequent to Tenant's vacating, deserting, abandoning or
surrendering the Premises.  Either party may, by notice as aforesaid, designate
from time to time a different address or addresses for its intended notices
hereunder.  Notices sent by the parties' respective counsel in accordance with
this Section shall be deemed valid notices.



72

--------------------------------------------------------------------------------

 

 



ARTICLE 33
Estoppel Certificate; Memorandum

Section 33.01    Estoppel.  At any time and from time to time within fifteen
(15) Business Days after written notice by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing in a form provided by
such requesting party certifying that: (a) this Lease is unmodified and in full
force and effect (or if there have been modifications, that same is in full
force and effect as modified and stating the modifications), (b) the dates to
which the Fixed Rent and Additional Rent have been paid, (c) whether there are
any offsets then known to Tenant's obligation to pay rent thereunder and
describing them, if any, and (d) stating whether or not to the knowledge of
Tenant, Landlord is in default in performance of any term, covenant or condition
contained in this Lease and, if so, specifying each such default of which Tenant
may have knowledge, and any other commercially reasonable information concerning
this Lease that may be reasonably requested; it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Land and/or the Complex and/or the Building or any part thereof
or of the interest of Landlord in any part thereof, by any mortgagee or
prospective mortgagee thereof, or by any Landlord or prospective Landlord
thereof. At any time and from time to time within fifteen (15) Business Days
after written notice by Tenant, Landlord shall execute, acknowledge and deliver
to Tenant a statement in writing in a form provided by such requesting party
certifying that: (a) this Lease is unmodified and in full force and effect (or
if there have been modifications, that same is in full force and effect as
modified and stating the modifications), and (b) stating whether or not to the
knowledge of Landlord, Tenant is in default in performance of any term, covenant
or condition contained in this Lease and, if so, specifying each such default of
which Landlord may have knowledge, and any other commercially reasonable
information concerning this Lease that may be reasonably requested; it being
intended that any such statement delivered pursuant hereto may be relied upon by
Tenant and any prospective subtenant or assignee of Tenant.

Section 33.02    Notice of Lease.  Simultaneously with the execution of this
Lease, Landlord shall execute and deliver to Tenant and Tenant may record a
Connecticut-form, statutory Notice of Lease substantially in the form attached
hereto as Exhibit T provided that Tenant concurrently therewith executes and
delivers to Landlord a Release of Notice of Lease substantially in the form
attached hereto as Exhibit T for recording following the expiration or sooner
termination of the Term.  Tenant shall not otherwise record (or cause to be
recorded) this Lease or any terms, portions of or references to this
Lease.  Landlord shall have no right to record the Release of Notice of Lease
prior to the actual expiration or earlier termination of this Lease, said duty
to be specified in the Release of Notice of Lease. 

ARTICLE 34
Intentionally Omitted

ARTICLE 35
Parties Bound

Section 35.01    Successors and Assigns.  The terms, covenants and conditions
contained in this Lease shall bind and benefit the parties hereto and their
respective successors and assigns with the same effect as if mentioned in each
instance where a party is named or referred to, except that no violation of the
provisions of Article 19 shall operate to vest any rights



73

--------------------------------------------------------------------------------

 

 



in any successor or assignee or occupant of Tenant and that the provisions of
this Article shall not be construed as modifying the conditions of limitation
contained in Article 14.

Section 35.02    Transfer By Landlord.  The obligations of Landlord thereafter
accruing under this Lease shall not be binding upon Landlord named herein after
the sale, assignment or transfer (including, without limitation, pursuant to a
foreclosure of a Superior Mortgage or a deed-in-lieu of foreclosure) by Landlord
named herein (or upon any subsequent Landlord after the sale, assignment or
transfer by such subsequent Landlord) of its interest in the Building as owner
or Tenant, and in the event of such sale, assignment or transfer, such
obligations shall thereafter be binding upon the grantee, assignee or other
transferee of such interest that executes an agreement assuming Landlord's
obligations under this Lease arising following the Transfer. The foregoing
notwithstanding, the provisions of Article 20 shall apply in the event of a
transfer pursuant to a foreclosure of a Superior Mortgage. A lease of Landlord's
entire interest in the Building shall be deemed a transfer for the purpose of
this Section.

Section 35.03    Nonrecourse Obligation.  Tenant shall look solely to the estate
and property of Landlord and its interests in the Land, Building and Complex and
all proceeds derived from such interests for the satisfaction of Tenant's
remedies, for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default or breach by
Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no property or assets of
any general or limited partner, member, partner, manager, shareholder or officer
of such Landlord shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant's remedies.    

ARTICLE 36
Right of First Offer

Section 36.01    Unless this Lease is sooner terminated, Tenant shall have a
continuous and ongoing right of first offer (the "Right of First Offer") to
lease any portions of office space comprising up to (but not exceeding) one (1)
full floor of the Tower Building and not originally leased to Tenant under this
Lease (which spaces are hereafter referred to as the "ROFO Space") as the same
shall become "available for leasing" to a third party, subject to the following
terms and conditions set forth in this Section 36.01.  The Right of First Offer
shall apply to all rentable office space in the Tower Building that is leased to
third parties at any time during the Term that subsequently terminates, expires
and is vacated by said third-party tenant and is available to be leased to
another third party. The Right of First Offer shall also apply to all rentable
office space in the Tower Building that is vacant as of the date of this Lease
on the terms set forth in this Section 36.01.  

(a)    If, following the initial leasing of such space after the date hereof,
any portion of such ROFO Space becomes, or Landlord reasonably anticipates will
become, "available for leasing", and Landlord desires to lease same, before
leasing such ROFO Space to any third party, Landlord shall deliver a written
notice to Tenant (the "Offer Notice") specifying (A) the location and rentable
square footage of such ROFO Space, (B) Landlord's determination of the Fair
Offer Rental (as such term is hereinafter defined), and (C) the date or
estimated date that such ROFO Space has or shall become available (the
"Anticipated Inclusion Date").  An



74

--------------------------------------------------------------------------------

 

 



Offer Notice shall be given not more than sixteen (16) months nor less than
three (3) months prior to the date set forth therein as the Anticipated
Inclusion Date with respect to the applicable ROFO Space.  For purposes of this
Article 36, no ROFO Space shall be deemed to become "available for leasing" if
the then tenant of such ROFO Space or any assignee, successor, subtenant or
other occupant holding by, through or under such tenant, shall (i) exercise an
option or other right to, or enter into any agreement with Landlord to, extend
the letting agreement affecting the ROFO Space or (ii) enter into any new lease
with Landlord affecting the ROFO Space.    

(b)    Tenant shall thereafter have the option, exercisable by notice (an
"Acceptance Notice") given to Landlord within ten (10) days after the giving of
the Offer Notice (time being of the essence with respect to the giving of such
Acceptance Notice by such date) to include the ROFO Space in the Premises.

(c)    The Fixed Rent with respect to such ROFO Space shall be the Fair Offer
Rental for such ROFO Space, which Fixed Rent shall be determined as of the
Anticipated Inclusion Date and shall be set forth in the Offer
Notice.  Landlord's determination of the Fair Offer Rental as set forth in the
Offer Notice is hereinafter referred to as "Landlord's Offer
Determination".  "Fair Offer Rental" means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the applicable ROFO
Space, taking into account all relevant factors, whether favorable to Landlord
or Tenant.  Tenant's Acceptance Notice shall indicate whether Tenant accepts or
disputes Landlord's Offer Determination, and if Tenant disputes Landlord's Offer
Determination, the Acceptance Notice shall set forth Tenant's good faith
determination of the Fair Offer Rental for such ROFO Space ("Tenant's Offer
Determination").  If Tenant fails to object to Landlord's Offer Determination in
Tenant's Acceptance Notice and to set forth therein Tenant's Offer
Determination, then Tenant shall be deemed to have accepted Landlord's Offer
Determination as the Fair Offer Rental for such ROFO Space.    

(d)    If Tenant timely delivers the Acceptance Notice, then, on the date on
which Landlord delivers vacant, broom clean possession of the ROFO Space to
Tenant (the "ROFO Space Inclusion Date"), the ROFO Space shall become part of
the Premises, upon all of the terms and conditions set forth in this Lease,
except (i) Fixed Rent shall be equal to the Fair Offer Rental, (ii) Tenant's
Proportionate Share with respect to such ROFO Space shall be a fraction,
expressed as a percentage, the numerator of which is the number of rentable
square feet in the ROFO Space and the denominator of which is the number of
rentable square feet in the applicable Building, measured according to the same
methodology Landlord used to measure the size of the Premises, (iii) the Base
Taxes with respect to such ROFO Space shall be the Taxes for the Tax Year in
which the Anticipated Inclusion Date occurs, (iv) the Base Expenses with respect
to such ROFO Space shall be the Cost of Operation and Maintenance for the
calendar year in which the Anticipated Inclusion Date occurs, (v) the term of
the lease of the ROFO Space shall be coterminous with the term of this Lease,
(vi) Tenant shall be entitled to an abatement of the Fixed Rent payable with
respect to the ROFO Space in an amount equal to the product of (a) Fair Offer
Rental (determined as provided herein) per rentable square foot of the ROFO
Space for the first year of the term with respect to the ROFO Space multiplied
by (b) the rentable area of the ROFO Space multiplied by (c) a fraction, the
numerator of which is the number of full calendar months in the period
commencing on the ROFO Space Inclusion Date and ending on



75

--------------------------------------------------------------------------------

 

 



the Expiration Date, and the denominator of which is 180; (vii) Tenant shall be
entitled to a Tenant Improvement Allowance with respect to the ROFO Space in an
amount equal to the product of (a) $90.00 multiplied by (b) the rentable area of
the ROFO Space multiplied by (c) a fraction, the numerator of which is the
number of full calendar months in the period commencing on the ROFO Space
Inclusion Date and ending on the Expiration Date, and the denominator of which
is 180; and (viii) except as expressly provided above, Landlord shall not be
required to perform any Landlord's Work or any other work, pay a Landlord's
contribution or a work allowance or any other amount, or render any services to
make the Building or the ROFO Space ready for Tenant's use or occupancy, and
Tenant shall accept the ROFO Space in its "as is" condition on the ROFO Space
Inclusion Date.

(e)    If in Tenant's Acceptance Notice, Tenant disputes Landlord's
determination of Fair Offer Rental, and Landlord and Tenant fail to agree as to
the amount thereof within thirty (30) days after the giving of Tenant's
Acceptance Notice, then the dispute shall be resolved by arbitration in the same
manner as a dispute involving annual fair market rental rate pursuant to Section
2.05(h) herein mutatis mutandis.  If the dispute shall not have been resolved on
or before the ROFO Space Inclusion Date, then pending such resolution, Tenant
shall pay, as Fixed Rent for the applicable ROFO Space, an amount equal to the
average of Landlord's Offer Determination and Tenant's Offer Determination.  If,
based upon the final determination of the Fair Offer Rental, such Fixed Rent
payments made by Tenant were (i) underpaid, then Tenant shall pay to Landlord
the amount of such deficiency within thirty (30) days after such final
determination, or (ii) overpaid, then Landlord shall refund to Tenant any
overpayment or credit Tenant against Fixed Rent and/or Additional Rent next
coming due at Landlord's option.

(f)    Landlord shall use commercially reasonable efforts to deliver the ROFO
Space to Tenant promptly following the Anticipated Inclusion Date.  If Landlord
is unable to deliver possession of the ROFO Space to Tenant on or before the
Anticipated Inclusion Date for any reason, the ROFO Space Inclusion Date shall
be the date on which Landlord is able to so deliver possession and Landlord
shall have no liability to Tenant therefor and this Lease shall not in any way
be impaired.

(g)     If Tenant fails timely to give an Acceptance Notice, then (i) Landlord
may enter into one or more leases of the particular ROFO Space with respect to
which Tenant did not give an Acceptance Notice with third parties on such terms
and conditions as Landlord shall determine (collectively, "Future ROFO Space
Leases"), and (ii) Landlord shall have no further obligation to offer such ROFO
Space to Tenant; provided, however, that (I) if Landlord has not leased such
ROFO Space within nine (9) months thereafter, and all of the conditions to
Tenant's exercise of the Right of First Offer are then satisfied, then Landlord
shall re-offer such ROFO Space to Tenant, and Tenant shall have the right to
exercise such Right of First Offer, pursuant to and in accordance with the terms
of this Article, (II) if all or any portion of such ROFO Space becomes Available
(or Landlord reasonably anticipates it will become Available) after the
expiration or termination of any applicable Future ROFO Space Lease and all of
the conditions to Tenant's exercise of the Right of First Offer are then
satisfied, then Landlord shall re-offer such ROFO Space to Tenant, and Tenant
shall have the right to exercise such Right of First Offer, pursuant to and in
accordance with the terms of this Article, and (III) if the net effective rent
which Landlord is to lease the ROFO Space to such thirty party is less than
ninety



76

--------------------------------------------------------------------------------

 

 



percent (90%) of that offered to Tenant, Landlord will resubmit to Tenant an
offer for the ROFO Space on such more favorable third party net effective rental
terms and Tenant shall thereafter have ten (10) days in which to accept (on the
same terms and conditions as Landlord's revised offer) or reject such offer, any
acceptance to be pursuant to a written acceptance notice delivered to Landlord,
within such ten (10) day period, time being of the essence, with Tenant's
rejection or failure to so accept such offer within such ten (10) day period
being deemed a waiver of its Right of First Offer, notwithstanding any
principles of law or equity to the contrary.

(h)    Promptly after the occurrence of the ROFO Space Inclusion Date, Landlord
and Tenant shall confirm the occurrence thereof, the inclusion of the ROFO Space
in the Premises, by executing an instrument reasonably satisfactory to Landlord
and Tenant; provided, that failure by Landlord or Tenant to execute such
instrument shall not affect the inclusion of the ROFO Space in the Premises in
accordance with this Article 36.

(i)    Notwithstanding anything to the contrary contained in this Lease,
Tenant's Right of First Offer is subject to all of the following
conditions:  (i) as of the date of Landlord's offer (and as of the date of
Tenant's acceptance of Landlord's offer), this Lease must be in full force and
effect and no Event of Default by Tenant shall exist; (ii) as of the date of the
Offer Notice, Tenant is occupying seventy-five percent (75%) of the Premises
demised hereunder; (iii) such Right of First Offer shall apply only during the
period(s) set forth herein, and then only with respect to the entire ROFO Space
as offered by Landlord, and may not be exercised with respect to only a portion
of such offered space; (iv) such Right of First Offer is personal to the named
Tenant herein and any party to which this Lease may be assigned without
Landlord's consent; and (v) such Right of First Offer shall not apply to nor
have any force or effect during the last three (3) Lease Years of the Term,
unless Tenant shall have theretofore exercised its then applicable option to
renew and extend the Term pursuant to Section 2.05 hereof (or exercises such
option concurrently with the exercise of its Right of First Offer and,
accordingly, Landlord shall continue to give Tenant an Offer Notice unless and
until such options shall have lapsed). 

ARTICLE 37 
No Relocation

Section 37.01    No Relocation. Landlord shall have no unilateral right to
relocate Tenant's Premises during the Term.

ARTICLE 38
Tenant Expansion Options

Section 38.01    First Expansion Option.

(a)    First Option to Expand.  During the time period beginning on the
Commencement Date and ending on the date that is one hundred eighty (180) days
prior to the fifth (5th) anniversary of the Rent Commencement Date (the "First
Expansion Period"), provided no Event of Default has occurred and is continuing
under this Lease at the time same is exercised, Tenant shall have the option to
expand the Premises (the "First Option to Expand") by no less than 10,000
contiguous rentable square feet on, and no more than the entire remainder of,
the fifth (5th) floor of the Tower Building (i.e., 26,772 rentable square feet)
(such fifth (5th) floor 



77

--------------------------------------------------------------------------------

 

 



space being hereinafter referred to as the "First Expansion Space"), subject to
and in accordance with all of the terms hereof.  The exercise of the First
Option to Expand shall be accomplished as follows: prior to expiration of the
First Expansion Period, Tenant, if it wishes to exercise such option, shall
notify Landlord in writing that Tenant elects to expand the Premises to include
the First Expansion Space.  Tenant's expansion election notice shall include the
approximate size of the First Expansion Space (which shall be a minimum of
10,000 contiguous rentable square feet of fifth (5th) floor space in the Tower
Building, but not exceeding the entire remainder of such fifth (5th) floor
space).  Following receipt of Tenant's expansion election notice, Landlord and
Tenant shall mutually and reasonably agree on the final size and location of
the demised area for the First Expansion Space provided that Landlord and Tenant
acknowledge and agree that the final size shall be substantially the same size
specified in Tenant's expansion notice.  Landlord shall deliver to Tenant
exclusive possession of the Expansion Space in the condition required hereunder
no later than the fifth (5th) anniversary of the Rent Commencement Date, subject
to per diem adjustment due to Unavoidable Delays (the "First Expansion Date").

(b)    Documentation.  If Tenant validly exercises the First Option to Expand as
provided herein, the parties shall, at Landlord's request, execute and deliver
such commercially reasonable documentation as Landlord reasonably requires in
order to confirm the expansion of the Premises, but an otherwise valid exercise
of the First Option to Expand herein shall be fully effective, whether or not
such confirmatory documentation is executed and delivered. 

(c)    Terms of Leasing First Expansion Space.  If Tenant properly exercises the
First Option to Expand in accordance with the terms of this Section 38, (i)
Landlord shall deliver possession of the First Expansion Space to Tenant in
vacant, broom-clean condition but otherwise in its existing condition and state
of repair, "AS IS" on the Expansion Date, subject only to Landlord's obligation
to perform all items of Landlord's Delivery Work applicable to the First
Expansion Space; (ii) the term of the First Expansion Space shall be co-terminus
with the then remaining Term for the Premises as set forth in this Lease
(subject to all extension rights under Section 2.05); (iii) from and after the
First Expansion Date: (1) the Expansion Space shall be and be deemed to be a
part of the Premises; (2) Tenant shall receive an initial abatement of Fixed
Rent for the First Expansion Space equal to that granted for the originally
demised Premises, but prorated for the then remaining Term relating to the First
Expansion Space; (3) the annual Fixed Rent rate applicable to the Expansion
Space shall be payable as follows: (I) if the First Expansion Space is located
on floors four (4), five (5) or eight (8) of the Tower Building, then Fixed Rent
(on a per rentable square foot basis) therefor shall be the same as Fixed Rent
payable hereunder for floors six (6) and seven (7) of the Tower Building; and
(II) if the First Expansion Space is located on floors nine (9) through eleven
(11) of the Tower Building, then Fixed Rent (on a per rentable square foot
basis) therefor shall be the same as Fixed Rent payable hereunder for floors
twelve (12) and thirteen (13) of the Tower Building; (4) the Tax Base Year and
the Operational Base Year for the First Expansion Space shall be the same as the
Tax Base Year and the Operational Base Year as the Premises initially demised
hereunder; (5) to the extent separate proportionate shares are not separately
calculated and applied for the First Expansion Space, Tenant's Proportionate
Share and Tenant's Proportionate Tower Share shall be proportionately increased
by the incremental rentable square footage applicable to the First Expansion
Space; (6) Tenant shall receive a fit-up allowance for the First Expansion Space
equal to $90.00 per rentable square foot of the Expansion Space, but prorated to
reflect the ratio of the then remaining Term with respect to the Expansion
Space, which allowance shall be funded



78

--------------------------------------------------------------------------------

 

 



pursuant to the same requirements as for the Tenant Improvement Allowance set
forth in Article 3 of this Lease; (7) Tenant's parking allocation shall be
increased on a pro-rata basis based on the applicable parking space ratio used
for the originally-demised Premises; and (8) all of the other terms and
conditions set forth in this Lease shall apply to the First Expansion Space.

(d)    Limited Parties.  The First Option to Expand shall be available
exclusively to the named Tenant herein (i.e., World Wrestling Entertainment,
Inc.) and may not be assigned, pledged or otherwise transferred to any other
party (except pursuant to a permitted assignment of Tenant's leasehold pursuant
to Article 19 of this Lease).

(e)    Exclusions.  The First Option to Expand shall not apply with respect to
any non-office space portions of the First Expansion Space, and shall exclude
any portions which Landlord, in its sole discretion, may elect to dedicate or
have used as Common Areas or common amenities for the Tower Building and/or the
Complex (such as, without limitation, cafeterias, fitness center facilities,
management offices, etc.).

(f)    Limitations.  Notwithstanding anything to the contrary contained in this
Lease, Tenant's First Option to Expand is subject to all of the following
conditions:  (A) as of the date of Tenant's option notice, this Lease must be in
full force and effect and no Event of Default shall have occurred and be
continuing; (B) as of the date of Tenant's option notice, Tenant must be in
occupancy of seventy-five percent (75%) of the Premises as then demised under
this Lease; and (C) such First Option to Expand shall apply only during the
First Expansion Period set forth herein, and then only with respect to all of
the required portions of the First Expansion Space as provided above.

Section 38.02    Second Expansion Option.

(a)    Second Option to Expand.  During the time period beginning on the fifth
(5th) anniversary of the Rent Commencement Date and ending on the date that is
one hundred eighty (180) days prior to the tenth (10th) anniversary of the Rent
Commencement Date (the "Second Expansion Period"), provided no Event of Default
has occurred and is continuing under this Lease at the time same is exercised,
Tenant shall have the option to expand the Premises (the "Second Option to
Expand") by no less than 10,000 contiguous rentable square feet and no more than
18,000 contiguous rentable square feet of a floor in the Tower Building;
provided, however, Landlord may elect to make available to Tenant more than
18,000 contiguous rentable square feet in the Tower Building (such space being
hereinafter referred to as the "Second Expansion Space"), subject to and in
accordance with all of the terms hereof.  The exercise of the Second Option to
Expand shall be accomplished as follows: prior to expiration of the Second
Expansion Period, Tenant, if it wishes to exercise such option, shall notify
Landlord in writing that Tenant elects to expand the Premises to include the
Second Expansion Space.  Tenant's expansion election notice shall include the
approximate size of the Second Expansion Space (which shall be a minimum of
10,000 contiguous rentable square feet but no more than 18,000 contiguous
rentable square feet of a floor in the Tower Building, unless Landlord elects to
make available to Tenant more than 18,000 contiguous rentable square feet of a
floor in the Tower Building, as aforesaid).  Following receipt of Tenant's
expansion election notice, Landlord and Tenant shall mutually and reasonably
agree on the final size and location of the demised area for the Second
Expansion Space provided that Landlord and Tenant acknowledge and agree that the
final size



79

--------------------------------------------------------------------------------

 

 



shall be substantially the same size specified in Tenant's expansion notice.
 Landlord shall deliver to Tenant exclusive possession of the Second Expansion
Space in the condition required hereunder no later than the tenth (10th)
anniversary of the Rent Commencement Date, subject to per diem adjustment due to
Unavoidable Delays (the "Second Expansion Date").

(b)    Documentation.  If Tenant validly exercises the Second Option to Expand
as provided herein, the parties shall, at Landlord's request, execute and
deliver such commercially reasonable documentation as Landlord reasonably
requires in order to confirm the expansion of the Premises, but an otherwise
valid exercise of the Second Option to Expand herein shall be fully effective,
whether or not such confirmatory documentation is executed and delivered. 

(c)    Terms of Leasing Second Expansion Space.  If Tenant properly exercises
the Second Option to Expand in accordance with the terms of this Section 38, (i)
Landlord shall deliver possession of the Second Expansion Space to Tenant in
vacant, broom-clean condition but otherwise in its existing condition and state
of repair, "AS IS" on the Expansion Date, subject only to Landlord's obligation
to perform all items of Landlord's Delivery Work applicable to the Second
Expansion Space; (ii) the term of the Second Expansion Space shall be
co-terminus with the then remaining Term for the Premises as set forth in this
Lease (subject to all extension rights under Section 2.05); (iii) from and after
the Second Expansion Date: (1) the Expansion Space shall be and be deemed to be
a part of the Premises; (2) the annual Fixed Rent rate applicable to the
Expansion Space shall be the annual fair market rental rate as determined in
accordance with Section 2.05(h) above, which such determination shall also
factor in any amount of initial abated Fixed Rent, any Tenant Improvement
Allowance, and any updated Tax Base Year and Operational Base Year; (3) to the
extent separate proportionate shares are not separately calculated and applied
for the Second Expansion Space, Tenant's Proportionate Share and Tenant's
Proportionate Tower Share shall be proportionately increased by the incremental
rentable square footage applicable to the Second Expansion Space; (4) Tenant's
parking allocation shall be increased on a pro-rata basis based on the
applicable parking space ratio used for the originally-demised Premises; and (5)
all of the other terms and conditions set forth in this Lease shall apply to the
Second Expansion Space.

(d)    Limited Parties.  The Second Option to Expand shall be available
exclusively to the named Tenant herein (i.e., World Wrestling Entertainment,
Inc.) and may not be assigned, pledged or otherwise transferred to any other
party (except pursuant to a permitted assignment of Tenant's leasehold pursuant
to Article 19 of this Lease).

(e)    Exclusions.  The Second Option to Expand shall not apply with respect to
any non-office space portions of the Second Expansion Space, and shall exclude
any portions which Landlord, in its sole discretion, may elect to dedicate or
have used as Common Areas or common amenities for the Tower Building and/or the
Complex (such as, without limitation, cafeterias, fitness center facilities,
management offices, etc.).

(f)    Limitations.  Notwithstanding anything to the contrary contained in this
Lease, Tenant's Second Option to Expand is subject to all of the following
conditions:  (A) as of the date of Tenant's option notice, this Lease must be in
full force and effect and no Event of Default shall have occurred and be
continuing; (B) as of the date of Tenant's option notice, Tenant must be in
occupancy of seventy-five percent (75%) of the Premises as then demised



80

--------------------------------------------------------------------------------

 

 



under this Lease; and (C) such Second Option to Expand shall apply only during
the Second Expansion Period set forth herein, and then only with respect to all
of the required portions of the Second Expansion Space as provided above.

ARTICLE 39
Entire Agreement; No Other Representations; Governing Law; Separability;
Incentives

Section 39.01    Governing Law; Etc.  This Lease shall be governed in all
respects by the laws of the State of Connecticut.  The parties hereto hereby
consent to the non-exclusive jurisdiction of the courts of the State of
Connecticut, as well as the Federal District Courts of Connecticut, in
connection with adjudicating any cases, claims, suits, proceedings or disputes
under this Lease, except for those disputes specifically reserved for
arbitration pursuant to Article 25 hereof.

Section 39.02    No Representations.  Tenant expressly acknowledges that neither
Landlord nor Landlord's agents has made or is making, and Tenant, in executing
and delivering this Lease, is not relying upon any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease, and no rights, easements or licenses are or shall be
acquired by Tenant by implication or otherwise unless expressly set forth in
this Lease.

Section 39.03    Separability.  Each covenant and agreement in this Lease shall
be construed to be a separate and independent covenant and agreement and the
breach of any such covenant or agreement by Landlord shall not discharge or
relieve Tenant from Tenant's obligations to perform every covenant and agreement
of this Lease to be performed by Tenant. If any term or provision of this Lease
or any application thereof shall be invalid or unenforceable, the remainder of
this Lease and any other application of such term shall not be affected thereby.

Section 39.04    Entire Agreement.  This Lease contains the entire agreement
between the parties and all prior negotiations and agreements are merged in this
Lease. This Lease may not be changed, modified or discharged, in whole or in
part, except by a written instrument executed by the parties hereto or their
respective permitted successors in interest.

Section 39.05    Authorization.  Each party represents and warrants to the other
that the execution and delivery of this Lease has been duly authorized and that
the officers executing this Lease on behalf of both parties have been duly
authorized to do so and that no other action or approval is required with
respect to this transaction.

Section 39.06    Survival.  All unsatisfied or unperformed obligations and
liabilities of Landlord or Tenant to the other which accrued before the
expiration or other termination of this Lease, and which by their nature or
under the circumstances can only be, or by the provisions of this Lease are
expressly permitted to be, performed after such expiration or other termination,
shall survive the expiration or other termination of this Lease.

Section 39.07    Counterparts; Etc.  This Lease may be executed and delivered in
individual, duplicate counterparts, which, when executed and delivered by both
parties, shall be deemed one and the same instrument.  This Lease may be
executed and delivered via fax or PDF transmission, and any faxed or PDF'd
signatures shall be deemed original signatures.  This Lease



81

--------------------------------------------------------------------------------

 

 



shall not be binding on either party until duplicate counterparts of this Lease
have been executed and delivered by both parties.  Promptly following any
facsimile transmittal or email transmittal of "PDF" format signatures, upon the
written request of a party, each party shall deliver to the other parties the
original executed Lease by reputable overnight courier to the addresses set
forth on the herein, or such other address(es) as any party may designate by
written notice, provided that a party or parties failure to do so shall not
constitute the default of a party hereunder or affect in any way whatsoever the
validity or enforceability of this Lease.  This Lease is a present lease and not
a contract to enter into a lease.

Section 39.08    Incentives.

 Landlord acknowledges that the realization of governmental economic incentives
is a material consideration in Tenant's decision to enter into this Lease.  To
the extent possible, Landlord shall reasonably assist Tenant, at no cost or
expense to Landlord, in obtaining any local, city or State concessions or
incentives offered by the applicable Governmental Authorities.  Each of Landlord
and Tenant acknowledge and agree that receipt by Tenant of any such incentives
shall not be a condition to the effectiveness of this Lease.

ARTICLE 40
Tenant Roof Rights 

Section 40.01    Tenant's Rooftop Equipment.  Tenant may install and maintain
commercially reasonable and code-compliant antennae, satellite dishes and/or
other commercially reasonable communications equipment, as well as other
commercially reasonable and code-compliant communications devices, all on the
roof of the Pavilion Building and/or Tower Building, and Landlord shall not
charge Tenant any Additional Rent or any other license or other fees or charges
for the use of the roof for such equipment (the deck, antenna, satellite dishes
or other communication equipment, and electrical, fiber and other wiring
apparatus connecting the equipment and the Pavilion Premises are herein
collectively referred to as, the "Rooftop Equipment"), subject to Landlord's
prior written, reasonable approval of the size, location, installation and type
of any and all such Rooftop Equipment.  Subject to the terms and conditions of
this Section 40.01, Landlord hereby approves Tenant's installation of no more
than three (3) commercially reasonable and code-compliant satellite dishes (each
to be installed on a base not exceeding 5' in height, and each dish having a
diameter of no greater than 3 meters) all such installations to be located
within a 645 square foot area that provides unobstructed sightlines to southwest
exposure, which area shall be designated by Landlord on the shared roof of the
Tower Building.  Landlord shall make available to Tenant reasonable access to
the roof for the installation, maintenance, repair, operation and use of the
Rooftop Equipment.  All installation, maintenance, repair, and operation
activities shall be conducted at Tenant's sole cost and expense. All Rooftop
Equipment and any replacements thereof shall be deemed a Specialty Alteration
for purposes of this Lease and must be removed by Tenant at the expiration or
sooner termination of the Term with Tenant being responsible to repair and
restore any areas affected by such installations or removal.  Tenant's removal,
repair and restoration obligations under this Article 39 shall survive the
expiration or sooner termination of this Lease.  Landlord shall reasonably
cooperate with Tenant in connection with connecting the Rooftop Equipment and
the Premises and permitting reasonable, non-exclusive access through the
Pavilion Building's existing risers and conduits, as may be necessary, subject
to Landlord's reasonable approval.  Tenant shall also have the right, at its
sole cost and expense, to reasonably connect its own fiber



82

--------------------------------------------------------------------------------

 

 



optic systems to the systems existing in the Pavilion Building and Tower
Building, subject to Landlord's reasonable approval as to the nature and details
of such connections.

Section 40.02    Interference.  Tenant shall use the Rooftop Equipment so as not
to cause any interference to other tenants or Landlord in the Complex or
interference with or disturbance to the operation of other equipment, or to the
reception or transmission of communication signals by or from any existing
antennae, dishes, or other similar equipment, in either case, installed by
Landlord or any other tenant in the Complex, or damage to or interference with
the operation of the Building or the Building Systems. If the Rooftop Equipment
causes any such interference, damage or disturbance, then Tenant, at its sole
cost and expense, shall relocate said equipment to another area on the roof
designated by Landlord. If such interference or disturbance still occurs despite
such relocation, or if no portion of the roof is available for such relocation,
Tenant, at its sole cost and expense, shall remove the Rooftop Equipment from
the roof of the Pavilion Building. In the event, Tenant fails to relocate or
remove the Rooftop Equipment, Landlord may do so, and Tenant shall promptly
reimburse Landlord for any costs incurred by Landlord in connection therewith,
as Additional Rent.  Landlord shall use commercially reasonable efforts to not
interfere with Tenant's Rooftop Equipment and shall use commercially reasonable
efforts to cause other tenants in the Complex not to interfere with Tenant's
Rooftop Equipment.

Section 40.03    Tenant's Default.  If Tenant is in default after notice and
expiration of the applicable cure period (other than in the event of an
emergency, in which case no notice shall be required) under any provision of
this Article 40 then, without limiting Landlord's rights and remedies Landlord
may otherwise have under this Lease, Tenant, upon written notice from Landlord,
shall, at Tenant's sole cost and expense, immediately discontinue its use of the
Rooftop Equipment and, unless being contested in a formal action or proceeding,
remove the same from the roof of the Building and repair and restore any areas
affected by such removal.

Section 40.04    Tenant's Obligations.

(a)    Landlord shall not have any obligations with respect to the Rooftop
Equipment or compliance with any Requirements relating thereto (including,
without limitation, the obtaining of any required permits or licenses, or the
maintenance thereof), nor shall Landlord be responsible for any damage that may
be caused to Tenant or to the Rooftop Equipment by any other tenant or occupant
of the Building. Landlord makes no representation that the Rooftop Equipment
will be able to operate without interference or disturbance (whether or not by
reason of the installation or use of similar equipment by others on the roof)
and Tenant agrees that Landlord shall not be liable to Tenant
therefor.  Notwithstanding the foregoing in this Section 40.04, Landlord shall
have the obligation, acting in a commercially reasonable manner, not to take any
unreasonable action, or suffer, allow or permit any unreasonable action or
circumstances, the direct result or effect of which is to unreasonably interfere
with or disturb the Rooftop Equipment and/or the operation thereof or Tenant's
rights under this Article 40.

(b)    Tenant shall (i) be solely responsible for any damage caused to the
Landlord or any other person or property as a result of the installation,
maintenance, repair, replacement or use of Rooftop Equipment, (ii) promptly pay
any tax, license, permit or other fees or charges



83

--------------------------------------------------------------------------------

 

 



imposed pursuant to any Requirements relating to the installation, maintenance
or use of the Rooftop Equipment, (iii) promptly comply with all precautions and
safeguards recommended by Landlord's insurance company and all Governmental
Authorities, and (iv) pay for all necessary insurance relating to the Rooftop
Equipment and perform all necessary repairs or replacements to, or maintenance
of, the Rooftop Equipment, except that at Landlord's option, after notice to
Tenant and the expiration of the applicable cure period (other than in the event
of an emergency, in which case no notice shall be required) Landlord may elect
to procure such insurance and perform such repairs, replacements or maintenance
at Tenant's sole cost and expense.

Section 40.05    License.  Tenant acknowledges and agrees that the privileges
granted Tenant under this Article 40 shall merely constitute a license and shall
not, now or at any time after the installation of the Rooftop Equipment, be
deemed to grant Tenant a leasehold or other real property interest in the roof
of the Pavilion Building. The license granted to Tenant in this Article 40 shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease and the termination of such license shall be self-operative and no
further instrument shall be required to effect such termination. The foregoing
notwithstanding, upon request by Landlord, Tenant, at Tenant's sole cost and
expense, promptly shall execute and deliver to Landlord, in recordable form, any
certificate or other document confirming the termination of Tenant's right to
use the roof of the Building upon the termination of this Lease.

ARTICLE 41
(Intentionally Omitted)

ARTICLE 42
Confidentiality

Section 42.01    Tenant and Landlord hereby agree not to disclose, in any
manner, to any third parties, any of the material or economic terms of this
Lease, by press release, general publication or other disclosure, without prior
consultation with, and the reasonable approval of, the other party, as to the
timing, nature and content of such disclosure.  Each of Landlord and Tenant
agrees not to unreasonably withhold or delay its approval under this
Article.  This non-disclosure covenant shall not apply to commercially
reasonable disclosures to Tenant's or Landlord's employees, attorneys, lenders,
accountants, consultants or actual or prospective successors-in-interest who
have a need to know the relevant information, nor shall such covenant apply to
any disclosures required by applicable Requirements, or to any claims or suits
to enforce either party's rights or obligations under this Lease.  Landlord
hereby acknowledges and agrees that Tenant will file this Lease and a summary
thereof with the United States Securities and Exchange Commission.

ARTICLE 43
Right of First Offer to Purchase

Section 43.01    Right of First Offer to Purchase.  Subject to the terms hereof,
Tenant shall have a one-time, right of first offer to purchase Landlord's right,
title and interest (whether fee and/or leasehold) in each of the Pavilion
Building and the Tower Building (the "ROFO to Purchase") on the following terms
and conditions: (i) if and when Landlord, in its sole discretion, determines to
offer to sell either or both of the Tower Building or Pavilion Building



84

--------------------------------------------------------------------------------

 

 



(Landlord and Tenant hereby acknowledging that Landlord may elect to sell each
such Building in separate transactions and that Tenant's ROFO to Purchase would
apply to each such transaction, but if Landlord elects to sell both such
Buildings as part of a single transaction, then Tenant's ROFO to Purchase must
be exercised with respect to both or neither of such Buildings) to any unrelated
third party on terms acceptable to Landlord, then Landlord shall promptly
deliver to Tenant a written offer notice (the "Offer") specifying the terms of
any such proposed sale of the Building, which Offer shall accurately identify
the purchase price, closing date, type of deed of conveyance (if applicable) and
all other relevant material business terms acceptable to Landlord (including,
without limitation, if applicable, any financing terms offered in connection
with the sale, etc.); (ii) following Tenant's receipt of said Offer, Tenant
shall have thirty (30) days (time being of the essence) to accept or reject the
Offer (on the same terms submitted by Landlord in the Offer) by written notice
sent to Landlord.  If Tenant rejects or fails to accept such Offer within said
thirty (30) day period, Landlord shall be free to sell the Building to any party
on whatever terms Landlord determines within a period of one (1) year of the
date of such Offer, provided that if the purchase price which Landlord is to
sell the Building to such third party is less than 90% of that offered to
Tenant, Landlord will resubmit to Tenant a new written offer (the "Re-Offer") on
the economic terms then being offered to such party, in which event Tenant shall
accept or reject such Re-Offer in the manner provided above for Landlord's
Offer; (iii) if Tenant accepts the Offer (or Re-Offer, if applicable) as
provided above, Landlord shall convey to Tenant, and Tenant shall purchase, the
Building on the terms set forth in such Offer (or Re-Offer, if applicable) and
otherwise on any additional terms mutually agreed to in a writing signed by both
parties within ten (10) Business Days of Tenant's notice accepting such Offer
(or Re-offer, if applicable); (iv) no reduction or credit in the purchase price
to Tenant shall apply for any fit-up made to the Premises or Complex by Tenant
or for any other items; (v) intentionally deleted (vi) notwithstanding the
foregoing, if an Event of Default by Tenant exists either at the time it elects
to exercise its ROFO to Purchase (or at the time Tenant purchases the Building)
hereunder, Landlord shall have the option to rescind such election by Tenant;
(vii) this ROFO to Purchase shall not apply to any sale by Landlord to any
"related parties" of Landlord (said term to mean any principals or officers of,
or any entities affiliated with Landlord, or Landlord's parent company, or any
parties Controlled by or any parties under common Control with Landlord, or any
divisional entities of Landlord or Landlord's parent or affiliates, or any
present or future joint venture partners of or with Landlord, or any parties
arising by merger or consolidation with Landlord, or any parties purchasing all
or substantially all of Landlord's stock or assets); (viii) Tenant shall not
record its ROFO to Purchase in the Stamford Land Records; (ix) this ROFO to
Purchase is personal to the named Tenant only (i.e., World Wrestling
Entertainment, Inc.) and to any permitted assignee under Section 19.01(c) and
shall not apply to any subtenants, successors or assigns of Tenant; (x) this
ROFO to Purchase shall not apply if Tenant is not in full occupancy of
seventy-five percent (75%) of the Premises; and (xi) if Tenant breaches its
obligations under this ROFO to Purchase, Landlord may, at Landlord's option,
treat such breach as a default under this Lease and/or seek any other rights or
remedies which Landlord may have at law or in equity.

[The remainder of this page is intentionally left blank]

 

85

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

Signed, Sealed and Delivered in the Presence of:

﻿

﻿

﻿

﻿

 

 

LANDLORD:

 

 

﻿

 

 

Stamford Washington Office LLC,

 

a Delaware limited liability company

 

﻿

 

 

By:

/s/ Peter S. Duncan

 

Name:

Peter S. Duncan

 

Title:

Manager

, duly authorized

﻿

﻿

﻿

﻿

 

 

TENANT:

 

 

﻿

 

 

WORLD WRESTLING ENTERTAINMENT, INC.,

 

a Delaware corporation

 

﻿

 

 

By:

/s/ George A. Barrios

 

Name:

George A. Barrios

 

Title:

Co-President

, duly authorized

﻿

﻿

﻿

﻿

 

[SIGNATURE PAGE TO LEASE]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

The Premises

﻿

Picture 1 [wwe-20190331xex10_29g001.jpg]





A-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

Picture 2 [wwe-20190331xex10_29g002.jpg]





A-2

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

Picture 3 [wwe-20190331xex10_29g003.jpg]





A-3

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

Picture 4 [wwe-20190331xex10_29g004.jpg]





A-4

--------------------------------------------------------------------------------

 

 



﻿

Picture 24 [wwe-20190331xex10_29g005.jpg]





A-5

--------------------------------------------------------------------------------

 

 



﻿

Picture 25 [wwe-20190331xex10_29g006.jpg]

﻿

 

A-6

--------------------------------------------------------------------------------

 

 

EXHIBIT B

The Land

Units 2, 3, 4, and 5 of the UBS Site Planned Community (the "Planned
Community"), a leasehold planned community created by that certain Amended and
Restated Declaration of UBS Site Planned Community dated January 14, 2004 and
recorded I Volume 7350 at Page 27 of the Land Records of the City of Stamford
(as it may be amended from time to time, the "PUC Declaration").  The Planned
Community is located in the City of Stamford, Connecticut.

And

Units B-1, B-2, B-3 and C-2 of the UBS Center I Condominium (the "Condominium"),
a leasehold condominium created by that certain Amended and Restated Declaration
of UBS Center I Condominium dated January 14, 2004 and recorded in Volume 7350
at Page 117 of the Land Records of the City of Stamford (as it may be amended
from time to time, the "Condo Declaration").  The Condominium is located in the
City of Stamford, Connecticut.

﻿

﻿

﻿

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Rules and Regulations

1.    The Building Common Areas shall not be obstructed or encumbered by Tenant
or used for any purpose other than ingress and egress to and from the Premises,
and Tenant shall not permit any of its employees, agents or invitees to
congregate in any of said areas. No doormat of any kind whatsoever shall be
placed or left in any public hall or outside any entry door of the Premises.

2.    The rights of Tenant in the entrances, corridors, stairways and elevators
in the Building are limited to ingress and egress to and from the Premises for
Tenant, its employees, licensees and invitees. Tenant shall not encumber or
obstruct, or permit the encumbrance or obstruction of, or use, or permit the use
of such entrances, corridors, stairways or elevators for any purpose other than
such ingress and egress. Tenant shall not invite to the Premises or permit the
visit of, persons in such numbers or under such conditions as to unreasonably
interfere with the use and enjoyment of any of the entrances, corridors,
stairways, elevators, or other facilities in the Building by other tenants. Fire
exits and stairways are for emergency use only, and they shall not be used for
any other purpose by Tenant, its employees, licensees or invitees. Landlord
reserves the right to control and operate the public portions of the Building
and the public facilities, as well as all facilities furnished for the common
use of the tenants, in such manner as it deems best for the benefit of the
tenants generally. Subject to the parties' mutual waivers of subrogation, the
cost of repairing any damage to the public portions of the Building or the
public facilities or to any facilities used in common with other tenants, caused
by Tenant or the employees, licensees or invitees of Tenant, shall be paid by
Tenant.

3.    No awnings or other projections shall be attached to the outside walls or
windows of the Building or any entrance to the Premises.

4.    Intentionally Deleted.

5.    No acids, vapors or other materials which may damage the waste lines,
vents or flues of the Building shall be discharged or permitted to be
discharged. The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.

6.    Tenant shall not in any way deface any part of the Premises or the
Building.

7.    No bicycles, vehicles or animals, fish or birds of any kind shall be
brought into or kept in or about the Premises. Bicycles shall be parked and
locked in Landlord-designated area(s) of the Complex Garages.   Notwithstanding
the preceding sentence, if constructed by Tenant pursuant to the terms of the
Lease, Tenant may park and store its bicycles in a commercially reasonable,
enclosed bicycle storage room facility located within the Pavilion Building.
Tenant shall not cause or permit any objectionable odors to be produced upon or
permeate from the Premises. Tenant shall not throw anything out of the doors,
windows, or skylights, or down the passageways.



C-1

--------------------------------------------------------------------------------

 

 



8.    No space in the Building shall be used for manufacturing, for the storage
of merchandise, goods or property (except storage permitted hereunder) or for
any kind of auction.

9.    No noise, including the playing of musical instruments or the operation of
radio, television, or audio devices, which, in the judgment of Landlord, might
unreasonably disturb other tenants in the Building, shall be made or permitted
by Tenant. Except as permitted under the Lease, no cooking shall be done in the
Premises. No dangerous, inflammable, combustible or explosive object or material
shall be brought into the Building by Tenant or with the permission of Tenant.

10.    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof without Landlord's consent. In such event, Tenant shall
provide Landlord with keys or other means of entry to the Premises. Tenant must,
upon the termination of its tenancy, restore to Landlord all keys of stores,
offices and toilet rooms, either furnished to or otherwise procured by, Tenant,
and in the event of the loss of any keys so furnished, Tenant shall pay to
Landlord the cost thereof.

11.    All removals, or the carrying in or out of any safes, freight, furniture
or bulky matter of any description must take place in the freight elevator.

12.    Landlord may refuse admission to the Building outside of ordinary
business hours to any person not having a pass issued by Landlord or Tenant.
Tenant shall be responsible for all persons for whom Tenant has requested a pass
and shall be liable to Landlord for all acts of such persons. Any person whose
presence in the Building at any time shall, in the reasonable judgment of
Landlord, be prejudicial to the safety, character, reputation or interest of the
Building or of its tenants may be denied access to the Building or may be
ejected therefrom. In case of invasion, riot, public excitement or other
commotion Landlord may prevent all access to the Building for the safety of the
tenants and protection of property in the Building.

13.    The Premises shall not be used for lodging or sleeping or for any immoral
or illegal purpose.

14.    Tenant shall reasonably cooperate with Landlord in obtaining maximum
effectiveness of the air conditioning system by lowering and closing Venetian
blinds and/or drapes and curtains when the sun's rays fall directly on the
windows of the Premises.

 

C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT D

CLEANING SPECIFICATIONS

﻿

MISCELLANEOUS

﻿

The quality of the cleaning will be consistent with the services rendered in
comparable, multi-tenant, first-class office buildings in the City.

﻿

All cleaning services, except those performed by day porters, matrons and window
cleaners are to be performed nightly, five nights per week excluding Saturdays,
Sundays or Building holidays.

﻿

Tenant will be charged for cleaning services in the areas of the Premises used
for special purposes requiring greater and more difficult cleaning work than
typical office areas, including, but not limited to, data processing areas, mail
rooms, private restrooms, toilets and showers, pantries, pantry tables and
chairs, glass partitions, white boards, shampooing of carpets, polishing and
stripping of vinyl floors, polishing woodwork or desks and cleaning furniture,
etc.

﻿

﻿

RECYCLING

﻿

Landlord shall provide recycling services and receive any income there from.

Arrangements can be made for the removal of excess recycling material including
electronics, e-waste, batteries, etc. at the cost of the tenant.

﻿

﻿

GENERAL OFFICE CLEANING

﻿

DAILY

1.    Sweep or dry mop all stone, resilient tile and wood floors; Floor
finishing, if any, will be done at Tenant's expense.

2.    Empty and damp wipe waste baskets.

3.    Remove trash to designated area.

4.    Dust all horizontal surfaces with treated dust cloths; this includes
furniture, fixtures, window sills, etc. that can be reached without use of a
ladder.

5.    Damp wipe all telephones with germicidal solutions.

6.    Spot clean to remove smudges, marks and fingerprints from walls,
equipment, doors, partitions, light switches, etc. within reach.

7.    Clean main entrance doors to office.

8.    Turn off all lights when areas have been cleaned.

﻿

WEEKLY

1.    Vacuum three times weekly.

﻿





D-1

--------------------------------------------------------------------------------

 

 



﻿

QUARTERLY

1.    High dust all horizontal and vertical surfaces not reached in nightly
cleaning such as pipes, light fixtures, door frames, picture frames, etc.

2.    Vacuum all ceiling and wall air supply and exhaust diffusers and grills.

3.    Vacuum or dust all books in place.

4.    Damp wipe diffusers, vents, grills, etc., including surrounding wall or
ceiling areas that are soiled.

﻿

SEMI-ANNUAL

1.    Wash interior/exterior windows.

﻿

ANNUALLY

1.    Wash light fixtures including reflectors, globes, diffusers and trim.

2.    Clean all vertical surfaces not attended to in nightly, weekly, monthly or
quarterly schedules.

﻿

﻿

COMMON AREA

﻿

NIGHTLY

1.    Remove trash.

2.    Sweep or dry mop all stone, resilient tile and wood floors;

3.    Empty outdoor ashtrays.

4.    Dust all horizontal surfaces with treated dust cloths; this includes
furniture, blinds, louvers, etc. that can be reached without a ladder.

5.    Spot clean to remove smudges, marks and fingerprints from walls,
equipment, doors, partitions, light switches, etc. within reach.

6.    Clean lobby entrance doors and glass.

7.    Wash water fountains with germicidal solution.

8.    Wash cafeteria tables and chairs.

9.    Damp mop all non-resilient floors.

10.    Thoroughly clean all elevator cabs and landing doors.

11.    Wash glass displays, building directory, entrance doors both sides.

12.    Vacuum.

﻿

WEEKLY

1.    Sweep all stairwell areas. 

2.    Scrub and recondition resilient tile floors.

3.    Brush/wipe all fabric covered chairs.

﻿

﻿

MONTHLY

1.    Wash stairwell landing and treads.

2.    Vacuum all ceiling and wall air supply and exhaust diffusers and grills
monthly.

3.    Scrub and recondition resilient tile using buffable nonslip floor finish.



D-2

--------------------------------------------------------------------------------

 

 



﻿

QUARTERLY

1.    High dust all horizontal and vertical surfaces not reached in nightly
cleaning such as pipes, light fixtures, door frames, picture frames, etc.

2.    Damp wipe diffusers, vents, grills, etc., including surrounding wall or
ceiling areas that are soiled.

3.    Wash and polish vertical terrazzo or marble surfaces.

﻿

ANNUALLY

1.    Wash light fixtures including reflectors, globes, diffusers and trim.

2.    Wash walls in corridors, lobbies and cafeteria.

3.    Clean all vertical surfaces not attended to in nightly, weekly, monthly or
quarterly schedules.

﻿

﻿

COMMON RESTROOMS

﻿

DAILY

1.    Clean mirrors, soap dispensers, shelves, basins, exposed plumbing,
dispensers and disposal units using disinfectant solution.

2.    Damp wipe all ledges, toilet stalls and doors.

3.    Spot clean light switches, doors and walls.

4.    Thoroughly clean commodes and urinals with disinfectant solution.

5.    Pour one ounce of bowl cleaner into bowls and urinals when finished
cleaning.  Do not flush.

6.    Remove all trash to designated area.

7.    Refill all soap, toilet tissue and towel and other dispensers.

8.    Damp mop tile floors with disinfectant solution.

9.    Clean all baseboards.

﻿

WEEKLY

1.    Brush all fabric covered chairs and couches in the Ladies lounges with a
lint brush.

﻿

MONTHLY

1.    Vacuum all ceiling and wall air supply and exhaust units.

﻿

QUARTERLY

1.    High dust all horizontal and vertical surfaces not reached in nightly
cleaning.

2.    Damp wash diffusers, vents and grills.

﻿

ANNUALLY

1.    Wash light fixtures.

2.    Wash walls with disinfectant solution.

3.    Machine scrub floors using disinfectant solution.

 

D-3

--------------------------------------------------------------------------------

 

 

EXHIBIT E

OFFICE TOWER HVAC SPECIFICATIONS

Heat and Air Conditioning Performance

Specifications and Conditions

﻿

﻿

The existing HVAC equipment servicing the Premises shall be capable of producing
sufficient cooling during normal Business Hours to meet the following
specifications:

﻿

1.    A maximum of 76 degF +/- 2 degF indoors, w/50% relative humidity when
outside temperature is 90 degF DB/75 degF WB; and

﻿

2.    A minimum of 70 degF +/- 2 degF indoors, when outside temperature is 5
degF DB.

﻿

This specification is based on an average of 5 watts per USF for lighting and
power and one person per 150 USF and assuming properly engineered distribution
and blinds to be installed by Tenant as part of Tenant's Work to the Premises.

﻿

﻿

﻿

﻿

﻿

 

E-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F

LANDLORD'S WORK

1.    Landlord, at its sole cost and expense, shall cause to be performed the
following work (collectively, "Landlord's Work"), which shall consist of
"Landlord's Delivery Work" to be substantially completed on or before the
Possession Date, and "Landlord's Post-Delivery Work" to be substantially
completed after the Possession Date but in accordance with the commercially
reasonable construction schedule attached hereto, subject to: (1) any Tenant
Delay; and (2) any adjustments as set forth therein and as mutually agreed upon
between Landlord and Tenant:

(a)    Landlord's Delivery Work:

(i)    Deliver the Premises in broom-clean condition and free of any
encumbrances for Tenant to begin Tenant's Work.

(ii)    Demise Pavilion Building lobby in accordance with a mutually agreeable
plan including the demising of the entry from the Pavilion Garage, again subject
to a mutually agreeable plan.

(iii)    Separate all electrical and mechanical systems between the Tower
Building and Pavilion Building.

(iv)    Provide sufficient points for tie-ins to the Pavilion/Tower Buildings'
life safety and emergency systems.

(v)    Provide main HVAC stub ducts in good working order, including fire
dampers, to all of the Premises and floors.

(vi)    Deliver the Base Building common areas and each Building in compliance
with all applicable ordinances and codes (including ADA). Tenant shall build out
the Premises, and after the Occupancy Date, Tenant shall be responsible for
compliance in its Premises due to its use and occupancy and Landlord shall
remain responsible for Building code compliance for all Common Areas.

(vii)    Provide the main/core sprinkler loop throughout/in all of the Premises.

(viii)    If needed, install electrical panels and closets, with service and
distribution power boards and transformers currently exist; subject to Tenant
due diligence.

(ix)    Per Tenant's Plans, remove the Pavilion Building turnstiles and repair
floor to accept new finishes. (There are not turnstiles currently in the Tower
Building, however there is the potential of same in the new Tower Building
lobby.)

(x)    Remove all mutually agreed upon cabling and other equipment and
infrastructure below the raised floor and above the ceiling. Landlord shall
confirm what if any cabling needs to remain.

(xi)    Repair all floor panels so that they are flush and damage-free.





F-1

--------------------------------------------------------------------------------

 

 



(xii)    Provided that same does not negatively impact the operation of the HVAC
systems, replace vented floor tiles with solid tiles or with new mutually agreed
upon vented tiles.

(xiii)    Separate Tower Building and Pavilion Building and Tenant electricity
with meters or another solution.

(xiv)    Install an FA control panel dedicated exclusively to the Pavilion
Building.

(b)    Landlord's Post-Delivery Work:

(i)    Provide a new roof for the Pavilion Building (and provide a new roof for
the Tower Building when required).  

(ii)    Renovate all core and Building restrooms in each Building and in the
Premises (including compliance with ADA), to mutually agreeable finishes and
specifications.

(iii)    Build three  (3) passenger elevators (left of the exiting Pavilion
Building lobby to all of the Pavilion Garage and Pavilion Building floors), with
state-of-the-art mechanicals, controls and with cab finishes reasonably
acceptable to Tenant.

(iv)    Install one (1) freight elevator with access to a dedicated dock and
vertical access to floors 5, 6 and the potential expanded mezzanine of the
Pavilion Building at a location to be mutually agreed upon. The freight elevator
shall be A C2 classification freight car (industrial rated at 15,000-20,000
pounds) with a rough size of 12' wide and 20' long and 12' high.

(v)    Common Area elevator lobby and corridors on any multi-tenant floors to be
upgraded per Building standards, to be reasonably approved by Tenant.

(vi)    Segregate/multi-tenant the Tower Building and Pavilion Building Common
Areas/lobby to prevent Tower Building access to the Pavilion Building.

(vii)    Install windows on the far end (north side of floors 6 & 7) of the
Pavilion Building in a size and spacing that optimizes natural light.

(viii)    Pave or reseal as required and/or stripe all impervious areas and
surface lots around each Building.

(ix)    Subject to Tenant's plans, remove and slab over the escalator in the
Pavilion Building.

2.    Delivery.  Upon substantial completion of Landlord's Delivery Work, the
Premises shall be  turned over to Tenant in broom-clean condition, ready for
Tenant to commence Tenant's Work.

3.    Substantial Completion.  Landlord's agreement to perform Landlord's Work
shall not require it to incur premium labor or overtime costs and expenses and
shall be subject to Unavoidable Delays, Tenant Delays and for any other causes
or events beyond Landlord's reasonable control. The terms "substantial
completion" or "substantially complete" as to



F-2

--------------------------------------------------------------------------------

 

 



Landlord's Work shall be deemed to have been achieved on the earliest date when
the following criteria have been met:

(a)    In the case of Landlord's Work, said work has been substantially
completed such that any requisite certificate of occupancy (or other required
sign-offs) have been issued by local Governmental Authorities.

(b)    Tenant acknowledges that Landlord's Work shall be deemed substantially
completed notwithstanding the fact that minor or insubstantial details or minor
or insubstantial defects of construction remain to be performed or corrected, so
long as the non-completion or non-correction thereof does not materially
interfere with the Tenant's construction of Tenant's Work (such items, "Punch
List Items").  Landlord shall perform and/or correct such Punch List Items
within a commercially reasonable period (not to exceed thirty (30) days, subject
to commercially reasonable additional time as reasonably necessary given the
scope of the work involved) following the parties' inspection of Landlord's Work
and the itemization of a mutually agreed-upon list of Punch List Items, prepared
jointly by the parties and/or their respective architects.

4.    Tenant Delay.  A "Tenant Delay"  shall mean any delay actually encountered
by Landlord or Landlord's agents, employees, contractors or subcontractors, in
the performance of any of Landlord's obligations under the Lease (including,
without limitation, Landlord's Work), to the extent such delay is caused by
Tenant or Tenant's agents, employees, contractors, subcontractors, architects or
representatives.  Landlord shall notify Tenant of any Tenant Delay within five
(5) Business Days after Landlord first becomes aware of same.  If Landlord fails
to so notify Tenant within such five (5) Business Day period, then no Tenant
Delay shall be deemed to have occurred until Landlord gives to Tenant notice of
such Tenant Delay.  Any dispute between Landlord and Tenant relating to whether
an event constitutes a Tenant Delay shall be resolved by arbitration pursuant to
Article 25 of the Lease initiated by either party.

5.    Landlord's Work shall be performed in a good and workmanlike manner, in
compliance with all applicable Requirements, and using reputable, experienced
contractors and subcontractors, subject to Tenant Delays and Unavoidable Delays.
 If Landlord fails to substantially complete Landlord's Post Delivery Work by
the scheduled dates in the construction schedule therefor (as same may be
adjusted by the parties), and, provided and to the extent (a) such delay is not
caused by a Tenant Delay or Unavoidable Delay; and (b) such delay actually
causes a delay to Tenant's Occupancy Date, then  the Rent Commencement Date
shall be delayed by one (1) day for each day of such delay.    Notwithstanding
anything to the contrary contained in the Lease or this Exhibit F, any dispute
between Landlord and Tenant relating to the performance or non-performance of
Landlord's Work or Tenant's Work or the Possession Date or Rent Commencement
Date or the Abatement Period shall be resolved by binding, expedited arbitration
pursuant to Article 25 of the Lease initiated by either party.





F-3

--------------------------------------------------------------------------------

 

 



Picture 19 [wwe-20190331xex10_29g007.jpg]





F-4

--------------------------------------------------------------------------------

 

 



Picture 20 [wwe-20190331xex10_29g008.jpg]

﻿

 

F-5

--------------------------------------------------------------------------------

 

 

EXHIBIT G

TENANT'S WORK LETTER

1.    Tenant's Work.  Except as expressly provided in this Lease and except with
respect to Landlord's Work in Section 3.01 and Exhibit F of the Lease, Tenant
has agreed to accept the Premises "as is" and without any warranties,
representations or obligations (express or implied) on Landlord's part with
respect to the preparation or construction of the Premises or either Building
with respect to Tenant's occupancy.  The construction of the fit-up improvements
and alterations for Tenant's occupancy (collectively, the "Initial Alterations"
or "Tenant's Work") shall be performed by Tenant, subject to the terms and
conditions of the Lease and this Exhibit G.

2.    Costs.  Except as otherwise specifically set forth in Section 3.02 of the
Lease, Tenant shall pay all costs and expenses (collectively, the "Work Costs")
associated with Tenant's Work, when and as incurred.  Said Work Costs shall
include, without limitation, all costs for permits, approvals, authorizations,
licenses, inspections, space planners, contractors, architects, engineers,
utility connections, labor, materials, bonds, certificates of occupancy,
insurance, taxes and any structural or mechanical work, additional HVAC
equipment or sprinkler heads, or modifications to any mechanical, electrical,
plumbing or other systems and equipment required as a result of the layout,
design or construction of Tenant's Work.

3.    Tenant Improvement Allowance; Plans.  Provided Tenant is not in default of
any of its obligations under the Lease (including this Exhibit G, as applicable)
beyond any applicable notice and cure periods, Tenant shall be entitled to the
Tenant Improvement Allowance as provided in Section 3.02 of the Lease.

Except as specifically provided in Section 3.02 of the Lease, Landlord shall
have no liability whatsoever for the payment of any costs or expenses associated
with Tenant's Work or Tenant's Plans (as hereinafter defined), Tenant being
fully responsible therefor.  Tenant shall keep the Premises, Building and
Complex free of mechanics' and materialmen's liens in connection with Tenant's
Work, subject to the terms of Paragraph 12 hereof.  Tenant's Work shall be
performed in accordance with the plans, specifications and drawings of partition
layouts (including openings), ceiling and lighting layouts, colors, mechanical
and electrical drawings, HVAC system design and distribution plans and
specifications, and necessary and sufficient to obtain a building permit and to
complete the Initial Alterations to the Premises in accordance with this Exhibit
G (such plans are collectively referred to herein as "Tenant's Plans" or the
"Plans"), which Plans shall be prepared by Tenant's architects, engineers, and
reputable, duly-licensed space planners, who shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall not charge any supervisory or review fee
in connection with Tenant's Work or Tenant's Plans.  Tenant's Plans shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.  Landlord agrees to provide its
written approval (or disapproval, with reasons for such disapproval) of Tenant's
Plans with ten (10) Business Days of receipt of same, and within five (5)
Business Days of receipt of Tenant's revised Plans given in response to
Landlord's reasons for disapproval, if any.  Said Plans shall also be prepared
in accordance with all applicable Requirements.  Tenant acknowledges that
Landlord's approval of the Plans shall not in any way be deemed a warranty or
approval of same with respect to their



G-1

--------------------------------------------------------------------------------

 

 



quality, adequacy or compliance with the aforementioned requirements.  In the
event that any material aspects of Tenant's Work are not performed substantially
in accordance with the approved Plans, Tenant shall not be permitted to occupy
the Premises until the same reasonably complies in all material respects with
said approved Plans, but such inability to occupy shall not relieve Tenant of
any obligations to pay any rent under the Lease.

4.    Change Orders.  No material changes, modifications, alterations or
additions to the approved Plans shall be made without the prior written approval
of Landlord in each instance, after written request therefor by
Tenant.  Landlord's approval to any such changes shall not be unreasonably
withheld, conditioned or delayed.  Any such change order approval or disapproval
shall be given within five (5) Business Days after receiving the same, with any
disapproval reasonably specifying the reasons therefor.

5.    Tenant's Work Standards.  Tenant's Work shall be performed by any of the
contractors pre-approved by Landlord under Section 9.01 of the Lease or by any
other reputable, commercial general contractor first approved by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall contract directly with such Landlord-approved general
contractor for the performance of Tenant's Work; provided, however, that if, for
accounting purposes, Tenant reasonably determines that it is advisable that such
contract be held by Landlord rather than Tenant, then Landlord shall agree to
contract directly with such general contractor, but the performance and
supervision of Tenant's Work shall otherwise be carried out in accordance with
and subject to the terms and conditions of this Exhibit G.  Such contractor
shall be insured as provided in Paragraph 7 of this Exhibit G, and shall work in
harmony with any workers at the Building and Complex so as to maintain proper
labor relations and so as to avoid any work stoppages.  Landlord will give its
approval or disapproval of any contractors within five (5) Business Days of
receipt of written request of same from Tenant.  Tenant's Work shall comply with
the current design standards, structural and mechanical criteria, and the
general layout of the Building.  Said Tenant's Work shall be commenced promptly
after Tenant, at its sole cost and expense, obtains all necessary permits,
consents, authorizations, licenses and approvals therefor.  Any required zoning
approval (including the zoning permit and zoning certificate of compliance)
obtained in connection with Tenant's Work shall be obtained at Tenant's
expense.  Landlord shall reasonably cooperate with Tenant, at Tenant's expense,
in connection with Tenant obtaining the permits, consents, etc., which Tenant is
required to obtain hereunder.  Tenant's Work shall be performed diligently until
completion, by trained, supervised and adequately staffed personnel and strictly
in accordance with the approved Plans and all Requirements (including, without
limitation, applicable zoning, fire, health, building and disability
codes).  Tenant's Work shall be performed in a good and workmanlike manner as to
workmanship and materials, and so as not to unreasonably interfere with any work
or construction by Landlord, or the management, operations or occupancies of the
Complex.  Tenant shall obtain Landlord's prior written approval for any space
outside the Premises, which Tenant (or Tenant's contractors or subcontractors)
desire(s) to use for storage, handling or moving of any materials and equipment,
as well as the location of any facilities for personnel, which approval shall
not be unreasonably withheld, conditioned or delayed.  Tenant (or its
contractors or subcontractors) shall be required to remove from the Premises and
the Building and dispose of at least once per week (or more frequently as
Landlord may reasonably direct), all debris and rubbish caused by or resulting
from Tenant's Work.  Said removal and disposal shall be performed in compliance
with all Requirements.  Upon completion of Tenant's Work, said contractors and
subcontractors shall remove all surplus materials, equipment, debris



G-2

--------------------------------------------------------------------------------

 

 



and rubbish of whatever kind remaining on or at the Building associated with
Tenant's Work. If rubbish, surplus material or temporary structures within three
(3) days after notice from Landlord to Tenant, then Landlord may cause the same
to be removed at Tenant's sole cost and expense.  Tenant shall, at its sole cost
and expense, diligently apply for and obtain any and all building permits and
certificates of occupancy and zoning compliance with respect to the Tenant's
Work (and provided originals thereof to Landlord upon Tenant's obtaining
same).  Notwithstanding anything to the contrary contained herein, Tenant's Work
shall be performed so as to not materially interfere with other occupants of the
Complex (or Landlord's management or operation of the Complex), and said
Tenant's Work shall be subject to such additional commercially reasonable rules
or criteria as Landlord may reasonably require.

6.    Indemnity.  Tenant's Work shall be performed at Tenant's sole
risk.  Tenant hereby agrees to indemnify, defend and hold Landlord (and
Landlord's employees and agents) harmless from and against any and all claims,
liabilities, reasonable costs, damages or expenses (including, without
limitation, reasonable attorney's fees and disbursements) arising from or in
connection with the installation, performance or nonperformance of Tenant's Work
or Tenant's breach of any of its obligations under this Exhibit G.

7.    Insurance.  Tenant (and its contractors and subcontractors) shall carry
and maintain at all times during the performance of Tenant's Work, comprehensive
public liability insurance, contractual liability insurance, property damage
insurance and worker's compensation insurance, all issued by insurers and having
coverage amount which are reasonably satisfactory to Landlord.  In no event
shall the coverage amounts be less than those required in the Lease.  Said
insurance policies shall name Landlord and any mortgagee designated by Landlord
as additional insured(s) as their interests may appear.  Certificates of
insurance shall be delivered to Landlord before the commencement of Tenant's
Work.  Each such policy shall require that the carrier give Landlord at least
thirty (30) days' written notice before any cancellation, lapse or change in
coverage.

8.    Completion; C/O. The completion (or non-completion) of Tenant's Work on
the Premises, shall not affect, in any way, the Rent Commencement Date or the
commencement of Tenant's obligations to pay Fixed Rent and Additional Rent under
the Lease.  Within sixty (60) days following the completion of Tenant's Work on
the Premises, Tenant shall provide Landlord with final "as-built" plans and
specifications accurately reflecting all of Tenant's Work, including, without
limitation, any approved change orders thereto.  Tenant shall also be
responsible for obtaining and delivering to Landlord, at its sole cost and
expense, a duly issued, valid, certificate of occupancy from the appropriate
Stamford authorities confirming that Tenant's Work has been completed in
accordance with the Plans and permitting lawful occupancy of Premises (said
certificate to be in form and substance reasonably satisfactory to Landlord
prior to Tenant's occupancy of the Premises. 

9.    Conflicts; Default.  Notwithstanding anything to the contrary contained in
the Lease, in the event of any express inconsistencies between the Lease and
this Exhibit G, this Exhibit G shall govern and control in each instance with
respect to the parties' respective obligations under this Exhibit G.  If Tenant
shall fail to duly perform any of its obligations required in this Exhibit G,
such failure shall, following five (5) Business Days' notice (except in cases of
genuine emergency, when only immediate notice shall be required), Landlord may
order that all Tenant's Work be stopped immediately until Tenant corrects any
non-compliance.  Tenant shall comply immediately with any such stop
orders.  Notwithstanding anything to the



G-3

--------------------------------------------------------------------------------

 

 



contrary contained herein or in the Lease, from and after the date of the Lease
and at all times thereafter, Tenant shall comply strictly with all of the
provisions of this Exhibit G and any applicable obligations of Tenant under
Lease.  The Lease (including this Exhibit G) is a present lease and not a
contract to make a lease at some future date, even though the Term has not yet
commenced.  Tenant agrees to move into the Premises and commence its business
operations therein, upon or promptly after the substantial completion of
Tenant's Work.

10.    Access; Inspections.  Landlord shall at all times have reasonable access
into and about the Premises, at Landlord's sole risk, during the performance of
Tenant's Work for purposes of inspecting same and to monitor compliance with
this Exhibit G (Landlord agreeing to exercise such access in a commercially
reasonable manner).  Tenant shall regularly and promptly keep Landlord duly
apprised of the progress of Tenant's Work.  Subject to the terms of this Exhibit
G, Landlord and Tenant shall cooperate with each other (and their respective
agents and contractors) reasonably and in good faith in connection with any work
being performed by Landlord and Tenant so as not to unreasonably interfere with
any other party's work.

11.    Warranties.  Tenant shall use commercially reasonable, good faith efforts
to obtain, to the extent same is available at a reasonable cost, from its
contractors a warranty, for the benefit of Landlord and Tenant, warranting that
Tenant's Work shall be free from defects in workmanship, materials and
installation for a period of one (1) year following the completion of Tenant's
Work.

12.    Liens.  Notice is hereby given that neither Landlord, any lessor, any
ground lessor, nor any mortgagee of the Premises shall be liable for any labor
or materials furnished or to be furnished to Tenant upon credit, and that no
mechanic's, materialman's or other lien for such labor or material shall attach
to or affect any estate or interest of Landlord, any ground lessor or any
mortgagee of the Premises.  Tenant, at its expense, and with diligence and
dispatch, shall, procure the cancellation or discharge of all notices of
violation arising from or otherwise connected with any Tenant's Work, or any
work, labor, services or materials done for or supplied to Tenant, or any person
claiming through or under Tenant, which shall be issued by any public authority
having or asserting jurisdiction Tenant hereby agrees to defend, indemnify and
save harmless Landlord from and against any and all mechanic's, materialman's
and other liens and encumbrances filed in connection with Tenant's Work or any
work, labor, services or materials done for or supplied to Tenant or any person
claiming through or under Tenant, including, without limitation, security
interests in any materials, fixtures or articles so installed in and
constituting part of the Premises and against all costs, expenses and
liabilities incurred in connection with any such lien or encumbrance or any
action or proceeding brought thereon.

 

G-4

--------------------------------------------------------------------------------

 

 

EXHIBIT H

Intentionally Omitted

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

H-1

--------------------------------------------------------------------------------

 

 

EXHIBIT I

Form of Landlord Consent to Transfer

CONSENT TO LEASE ASSIGNMENT

This Consent to Lease Assignment (the "Consent") is dated as of ____________,
20____, by and amongst ______________ ("Landlord"), a _______________, having an
address at _____________ ____________________________, and ____________________
("Tenant"), a _____________________, having an address at
______________________________, and _____________________ ("Assignee"), a
______________________, with an address at
______________________________________________.

﻿

W I T N E S S E T H  :

﻿

WHEREAS, pursuant to that certain lease dated as of _____________, as amended by
that certain ____________________ dated as of _______________ (said lease, as so
amended, collectively, the "Lease"), Landlord leases unto Tenant certain
________ floor office premises comprised of ______ rentable square feet of space
as more particularly described therein (the "Premises"), located at that certain
office complex known as 677 Washington Boulevard, Stamford, Connecticut (the
"Complex"); and

﻿

WHEREAS, pursuant to that certain, proposed Lease Assignment and Assumption
Agreement dated as of ____________, 20___ (the "Assignment"), a true and
complete copy of which is attached hereto as Exhibit A, Tenant proposes to
assign, and Assignee proposes to assume, Tenant's leasehold under the Lease; and

﻿

WHEREAS, Tenant has requested Landlord's consent to the Assignment, and Landlord
is willing to grant such consent, subject to and in accordance with the terms
and conditions contained herein;

﻿

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows,
notwithstanding anything to the contrary contained in the Lease or the
Assignment:

﻿

1.    Assignment Subject to Lease.  The Assignment shall be subject at all times
to the Lease and to all of the provisions, covenants, agreements, terms and
conditions of the Lease and this Consent, and Assignee shall not do or permit
anything to be done in connection with Assignee's use and occupancy of
the  Premises which would violate any of said provisions, covenants, agreements,
terms and conditions.

﻿

2.    No Additional Lease Consideration; Representations and Warranties.  Tenant
and Assignee each represent and warrant that no rent or other fee or
consideration is being paid or is payable to Tenant in connection with the
Assignment or for the right of Assignee to use or occupy the Premises or for the
use, sale or rental of Tenant's fixtures, leasehold improvements, equipment,
furniture or other personal property, and Tenant and Assignee each represent and
warrant that the Assignment set forth in Exhibit A is the complete, true and
correct agreement



I-1

--------------------------------------------------------------------------------

 

 



between the parties with respect to the subject matter contained therein or
contemplated thereby.  Tenant and Assignee hereby represent and warrant to
Landlord that (a) the Lease is in full force and effect and, except as
specifically cited above, has not been assigned, modified, supplemented or
amended in any way, (b) the Lease represents the entire agreement between the
parties with respect to the Premises, (c) any fit-up and other construction
obligations to be performed by Landlord, if any, have been satisfied, (d) all
required payments by Landlord, if any, to Tenant for tenant improvements have
been made, (e) on this date there are no existing offsets or defenses which
Tenant or Assignee has against the enforcement of the Lease by Landlord, and
neither Tenant nor Assignee has any knowledge of any event which with the giving
of notice, the passage of time or both would constitute a default under said
Lease, and (f) neither Tenant nor Assignee is presently entitled to any offsets,
abatements, deductions or other claims against the rent payable under the Lease
except as follows: ____________________________________.

﻿

3.    No Waiver, Modification, Release, Etc.  Neither Landlord's execution and
delivery of this Consent nor the consummation of the assignment transaction
contemplated under the Assignment and this Consent (the "Assignment
Transaction"), nor any acceptance of rent or other consideration from Assignee
or Tenant by Landlord or Landlord's agent, shall operate to or be construed to
(a) modify, waive, impair, release or in any manner affect any of the
provisions, covenants, agreements, terms or conditions contained in the Lease or
Tenant's or Assignee's obligations or liability thereunder, (b) waive any
Tenant's or Assignee's breach or violation of any provisions of the Lease or any
rights or remedies of Landlord against any person, firm, association or
corporation liable or responsible for the performance thereof, (c) enlarge or
increase Landlord's obligations (or diminish Landlord's rights) under the Lease
or otherwise, or (d) enlarge or increase any of Tenant's or Assignee's rights or
diminish, release or discharge Tenant's or Assignee's obligations under the
Lease or otherwise; and (e) all provisions, covenants, agreements, terms, rights
and conditions of the Lease are hereby ratified and affirmed.  Except with
respect to the Assignment, this Consent shall not constitute a consent to any
sale, assignment, transfer or disposition of Tenant's or Assignee's interests or
rights under the Lease or a subleasing of the Premises (or any portion thereof)
thereunder, nor shall any such sale, assignment, transfer, disposition or
subleasing be made except in accordance with the provisions of the Lease.

﻿

4.    Nature of Consent; Default.  Tenant and Assignee each acknowledge and
agree that Landlord's consent as set forth herein is conditioned upon full
performance and observance by  Tenant and Assignee of all of the conditions
hereof and their respective obligations hereunder and upon the truth and
accuracy of all representations or warranties of Tenant or Assignee contained
herein.  In the event that any of such conditions and obligations are not fully
observed and performed, or any such representation or warranty should prove to
be untrue, the occurrence of any such event may, at Landlord's option, be deemed
an event of default under the Lease, and Landlord shall have all of the rights,
powers and remedies provided for in the Lease or at law or in equity or by
statute or otherwise with respect to defaults.

﻿

5.    Indemnity.  Tenant and Assignee hereby each indemnify, defend and hold
harmless Landlord from and against all liabilities, claims, obligations, damages
(but not consequential, speculative or indirect damages), penalties, costs and
expenses (including, without limitation, reasonable attorneys' fees and costs)
which Landlord may incur or suffer by reason of,



I-2

--------------------------------------------------------------------------------

 

 



or which may arise out of (a) any default by Tenant or Assignee, their agents,
contractors, employees, invitees or licensees, of any covenant, agreement, term,
provision or condition of the Assignment or the Lease, (b) the consummation of
the Assignment Transaction, or (c) any claims for brokerage commissions or
compensation or any taxes arising in connection with the Assignment or the
Assignment Transaction.  In case any action or proceeding is brought against
Landlord by reason of any such claim, Tenant or Assignee, upon written notice
from Landlord, shall, at Tenant's or Assignee's sole cost and expense, as the
case may be, resist or defend such action or proceeding using counsel approved
by Landlord, which approval shall not be unreasonably withheld or delayed.  In
addition, Tenant shall reimburse Landlord for all reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees and costs) which
Landlord may incur by reason of, or in connection with, the consummation of the
Assignment Transaction.  The provisions of this Paragraph 5 shall survive the
expiration or earlier termination of the Term of the Lease.

﻿

6.    Conflict.  If there shall be any conflict or inconsistency between the
terms, covenants and conditions of this Consent or the Lease and the terms,
covenants and conditions of the Assignment, then the terms, covenants and
conditions of this Consent or the Lease, as the case may be, shall prevail.  In
the event that there shall be any conflict or inconsistency between this Consent
and the Lease, such conflict or inconsistency shall be determined for the
benefit of Landlord.

﻿

7.    Entire Agreement.  this Consent contains the entire agreement of the
parties with respect to the matters contained herein and may not be modified,
amended or otherwise changed except by a written instrument signed by the
parties sought to be bound.  Furthermore, Tenant and Assignee each acknowledge
and represent that, other than this Consent, the Lease and the Assignment, there
are no other agreements oral or otherwise, or representations or warranties of
any kind or nature referring or relating to, or in connection with, the Lease
and the Assignment or the use and occupancy of the Premises or any portion
thereof.

﻿

8.    Governing Law.  This Consent shall for all purposes be construed in
accordance with, and governed by, the laws of the State of Connecticut.

﻿

9.    Use.  Subject to all of the provisions, covenants, agreements, terms and
conditions of the Lease, the Premises shall be used by Assignee solely for the
permitted uses expressly provided in the Lease, and otherwise in compliance with
the Lease, and for no other purpose.

﻿

10.    Expiration; Holdover.  Notwithstanding anything to the contrary contained
in the Assignment, if Assignee shall continue in possession of any portion of
the Premises after the expiration or termination of the Lease without Landlord's
prior written consent, then, at Landlord's option, such holdover shall be deemed
an event of default under the Lease (for which no notice or cure period shall be
applicable), entitling Landlord to all rights and remedies afforded to Landlord
under the Lease, at law or in equity.  Upon written notice from Landlord, Tenant
shall immediately and vigorously pursue against Assignee all rights and remedies
available to Tenant under the Assignment, or at law or in equity, in order to
cure any such holdover.





I-3

--------------------------------------------------------------------------------

 

 



11.    Review Payment and Demising Obligations; Assignment Profits.  Tenant
hereby agrees to pay Landlord, as Additional Rent under the Lease, within
twenty-five (25) days after Landlord's submission of a bill therefor, Landlord's
reasonable, out-of-pocket costs or fees incurred in connection with this Consent
and the Assignment (including, without limitation, Landlord's reasonable
attorneys' fees and/or review costs).  Tenant and Assignee warrant and represent
that neither Tenant nor Assignee intend (nor shall either perform) any separate
demising of the Premises.  Any alterations to the Premises shall be Assignee 's
responsibility and shall be performed in accordance with all applicable terms of
the Lease, including, without limitation, Article 9 thereof.  Assignee  shall
provide final, code-compliant plans and specifications (certified by a licensed
architect) to Landlord for Landlord's review and approval before commencing any
such work, which approval shall not be unreasonably withheld, conditioned or
delayed.  Assignee  shall be solely responsible, without cost or expense to
Landlord, for timely obtaining any and all required building permits and
certificates of occupancy in connection with any alterations to the
Premises.  Tenant hereby acknowledges and confirms that Tenant shall pay Prime
Landlord, as Additional Rent, fifty percent (50%) of any and all net profits
pursuant to the terms of Section 19.07 of the Prime Lease.

﻿

12.    Ratification.  By Tenant and Assignee executing the Assignment, such
parties shall be deemed conclusively to have agreed to the terms of this
Consent, and acknowledge that Landlord has agreed to execute this Consent based
upon Tenant's and Assignee's acceptance of the terms and conditions herein.

﻿

13.    Insurance.  Assignee shall, at all times during the term of the
Assignment, maintain those policies and coverages of insurance as set forth in
accordance with Article 7 of the Lease with respect to the Premises.  Such
policies shall name Landlord and Landlord's managing agent and mortgagee, as
additional insured(s).

﻿

14.    Effectiveness; Execution.  Notwithstanding anything to the contrary
contained herein, nothing herein or otherwise shall be deemed a consent by
Landlord to the Assignment unless and until Landlord, Tenant and Assignee shall
each have executed the signature provisions set forth below and delivered
duplicate, fully executed counterparts of this Consent to the other.  It is
expressly understood and agreed that Landlord shall have no obligation
whatsoever to execute and deliver this Consent, and that Landlord shall not
commence its formal review and approval process for doing so, unless and until
Landlord receives (a) executed counterparts of this Consent signed by Tenant and
Assignee; and (b) all insurance certificates and other deliverables of Tenant or
Assignee required under this Consent and/or the Lease.  Notwithstanding the
foregoing, Landlord agrees that Tenant may pay Landlord the payments required
under Paragraph 11 above within twenty-five (25) days after the date of this
Consent, failing which, Tenant, at Landlord's option, shall be deemed in default
of the Lease.  This Consent may be executed in duplicate counterparts, each of
which, once so executed and delivered, shall be considered an original and all
of which together shall constitute one and the same document.  Executed
counterparts of this Consent may be transmitted and delivered via facsimile or
PDF, and any resulting faxed or PDF'd signatures shall be deemed original
signatures.





I-4

--------------------------------------------------------------------------------

 

 



15.     Notices.  All notices, requests, communications and approvals hereunder
shall be in writing.  Assignee shall simultaneously deliver a copy to Landlord
of any Assignment notices sent to Tenant, and Tenant shall simultaneously
deliver a copy to Landlord of any Assignment notices sent to Assignee,
personally or by United States registered or certified mail (or commercial
overnight courier service), postage pre-paid, return-receipt requested, as
follows:  (a) if to Landlord, at Landlord's address first set forth above, with
copies to Cummings & Lockwood LLC, Six Landmark Square, Stamford,
Connecticut  06901, Attn: Jonathan B. Mills, Esq.; (b) if to Tenant, at its
address first set forth above, Attn: ______________; and (c) if to Assignee, at
its address first set forth above, Attn: __________________.  Notwithstanding
the foregoing, any party entitled to receive notices under this Consent shall
have the right to change its notice and/or copy address(es), from time to time,
by written notice sent to the other parties in accordance with this Paragraph.

﻿

16.    Brokerage.  Tenant and Assignee each hereby warrants, represents, and
covenants to Landlord that no broker or agent was engaged in connection with
procuring the Assignment, and no commission or compensation is payable with
respect thereto except for ______________.

﻿

17.    Miscellaneous.  Paragraph headings herein are used for convenience
only.  This Consent shall not be modified except by a writing executed and
delivered by Landlord.  This Consent shall bind and enure to the benefit of the
parties hereto and their respective successors and assigns, but nothing herein
shall be deemed to permit any violations of any applicable subletting,
assignment, hypothecation or transfer provisions of the Lease.

﻿





I-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

﻿

﻿

TENANT:

______________________

﻿

﻿

By: ________________________________________

   Name: ________________________

   Its ______________, duly authorized

﻿

﻿

﻿

ASSIGNEE:

______________________

﻿

﻿

By: ________________________________________

   Name: ________________________

   Its ______________, duly authorized

﻿

﻿

﻿

LANDLORD:

______________________

﻿

﻿

By: ________________________________________

   Name: ________________________

   Its ______________, duly authorized

﻿

﻿





I-6

--------------------------------------------------------------------------------

 

 



﻿

Exhibit A

﻿

[Copy of Fully-Executed Lease Assignment and Assumption Agreement]

﻿

﻿

 

I-7

--------------------------------------------------------------------------------

 

 

﻿

﻿

CONSENT TO SUBLEASE

﻿

This Consent to Sublease (the "Consent") is dated as of ___________, 20___, by
and amongst __________________________ ("Prime Landlord"), a _____________,
having an address at ________________________, and __________________________
("Tenant"), a ________________, having an address at
___________________________, and ____________ ("Subtenant"), a ______________,
having an address at _______________________________.

﻿

W I T N E S S E T H  :

﻿

WHEREAS, pursuant to that certain Lease dated as of _______________ (as same may
have been heretofore amended, collectively, the "Prime Lease"), Prime Landlord
leases unto Tenant certain premises consisting of approximately ________
rentable square feet of space located on the _________ (_____) floor (the
"Premises"), at that certain office complex (the "Complex"), known as and
located at 677 Washington Boulevard, Stamford, Connecticut; and

﻿

WHEREAS, pursuant to that certain sublease dated as of ___________, 20___ (the
"Sublease"), a copy of which is attached hereto as Exhibit A, Tenant proposes to
sublease to Subtenant certain premises containing approximately ________
rentable square feet and more particularly described therein (the "Sublease
Premises"); and

﻿

WHEREAS, Tenant has requested Prime Landlord's consent to the Sublease, and
Prime Landlord is willing to consent to the Sublease subject to and in
accordance with the terms and conditions contained in this Consent;

﻿

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows, notwithstanding
anything to the contrary contained in the Prime Lease or Sublease:

﻿

1.    Assignment; Sublease Documentation.  This Consent shall not be
assignable.  This Consent relates solely to the Sublease between Tenant and
Subtenant, a true and complete copy of a fully-executed counterpart of which
Tenant warrants and represents is attached as Exhibit A hereto.

﻿

2.    Scope of Consent.  Except as otherwise expressly provided in this Consent,
nothing herein or in the Sublease shall be deemed or construed to modify, waive,
impair or affect any of the terms, provisions, covenants or conditions contained
in the Prime Lease, or to impair or prejudice any of Prime Landlord's rights of
remedies under the Prime Lease (or at law or in equity), or to enlarge or
increase Prime Landlord's obligations under the Prime Lease.  Nothing in this
Consent or in the Sublease shall: constitute approval or ratification by Prime
Landlord of any of the provisions of the Sublease or any other agreement
relating thereto (other than the actual subleasing of the Sublease Premises to
Subtenant from Tenant); or constitute a warranty, representation or covenant on
behalf of Prime Landlord; or waive or release Tenant or any party



I-1

--------------------------------------------------------------------------------

 

 



claiming by, under or through Tenant (including, without limitation, Subtenant)
from any of Tenant's obligations under the Prime Lease or under any other
document affecting the Premises; or waive any present of future breach or
default or violation of Tenant under the Prime Lease; or be construed as an
acknowledgement of any obligation of Landlord under the Prime Lease or with
respect to the Premises.  To the extent provided for in the Prime Lease, Prime
Landlord reserves the right to consent (or withhold consent) with respect to any
other matter set forth in the Prime Lease, including, without limitation:  (a)
any further sublettings or occupancies of all or any portion of the Premises;
(b) any assignments, hypothecations or other transfers of all or any interest(s)
in the Prime Lease or Premises; and (c) any alterations to any portion of the
Premises, pursuant to Article 9 of the Prime Lease.  Prime Landlord makes no
warranty or representation of any kind in connection with Sublease or this
Consent, and Prime Landlord takes no position as to whether any of the
warranties or representations made by Tenant or Subtenant under the Sublease are
true or accurate.

﻿

3.    Liability of Tenant; Sublease Rents.  Notwithstanding the Sublease hereby
consented to, Tenant shall be and remain primarily and fully liable for the
timely payment of all Fixed Rent, Additional Rent, and other sums due under the
Prime Lease and for the timely performance of all covenants, agreements and
obligations under the Prime Lease on the part of the Tenant to be performed,
including, without limitation, any and all insurance and indemnity obligations,
the obligation to cure any breach or default under the Prime Lease (whether such
breach or default is caused by Tenant, Subtenant or any party claiming by, under
or through either).  Prime Landlord shall be under no obligation to collect rent
from the Subtenant.  Prime Landlord shall not be obligated to furnish any
services or materials with respect to the Sublease Premises, except to the
extent required for the Premises under the terms of the Prime Lease.  If Prime
Landlord performs any services for Subtenant with Tenant's consent, and
Subtenant fails to pay Prime Landlord for same as and when due, then Tenant
shall pay such amounts as Additional Rent under the Prime Lease.  If Prime
Landlord shall notify Subtenant to make any payment directly to Prime Landlord,
then Subtenant shall do so and same shall not create any privity of contract
with Prime Landlord or any right of Subtenant under the Prime Lease.  Any and
all acts or omissions of Tenant or Subtenant or any parties claiming by, under
or through Tenant or Subtenant which shall be in violation, breach or default
(beyond any applicable notice and grace periods) of any of the terms, provisions
or covenants contained in the Prime Lease on the part of the Tenant to be
performed shall, at Prime Landlord's option, be deemed to be a violation, breach
or default under the Prime Lease.  Notwithstanding anything to the contrary
contained in the Sublease or Prime Lease, Tenant and Subtenant hereby agree,
that following any breach or default of Tenant under the Prime Lease beyond any
applicable notice and grace periods, Prime Landlord reserves the right, at its
option, to collect Subtenant's rents and payments due and payable under the
Sublease directly from Subtenant.  Prime Landlord shall exercise such election
by written notice to Subtenant, and Tenant and Subtenant hereby agree that
Subtenant thereupon and thereafter shall make all future rent and other payments
under the Sublease directly to Prime Landlord, until otherwise directed by Prime
Landlord in writing.  Tenant hereby irrevocably authorizes and directs Subtenant
to comply with any such election from Prime Landlord, without the necessity of
any further consent or direction from Tenant and notwithstanding any contrary
instructions that Tenant may give.





I-2

--------------------------------------------------------------------------------

 

 



4.    Subordination.  The Sublease is and shall be subject and subordinate to
all of the terms, provisions, covenants and agreements contained in the Prime
Lease and in this Consent and to any matters or instruments to which the Prime
Lease and/or this Consent are or shall be subject and subordinate, and Tenant
and Subtenant shall not do or permit anything to be done which shall violate any
of said terms, provisions, covenants, agreements, instruments, and
maters.  Prime Landlord shall be bound solely by the terms and conditions of the
Prime Lease, and not by the terms and conditions of the Sublease.

﻿

5.    No Consent; Amendments to Sublease.  This Consent shall not be deemed or
construed as a consent by Prime Landlord to, or as permitting, any amendment of
the Sublease or any further subletting or assignment or transfer by Tenant or
any parties claiming by, under or through Tenant (including, without limitation,
Subtenant).  No amendment to the Sublease shall be effective without the prior
written approval of Prime Landlord in each instance, which approval shall be
governed by the applicable provisions of the Prime Lease, notwithstanding
anything to the contrary set forth in the Sublease. In no event shall any
amendment to the Sublease affect or modify the Prime Lease in any respect.

﻿

6.    Expiration; Condition of Sublease Premises at Term End;
Holdover.  Notwithstanding anything to the contrary contained in the Sublease,
the term of the Sublease shall expire and terminate at least one (1) day prior
to the expiration or termination of the term of the Prime Lease applicable to
the Sublease Premises.  On the expiration or earlier termination of the Sublease
term, Subtenant shall quit and surrender the Sublease Premises vacant, broom
clean, in good order and condition, ordinary wear and tear and damage for which
Subtenant is not responsible under the terms of this Sublease or the Prime Lease
excepted, and otherwise in compliance with the applicable terms of the Prime
Lease.  Tenant and Subtenant hereby acknowledge and confirm that there is no
option to renew or extend the Sublease.  If Subtenant shall continue in
possession of any portion of the Sublease Premises after the expiration or
termination of the Prime Lease without Prime Landlord's prior written consent,
then, at Prime Landlord's option, such holdover shall be deemed an event of
default under the Prime Lease (for which no notice or cure period shall be
applicable), entitling Prime Landlord to all rights and remedies afforded to
Prime Landlord under the Prime Lease, or at law or in equity.  Tenant shall
immediately and vigorously pursue against Subtenant all rights and remedies
available to Tenant under the Sublease, or at law or in equity, in order to cure
any such holdover.

﻿

7.    Sublease Profits.  Tenant hereby acknowledges and confirms that Tenant
shall pay Prime Landlord, as Additional Rent, fifty percent (50%) of any and all
net profits pursuant to the terms of Section 19.07 of the Prime Lease).

﻿

8.    Review Payment.  Tenant hereby agrees to pay Prime Landlord, as Additional
Rent, within twenty-five (25) days after being billed therefor, Prime Landlord's
reasonable, out-of-pocket costs incurred in connection with the Sublease
(including, without limitation, Prime Landlord's reasonable attorneys' fees and
disbursements), to which Prime Landlord is entitled pursuant to Article 19 of
the Prime Lease.

﻿

9.    Attornment; Privity.  Except as otherwise expressly provided herein or in
the event of any Prime Landlord-elected attornment referred to in any applicable
provisions of the



I-3

--------------------------------------------------------------------------------

 

 



Prime Lease, nothing in this Consent or in the Prime Lease or Sublease, shall be
deemed or construed to create any privity of contract or landlord-tenant
relationship between Prime Landlord and Subtenant.  If the Prime Lease
terminates or expires for any reason before the expiration or termination of the
Sublease, then the Sublease shall be deemed to have terminated one (1) day prior
to such expiration or termination of the Prime Lease, and Subtenant shall
immediately vacate and surrender the Sublease Premises; except Prime Landlord
shall have the right, at Prime Landlord's option and upon its written demand to
Subtenant, to have Subtenant attorn to Prime Landlord for the then remaining
term of the Sublease, such attornment to be upon all of the terms set forth in
the Prime Lease (except that the rents set forth in the Sublease shall be
substituted for the rents set forth in the Prime Lease, and the Sublease
Premises shall be substituted for the Premises).  In no event, however, shall
any such attornment cause Prime Landlord to be: (a) liable for any acts or
omissions of Tenant; (b) subject to any offsets or defenses which Subtenant had
or might have against Tenant; (c) bound by any rent or other payment made by
Subtenant to Tenant in advance; or (d) bound by any amendment to the Sublease
not consented to in writing by Prime Landlord.  Subtenant agrees to execute and
deliver to Prime Landlord, from time to time, any commercially reasonable
documents requested by Prime Landlord in confirmation of said attornment.  In
the event Prime Landlord elects to exercise such attornment, the provisions of
the Paragraph shall be self-operative and shall apply notwithstanding any
contrary claim that the Sublease may have been merged or extinguished upon the
sooner expiration or termination of the Prime Lease.

﻿

10.    Ratification.  By Tenant and Subtenant executing the Sublease, such
parties shall be deemed conclusively to have agreed to the terms of this
Consent, and acknowledge that Prime Landlord has agreed to execute this Consent
based upon Tenant's and Subtenant's acceptance of the terms and conditions
contained herein.

﻿

11.    Insurance.  Subtenant shall, at all times during the term of the
Sublease, maintain those policies of insurance as set forth in accordance with
Article 7 of the Prime Lease with respect to the Sublease Premises.  Such
policies shall name Prime Landlord and Prime Landlord's agents (including Prime
Landlord's managing agent) and Prime Landlord's mortgagee, as additional
insured(s) as their interests may appear.

﻿

12.    Indemnity.  Tenant and Subtenant each hereby agree to indemnify, defend
and hold Prime Landlord and Prime Landlord's agents, employees, partners,
members, managers, officers, mortgagee(s) and successors and assigns harmless
from and against any and all claims, demands, losses, liabilities, costs and
expenses (including, without limitation, reasonable attorneys' fees and costs)
arising in connection with: (a) any brokerage commission and/or compensation
and/or related claims by any brokers, realtors, agents or finders in connection
with the Sublease; and (b) any property damage, personal injury, lien, claim,
liability, cost or expense resulting from any alterations made by or on behalf
of Subtenant; and (c) Subtenant's actions, omissions, use and/or occupancy of,
and access to/egress from, the Sublease Premises.  This indemnity shall survive
the expiration or sooner termination of the Sublease and Prime Lease,
respectively.

﻿

13.    Conflicts.  In the event of any inconsistency between the terms of this
Consent and the terms of the Sublease, the terms of this Consent shall govern
and control in each





I-4

--------------------------------------------------------------------------------

 

 



instance. If any term or provision of this Consent shall, to any extent, be
invalid or unenforceable, the remainder of this Consent shall not be affected
thereby, and the balance of this Consent shall be valid and enforceable to the
fullest extent hereunder as permitted by applicable law.

﻿

14.    Effectiveness; Execution.  Notwithstanding anything to the contrary
contained herein, nothing herein or otherwise shall be deemed a consent by Prime
Landlord to the Sublease unless and until Prime Landlord, Tenant and Subtenant
shall each have executed the signature provisions set forth below and delivered
fully executed counterparts of this Consent to the other.  It is expressly
understood and agreed that Prime Landlord shall have no obligation whatsoever to
execute and deliver this Consent, and that Prime Landlord shall not commence its
formal review and approval process for doing so, unless and until Prime Landlord
receives:  (a) executed counterparts of the Sublease and this Consent signed by
Tenant and Subtenant; and (b) all insurance certificates of Tenant and Subtenant
required under this Consent and/or the Prime Lease or Sublease.  This Consent
may be executed in counterparts, each of which, once so executed and delivered,
shall be considered an original and all of which together shall constitute one
and the same document.  Executed counterparts of this Consent may be transmitted
and delivered via facsimile or PDF, and any resulting faxed or PDF'd signatures
shall be deemed original signatures.

﻿

15.    Notices.  Subtenant shall simultaneously deliver a copy to Prime Landlord
of any default notices sent to Tenant, and Tenant shall simultaneously deliver a
copy to Prime Landlord of any default notices sent to Subtenant, personally or
by United States registered or certified mail (or reputable commercial overnight
courier service), postage pre-paid, return-receipt requested, as follows: (a) if
to Prime Landlord, at Prime Landlord's address first set forth above, with
copies to Cummings & Lockwood LLC, Six Landmark Square, Stamford, Connecticut
06901, Attn: Jonathan B. Mills, Esq.; (b) if to Tenant, at its address first set
forth above, Attn: ______________, with a copy to _______________,
_________________, __________________, Attn: _________________; and (c) if to
Subtenant, at its address first set forth above, Attn: _____________, with a
copy to ____________, _______________, ___________, Attn:
____________.  Notwithstanding the foregoing, any party entitled to receive
notices under this Consent shall have the right to change its notice and/or copy
address(es), from time to time, by written notice sent to the other parties in
accordance with this Paragraph.

﻿

16.    Representations.  Tenant and Subtenant each hereby warrants, represents,
and covenants that: (a) Subtenant's use of the Sublease Premises is not
prohibited under any applicable terms of the Prime Lease (including, without
limitation, Article 5 thereof): and (b) no broker, realtor, agent or finder was
involved in any way in connection with the Sublease except for
__________________.

﻿

17.    Miscellaneous.  Paragraph headings herein are used for convenience
only.  This Consent shall not be modified except by a writing signed by all
parties.  This Consent shall be governed by and construed in accordance with the
laws of the State of Connecticut.  This Consent shall bind and enure to the
benefit of the parties hereto and their respective successors and assigns, but
nothing herein shall be deemed to permit any violations of any applicable
subletting, assignment, hypothecation or transfer provisions of the Prime Lease.





I-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

﻿

﻿

﻿

TENANT:

________________________

(a ______________________)

﻿

﻿

By: ________________________________________

     Name:

     Its __________________, duly authorized and empowered

﻿

﻿

﻿

SUBTENANT:

________________________

(a ______________________)

﻿

﻿

By: _________________________________________

     Name:

     Its __________________, duly authorized and empowered

﻿

﻿

﻿

PRIME LANDLORD:

________________________

(a ______________________)

﻿

﻿

By: _________________________________________

     Name:

     Its __________________, duly authorized and empowered





I-6

--------------------------------------------------------------------------------

 

 

Exhibit A

﻿

[Copy of Fully-Executed Sublease]

﻿

﻿

 

I-7

--------------------------------------------------------------------------------

 

 

EXHIBIT J

(Intentionally Omitted)

﻿

﻿

﻿

 

J-1

--------------------------------------------------------------------------------

 

 

EXHIBIT L

PAVILION LOBBY MEZZANINE WORK

Picture 10 [wwe-20190331xex10_29g009.jpg]

 

L-1

--------------------------------------------------------------------------------

 

 

EXHIBIT M

(Intentionally Omitted)

﻿

 

M-1

--------------------------------------------------------------------------------

 

 

EXHIBIT O

PAVILION BUILDING DIRECTIONAL SIGNAGE

[to be attached]

 

O-1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

CAFETERIA PLANS

﻿

Picture 9 [wwe-20190331xex10_29g010.jpg]

 

Q-1

--------------------------------------------------------------------------------

 

 

EXHIBIT R

RESERVED PARKING PLANS

﻿

Picture 8 [wwe-20190331xex10_29g011.jpg]

Floor 1 Total 18



R-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

Picture 13 [wwe-20190331xex10_29g012.jpg]

Floor 2 Total 16



R-2

--------------------------------------------------------------------------------

 

 



﻿

﻿

Picture 14 [wwe-20190331xex10_29g013.jpg]Floor 3 Total 16



R-3

--------------------------------------------------------------------------------

 

 



﻿

﻿

Picture 15 [wwe-20190331xex10_29g014.jpg]Floor 4 Total 15



R-4

--------------------------------------------------------------------------------

 

 



﻿

﻿

Picture 16 [wwe-20190331xex10_29g015.jpg]Basement 1 Total 15

 

R-5

--------------------------------------------------------------------------------

 

 

EXHIBIT S

FITNESS CENTER AND CONFERENCE CENTER PLANS

﻿

Picture 7 [wwe-20190331xex10_29g016.jpg]

 

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT T

NOTICE OF LEASE/RELEASE OF NOTICE OF LEASE

After Recording, Please Return To:

Day Pitney LLP

One Stamford Plaza

Stamford, Connecticut  06901-2047

Attn: Michael P. Byrne, Esq.

﻿

NOTICE OF LEASE

Pursuant to §47-19 of the Connecticut General Statutes (1958 revision, as
amended), notice is hereby given of the existence of the following Lease:

1.    The date of execution of the Lease is as of March 7, 2019.

2.    The name and address of the Landlord is:  STAMFORD WASHINGTON OFFICE LLC,
a Delaware limited liability company, having an address at c/o George Comfort &
Sons, Inc., 200 Madison Avenue, New York, New York 10016.

3.    The name and address of the Lessee or Tenant is:  WORLD WRESTLING
ENTERTAINMENT, INC., a Delaware corporation, having an address at 1241 East Main
Street, Stamford, Connecticut  06902.

4.    The description of the Premises as contained in the Lease is set forth in
Schedule A attached hereto and made a part hereof.  The Premises are a part of
that office complex (the "Complex") known as and having an address at 677 and
707 Washington Boulevard, Stamford, Connecticut.

5.    The term of the Lease is for approximately seventeen (17) years,
commencing on the Commencement Date (as defined in the Lease) and expiring on
the last day of the calendar month in which occurs the fifteenth (15th)
anniversary of the Rent Commencement Date (as defined in the Lease), unless
sooner terminated or otherwise extended and renewed in accordance with the
Lease.

6.    Tenant has five (5) consecutive options to extend or renew the Lease for a
term of five (5) years each, pursuant to the terms of the Lease.  Tenant has no
further option to extend or renew, nor does Tenant have any option to purchase
the Premises. Tenant has a right of first offer to purchase the Premises (as
well as rights to lease additional space) pursuant to certain terms contained in
the Lease.

7.    Copies of said Lease are on file at:  Landlord's address set forth above.

This instrument, is intended to be a Notice of Lease executed for the purpose of
complying with §47-19 of the Connecticut General Statutes so as to give
constructive notice of said Lease.  This Notice of Lease is not intended to and
shall not amend, modify or alter any of the terms and conditions of the Lease
and in the event of any conflict or inconsistency between this Notice of Lease
and the Lease, the Lease shall govern and control in all respects.



T-1

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Notice of Lease
as of March 7, 2019.

﻿

﻿

 

 

 

 

WITNESSES:

 

LANDLORD:

﻿

 

Stamford Washington Office LLC

﻿

 

 

 

Name:

 

 

 

﻿

 

By:

 

﻿

 

 

Name:

 

Name:

 

 

Its:

___________________, duly authorized

﻿

 

 

﻿

 

 

﻿

 

TENANT:

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

Name:

 

 

﻿

 

By:

 

﻿

 

 

Name:

 

Name:

 

 

Its:

___________________, duly authorized

﻿





T-2

--------------------------------------------------------------------------------

 

 



﻿

 

 

STATE OF NEW YORK

)

 

﻿

) ss:

New York

COUNTY OF NEW YORK

)

 

﻿

On this _______day of ___________, 2019, personally appeared STAMFORD WASHINGTON
OFFICE LLC,  hereunto duly authorized, acting herein by _______________, its
________, hereunto duly authorized, who acknowledged that he signed, sealed and
delivered the above and foregoing instrument as his free act and deed, as the
free act and deed of said ___________, and as the free act and deed of said
limited liability company, for the purposes therein stated, before me.

﻿

﻿

 

﻿

 

﻿

Notary Public

﻿

Commissioner of the Superior Court

﻿

My Commission Expires:____________

﻿

﻿

﻿

﻿

﻿

 

 

STATE OF ___________

)

 

﻿

) ss:

___________

COUNTY OF ___________

)

 

﻿

﻿

On this _____ day of ___________, 2019, personally appeared WORLD WRESTLING
ENTERTAINMENT, INC., acting herein by _________________________, its
_____________________, hereunto duly authorized, who acknowledged that he/she
signed, sealed and delivered the above and foregoing instrument as his/her free
act and deed, and as the free act and deed of said corporation, for the purposes
therein stated, before me.

﻿

﻿

 

﻿

 

﻿

Notary Public

﻿

Commissioner of the Superior Court

﻿

My Commission Expires:

﻿





T-3

--------------------------------------------------------------------------------

 

 

SCHEDULE A
Description of Premises

﻿

﻿

The Premises consist of 415,266 rentable square feet of space, comprising the
interior area of the lobby and the interior rentable areas of the entire fifth
(5th), sixth (6th), and seventh (7th) floors of the Pavilion Building, and the
interior rentable areas comprising the entire sixth (6th), seventh (7th),
twelfth (12th), and thirteenth (13th) floors of the Tower Building, located at
that certain office complex known as and located at 677 and 707 Washington
Boulevard, Stamford, Connecticut.

﻿

 

T-4

--------------------------------------------------------------------------------

 

 

After Recording, Please Return To:

Cummings & Lockwood LLC

Six Landmark Square

Stamford, CT  06901

Attn: Jonathan B. Mills, Esq.

﻿

﻿

RELEASE OF NOTICE OF LEASE

﻿

WHEREAS, pursuant to that certain lease dated as of March 7, 2019 (the "Lease"),
STAMFORD WASHINGTON OFFICE LLC,  as landlord ("Landlord"), leased unto WORLD
WRESTLING ENTERTAINMENT, INC.,  as tenant ("Tenant"), certain premises more
particularly described therein (the "Premises"), located in that office complex
known as 677 and 707 Washington Boulevard, Stamford, Connecticut; and

WHEREAS, pursuant to Section 47-19 of the Connecticut General Statutes, Landlord
and Tenant have executed and recorded a statutory Notice of Lease in the
Stamford Land Records; and

WHEREAS, in consideration for Landlord permitting Tenant to so record such
Notice of Lease, Tenant has agreed to execute and provide Landlord with this
Release of Notice of Lease, so as to permit Landlord to record such Release in
the Stamford Land Records at the expiration or sooner termination of the Lease
in accordance with its terms;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Tenant hereby agrees as follows:

1.    Upon, or at any time after (but not before), the expiration or other
termination of the Lease, Landlord shall have the right, without any further
consent or agreement of Tenant, to record this Release of Notice of Lease,
Tenant hereby releasing and discharging the Notice of Lease effective solely
upon such expiration or other termination of the Lease.

2.    Tenant hereby irrevocably appoints Landlord as its attorney-in-fact
(coupled with an interest) to record this Release of Notice of Lease in Tenant's
name and on Tenant's behalf solely in the event of such expiration or other
termination of the Lease.

3.    A copy of said Lease is on file at Landlord's address at c/o George
Comfort & Sons, Inc., 200 Madison Avenue, New York, New York  10016.





T-1

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Tenant has duly executed this Release of Notice of Lease as
of March 7, 2019.

﻿

﻿

 

 

 

 

WITNESSES:

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

 

Name:

 

By:

 

﻿

 

 

Name:

 

﻿

 

 

Its:

___________________, duly authorized

Name

 

 

﻿

﻿

﻿

 

 

STATE OF _______________

)

 

﻿

) ss:

____________

COUNTY OF _____________

)

 

﻿

﻿

On this _____ day of ___________, 2019, personally appeared WORLD WRESTLING
ENTERTAINMENT, INC., acting herein by _________________________, its
_____________________, hereunto duly authorized, who acknowledged that he/she
signed, sealed and delivered the above and foregoing instrument as his/her free
act and deed, and as the free act and deed of said corporation, for the purposes
therein stated, before me.

﻿

﻿

 

﻿

Notary Public

﻿

Commissioner of the Superior Court

﻿

My Commission Expires:  ________________

﻿

﻿

﻿





T-2

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULE A

﻿

The Premises

﻿

The Premises consist of 415,266 rentable square feet of space, comprising the
interior area of the lobby and the interior rentable areas of the entire fifth
(5th), sixth (6th), and seventh (7th) floors of the Pavilion Building, and the
interior rentable areas comprising the entire sixth (6th), seventh (7th),
twelfth (12th), and thirteenth (13th) floors of the Tower Building, located at
that certain office complex known as and located at 677 and 707 Washington
Boulevard, Stamford, Connecticut.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



T-3

--------------------------------------------------------------------------------